EXHIBIT 10.1 AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 8, 2013 by and among PERNIX THERAPEUTICS HOLDINGS, INC., MACOVEN PHARMACEUTICALS, LLC, PERNIX MANUFACTURING, LLC, PERNIX THERAPEUTICS, LLC, CYPRESS PHARMACEUTICALS, INC., GTA GP, INC., GTA LP, INC., GAINE, INC., RESPICOPEA, INC., HAWTHORN PHARMACEUTICALS, INC., PERNIX SLEEP, INC. each as Borrower, and collectively as Borrowers, and MIDCAP FINANCIAL, LLC, as Administrative Agent and as a Lender, and THE ADDITIONAL LENDERS FROM TIME TO TIME PARTY HERETO AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be amended, supplemented, restated or otherwise modified from time to time, the “Agreement”) is dated as of May 8, 2013 by and among PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (“Holdings”), MACOVEN PHARMACEUTICALS, LLC, a Louisiana limited liability company (“Macoven”), PERNIX MANUFACTURING, LLC, a Texas limited liability company (“Pernix Manufacturing”), PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company (“Pernix Therapeutics”), CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation (“Cypress”), GTA GP, INC., a Maryland corporation (“GTA GP”), GTA LP, INC., a Maryland corporation (“GTA LP”), GAINE, INC., a Delaware corporation (“Gaine”), RESPICOPEA, INC., a Delaware corporation (“Respicopea”), HAWTHORN PHARMACEUTICALS, INC., a Mississippi corporation (“Hawthorn”) and PERNIX SLEEP, INC., a Delaware corporation (“Pernix Sleep”; and together with Holdings, Macoven, Pernix Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP, Gaine, Respicopea, Hawthorn and any additional borrower that may hereafter be added to this Agreement, each individually as a “Borrower”, and collectively as “Borrowers”), MIDCAP FINANCIAL, LLC, a Delaware limited liability company, individually as a Lender, and as Agent, and the financial institutions or other entities from time to time parties hereto, each as a Lender. RECITALS WHEREAS, Holdings (“Original Borrower”), Macoven, Pernix Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP, Gain, Respicopea, Hawthorn, Pernix Acquisition Corp. I (predecessor-in-interest to Pernix Sleep) (collectively, “Original Guarantors”), Agent (as successor-by-assignment to MidCap Funding V, LLC) and Lenders entered into that certain Credit and Guaranty Agreement dated as of December 31, 2012 (as has been further amended and modified, the “Original Credit Agreement”).Pursuant to the Original Credit Agreement, Lenders have made to Original Borrower a term loan in the aggregate original principal amount of $42,000,000.00 (collectively, the “Original Term Loan”) and an unfunded revolving loan commitment; and WHEREAS, Original Borrower, Original Guarantors, Agent and Lenders desire to amend and restate the Original Credit Agreement and the documents executed in connection therewith to provide for, among other things, (i) a voluntary prepayment of the Term Loan, such that the outstanding principal amount on the Restatement Closing Date is $10,000,000; (ii) an increase in the amount of the Revolving Loan Commitment to $20,000,000; (iii) the re-classification of each of the Original Guarantors as a Borrower; and (iv) the addition of Pernix Sleep as a Borrower, all in accordance with the terms hereof; WHEREAS, this Agreement shall become effective, and shall amend and restate the Original Credit Agreement, upon the execution of this Agreement by Borrowers, Agent and Lenders and upon the satisfaction of the conditions contained in Section7.1 hereof; and from and after such effective time, (i)all references made to the Original Credit Agreement in the Financing Documents or in any other instrument or document executed and/or delivered pursuant thereto shall, without anything further, be deemed to refer to this Agreement and (ii)the Original Credit Agreement shall be deemed amended and restated in its entirety hereby. 1 Borrowers have requested that Lenders make available to Borrowers the financing facilities as described herein.Lenders are willing to extend such credit to Borrowers under the terms and conditions herein set forth. AGREEMENT NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrowers, Lenders and Agent agree as follows: ARTICLE1-DEFINITIONS Section 1.1Certain Defined Terms.The following terms have the following meanings: “956 Subsidiary” means any Subsidiary of a Borrower that is incorporated, formed or organized under the laws of any jurisdiction outside of the United Stated and as to which Borrowers have determined that the issuance of a guaranty by, grant of a Lien by, or pledge of greater than 662/3% of the voting stock and stock equivalents of, a such Subsidiary would result in material incremental income tax liability as a result of the application of Section 956 of the Code, taking into account actual anticipated repatriation of funds, foreign tax credits and other relevant factors, so long as Agent has approved such determination (such approval not to be unreasonably withheld or delayed). “Acceleration Event” means the occurrence of an Event of Default (a)in respect of which Agent has declared all or any portion of the Obligations to be immediately due and payable pursuant to Section10.2, (b)pursuant to Section10.1(a), and in respect of which Agent has suspended or terminated the Revolving Loan Commitment pursuant to Section10.2, and/or (c)pursuant to either Section10.1(e) and/or Section10.1(f). “Account Debtor” means “account debtor”, as defined in Article9 of the UCC, and any other obligor in respect of an Account. “Accounts” means, collectively, (a)any right to payment of a monetary obligation, whether or not earned by performance, (b)without duplication, any “account” (as defined in the UCC), any accounts receivable (whether in the form of payments for services rendered or goods sold, rents, license fees or otherwise), any “health-care-insurance receivables” (as defined in the UCC), any “payment intangibles” (as defined in the UCC) and all other rights to payment and/or reimbursement of every kind and description, whether or not earned by performance, (c)all accounts, “general intangibles” (as defined in the UCC), Intellectual Property, rights, remedies, Guarantees, “supporting obligations” (as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and security interests in respect of the foregoing, all rights of enforcement and collection, all books and records evidencing or related to the foregoing, and all rights under the Financing Documents in respect of the foregoing, (d)all information and data compiled or derived by any Borrower or to which any Borrower is entitled in respect of or related to the foregoing, and (e)all proceeds of any of the foregoing. 2 “Agent” means MCF, in its capacity as administrative agent for itself and for Lenders hereunder, as such capacity is established in, and subject to the provisions of, Article11, and the successors of MCF in such capacity. “Affiliate” means, with respect to any Person, (a)any Person that directly or indirectly controls such Person, (b)any Person which is controlled by or is under common control with such controlling Person, and (c)each of such Person’s (other than, with respect to any Lender, any Lender’s) officers or directors (or Persons functioning in substantially similar roles).As used in this definition, the term “control” of a Person means the possession, directly or indirectly, of the power to vote ten percent (10%) or more of any class of voting securities of such Person or to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering, including, without limitation, Executive Order No.13224 (effective September24, 2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the Laws administered by OFAC. “Applicable Margin” means seven and one-half of one percent (7.5%). “Approved Fund” means any (a)investment company, fund, trust, securitization vehicle or conduit that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the Ordinary Course of Business, or (b)any Person (other than a natural person) which temporarily warehouses loans for any Lender or any entity described in the preceding clause(a) and that, with respect to each of the preceding clauses (a) and (b), is administered or managed by (i)a Lender, (ii)an Affiliate of a Lender, or (iii)a Person (other than a natural person) or an Affiliate of a Person (other than a natural person) that administers or manages a Lender. “Asset Disposition” means any sale, lease, license, transfer, assignment or other consensual disposition by any Credit Party of any asset. “Assignment Agreement” means an assignment agreement in form and substance acceptable to Agent. “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as the same may be amended, modified or supplemented from time to time, and any successor statute thereto. “Base LIBOR Rate” means, for each Interest Period, the rate per annum, determined by Agent in accordance with its customary procedures, and utilizing such electronic or other quotation sources as it considers appropriate (rounded upwards, if necessary, to the next 1/100%), to be the rate at which Dollar deposits (for delivery on the first day of such Interest Period or, if such day is not a Business Day on the preceding Business Day) in the amount of $1,000,000 are offered to major banks in the London interbank market on or about 11:00a.m. (Eastern time) two (2) Business Days prior to the commencement of such Interest Period, for a term comparable to such Interest Period, which determination shall be conclusive in the absence of manifest error. 3 “Base Rate” means the per annum rate of interest announced, from time to time, within Wells Fargo Bank, National Association (“Wells Fargo”) at its principal office in San Francisco as its “prime rate,” with the understanding that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto and is evidenced by the recording thereof after its announcement in such internal publications as Wells Fargo may designate; provided, however, that Agent may, upon prior written notice to Borrower, choose a reasonably comparable index or source to use as the basis for the Base Rate. “Blocked Person” means any Person:(a)listed in the annex to, or is otherwise subject to the provisions of, Executive Order No.13224, (b)owned or controlled by, or acting for or on behalf of, any Person that is listed in the annex to, or is otherwise subject to the provisions of, Executive Order No.13224, (c)with which any Lender is prohibited from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law, (d)that commits, threatens or conspires to commit or supports “terrorism” as defined in Executive Order No.13224, or (e)that is named a “specially designated national” or “blocked person” on the most current list published by OFAC or other similar list or is named as a “listed person” or “listed entity” on other lists made under any Anti-Terrorism Law. “Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph of this Agreement and each of their successors and permitted assigns. “Borrower Representative” means Holdings, in its capacity as Borrower Representative pursuant to the provisions of Section2.9, or any successor Borrower Representative selected by Borrowers and approved by Agent, which consent shall not be unreasonably withheld so long as such successor Borrower Representative is a Borrower. “Borrowing Base” means: (a)the product of (i)eighty-five percent (85%) multiplied by (ii)the aggregate net amount at such time of the Eligible Accounts; plus (b)the lesser of (i)fifty percent (50%) multiplied by the Orderly Liquidation Value of the Eligible Inventory, or (ii)fifty percent (50%) multiplied by the value of the Eligible Inventory, valued at the lower of first-in-first-out cost or market cost, and after factoring in all rebates, discounts and other incentives or rewards associated with the purchase of the applicable Inventory; minus (c)the amount of any reserves and/or adjustments provided for in this Agreement. “Borrowing Base Certificate” means a certificate, duly executed by a Responsible Officer of Borrower Representative, appropriately completed and substantially in the form of ExhibitC hereto. “Business Day” means any day except a Saturday, Sunday or other day on which either the New York Stock Exchange is closed, or on which commercial banks in Washington, DC and New York City are authorized by law to close. 4 “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended from time to time. “Change in Control” means any of the following events:(a)any Person or two or more Persons acting in concert shall have acquired beneficial ownership, directly or indirectly, of, or shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation, will result in its or their acquisition of or control over, voting stock of any Borrower (or other securities convertible into such voting stock) representing 40% or more of the combined voting power of all voting stock of any Borrower or (b)Holdings ceases to own, directly or indirectly, 100% of the capital stock of any of its Subsidiaries (or such lesser portion as may be owned by Holdings as of the date hereof); (c)“Change of Control”, “Change in Control”, or terms of similar import under any document or instrument governing or relating to Debt of or equity in such Person; (d) the appointment of any Person to the office of “President” and/or “Chief Executive Officer” of Holdings or any of its direct or indirect Subsidiaries (on a permanent or interim basis), but only if (i) such Person is not a member of the Board of Directors on the Restatement Closing Date and (ii) Agent has not provided its advance written consent to the appointment of such Person following not less than ten (10) Business Days advance written notice from Borrower Representative (such consent not to be unreasonably withheld or delayed); or (e) occupation of a majority of the seats (other than vacant seats) on the Board of Directors of Holdings by Persons who were neither (i) members of the Board of Directors of Holdings on the Restatement Closing Date, (ii) nominated by the Board of Directors of Holdings nor (iii) appointed by Persons so nominated, in each case only if Agent has not provided its advance written consent to such change following not less than ten (10) Business Days advance written notice from Borrower Representative (such consent not to be unreasonably withheld or delayed).As used herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of the Securities and Exchange Commission under the Securities Exchange Act of 1934. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral” means all property, now existing or hereafter acquired, mortgaged or pledged to, or purported to be subjected to a Lien in favor of, Agent, for the benefit of Agent and Lenders, pursuant to the Security Documents. “Commitment Annex” means Annex A to this Agreement. “Commitment Expiry Date” means the date that is three (3) years following the Restatement Closing Date. “Compliance Certificate” means a certificate, duly executed by a Responsible Officer of Borrower Representative, appropriately completed and substantially in the form of ExhibitB hereto. “Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of which would be consolidated with those of “parent” Borrower (or any other Person, as the context may require hereunder) in its consolidated financial statements if such statements were prepared as of such date. 5 “Contingent Obligation” means, with respect to any Person, any direct or indirect liability of such Person:(a)with respect to any Debt of another Person (a “Third Party Obligation”) if the purpose or intent of such Person incurring such liability, or the effect thereof, is to provide assurance to the obligee of such Third Party Obligation that such Third Party Obligation will be paid or discharged, or that any agreement relating thereto will be complied with, or that any holder of such Third Party Obligation will be protected, in whole or in part, against loss with respect thereto; (b)with respect to any undrawn portion of any letter of credit issued for the account of such Person or as to which such Person is otherwise liable for the reimbursement of any drawing; (c)to make take-or-pay or similar payments if required regardless of nonperformance by any other party or parties to an agreement; or (d)for any obligations of another Person pursuant to any Guarantee or pursuant to any agreement to purchase, repurchase or otherwise acquire any obligation or any property constituting security therefor, to provide funds for the payment or discharge of such obligation or to preserve the solvency, financial condition or level of income of another Person.The amount of any Contingent Obligation shall be equal to the amount of the obligation so Guaranteed or otherwise supported or, if not a fixed and determinable amount, the maximum amount so Guaranteed or otherwise supported. “Controlled Group” means all members of any group of corporations and all members of a group of trades or businesses (whether or not incorporated) under common control which, together with any Borrower, are treated as a single employer under Section414(b), (c), (m) or (o) of the Code or Section4001(b) of ERISA. “Credit Exposure” means, at any time, any portion of the Revolving Loan Commitment or Term Loan Commitment that remains outstanding, or any Reimbursement Obligation or other Obligation that remains unpaid or any Letter of Credit or Support Agreement not supported with cash collateral required by this Agreement that remains outstanding; provided, however, that no Credit Exposure shall be deemed to exist solely due to the existence of contingent indemnification liability, absent the assertion of a claim, or the known existence of a claim reasonably likely to be asserted, with respect thereto. “Credit Party” means any Guarantor and any Borrower; and “Credit Parties” means all Guarantors and all Borrowers, collectively. “Cypress Purchase Agreement” means that certain Securities Purchase Agreement dated as of November 13, 2012 among Holdings, Cypress, all of the stockholders of Cypress and an individual acting as agent for such stockholders (as amended or otherwise modified as of December 31, 2012). “DEA” means the Drug Enforcement Administration of the United States of America and any successor agency thereof. “Debt” of a Person means at any date, without duplication, (a)all obligations of such Person for borrowed money, (b)all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments, (c)all obligations of such Person to pay the deferred purchase price of property or services, except trade accounts payable arising and paid on a timely basis and in the Ordinary Course of Business, (d)all capital leases of such Person, (e)all non-contingent obligations of such Person to reimburse any bank or other Person in respect of amounts paid under a letter of credit, banker’s acceptance or similar instrument, (f)all equity securities of such Person subject to repurchase or redemption other than at the sole option of such Person, (g)all obligations secured by a Lien on any asset of such Person, whether or not such obligation is otherwise an obligation of such Person, (h)“earnouts”, purchase price adjustments, profit sharing arrangements, deferred purchase money amounts and similar payment obligations or continuing obligations of any nature of such Person arising out of purchase and sale contracts, (i)all Debt of others Guaranteed by such Person, (j)off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan liabilities of such Person, (k)obligations arising under non-compete agreements, and (l)obligations arising under bonus, deferred compensation, incentive compensation or similar arrangements, other than those arising in the Ordinary Course of Business.Without duplication of any of the foregoing, Debt of Borrowers shall include any and all Loans and Letter of Credit Liabilities. 6 “Default” means any condition or event which with the giving of notice or lapse of time or both would, unless cured or waived, become an Event of Default. “Defaulted Lender” means, so long as such failure shall remain in existence and uncured, any Lender which shall have failed to make any Loan or other credit accommodation, disbursement, settlement or reimbursement required pursuant to the terms of any Financing Document. “Deposit Account” means a “deposit account” (as defined in Article9 of the UCC), an investment account, or other account in which funds are held or invested for credit to or for the benefit of any Borrower. “Deposit Account Control Agreement” means an agreement, in form and substance reasonably satisfactory to Agent, among Agent, any Borrower and each financial institution in which such Borrower maintains a Deposit Account, which agreement provides that (a)such financial institution shall comply with instructions originated by Agent directing disposition of the funds in such Deposit Account without further consent by the applicable Borrower, and (b)such financial institution shall agree that it shall have no Lien on, or right of setoff or recoupment against, such Deposit Account or the contents thereof, other than in respect of usual and customary service fees and returned items for which Agent has been given value, in each such case expressly consented to by Agent, and containing such other terms and conditions as Agent may require, including as to any such agreement pertaining to any Lockbox Account, providing that such financial institution shall wire, or otherwise transfer, in immediately available funds, on a daily basis to the Payment Account all funds received or deposited into such Lockbox or Lockbox Account. “DESI” has the meaning set forth in Section 3.25(b). “Dollars” or “$” means the lawful currency of the United States of America. “Drug Application” means a new drug application, an abbreviated drug application, or a product license application for any new Product, as appropriate, as those terms are defined in the FDCA. “Earnout/Escrow Payments” means the payments described in Section 1.4(c) of the Cypress Purchase Agreement. 7 “Eligible Account” means, subject to the criteria below, an account receivable of a Borrower, which was generated in the Ordinary Course of Business, which was generated originally in the name of a Borrower and not acquired via assignment or otherwise, and which Agent, in its Permitted Discretion, deems to be an Eligible Account.The net amount of an Eligible Account at any time shall be (a)the face amount of such Eligible Account as originally billed minus all cash collections and other proceeds of such Account received from or on behalf of the Account Debtor thereunder as of such date and any and all returns, rebates, discounts (which may, at Agent’s option, be calculated on shortest terms), credits, allowances or excise taxes of any nature at any time issued, owing, claimed by Account Debtors, granted, outstanding or payable in connection with such Accounts at such time, and (b)adjusted by applying percentages (known as “liquidity factors”) by payor and/or payor class based upon the applicable Borrower’s actual recent collection history for each such payor and/or payor class in a manner consistent with Agent’s underwriting practices and procedures.Such liquidity factors may be adjusted by Agent from time to time as warranted by Agent’s underwriting practices and procedures and using Agent’s good faith credit judgment.Without limiting the generality of the foregoing, no Account shall be an Eligible Account if: (a)the Account remains unpaid more than ninety (90) days past the claim or invoice date (but in no event more than one hundred twenty (120) days after the applicable goods or services have been rendered or delivered); (b)the Account is subject to any defense, set-off, recoupment, counterclaim, deduction, discount, credit, chargeback, freight claim, allowance, or adjustment of any kind (but only to the extent of such defense, set-off, recoupment, counterclaim, deduction, discount, credit, chargeback, freight claim, allowance, or adjustment), or the applicable Borrower is not able to bring suit or otherwise enforce its remedies against the Account Debtor through judicial process; (c)if the Account arises from the sale of goods, any part of any goods the sale of which has given rise to the Account has been returned, rejected, lost, or damaged (but only to the extent that such goods have been so returned, rejected, lost or damaged); (d)if the Account arises from the sale of goods, the sale was not an absolute, bona fide sale, or the sale was made on consignment or on approval or on a sale-or-return or bill-and-hold or progress billing basis, or the sale was made subject to any other repurchase or return agreement, or the goods have not been shipped to the Account Debtor or its designee or the sale was not made in compliance with applicable Laws; (e)if the Account arises from the performance of services, the services have not actually been performed or the services were undertaken in violation of any law or the Account represents a progress billing for which services have not been fully and completely rendered; (f)the Account is subject to a Lien other than a Permitted Lien, or Agent does not have a Lien on such Account; 8 (g)the Account is evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to judgment, unless such Chattel Paper or Instrument has been delivered to Agent; (h)the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the Account Debtor holds any Debt of a Credit Party; (i) more than fifty percent (50%) of the aggregate balance of all Accounts owing from the Account Debtor obligated on the Account are ineligible under subclause(a) above (in which case all Accounts from such Account Debtor shall be ineligible); (j) without limiting the provisions of clause(i) above, fifty percent (50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated on the Account are not deemed Eligible Accounts under this Agreement for any reason; (k)the total unpaid Accounts of the Account Debtor obligated on the Account exceed twenty percent (20%) of the net amount of all Eligible Accounts owing from all Account Debtors (but only the amount of the Accounts of such Account Debtor exceeding such 20% limitation shall be considered ineligible); (l) any covenant, representation or warranty contained in the Financing Documents with respect to such Account has been breached in any respect and any applicable cure period expressly provided for herein with respect to such breach (if any) has expired; (m)the Account is unbilled or has not been invoiced to the Account Debtor in accordance with the procedures and requirements of the applicable Account Debtor; (n)the Account is an obligation of an Account Debtor that is the federal, state or local government or any political subdivision thereof, unless Agent has agreed to the contrary in writing and Agent has received from the Account Debtor the acknowledgement of Agent’s notice of assignment of such obligation pursuant to this Agreement; (o)the Account is an obligation of an Account Debtor that has suspended business, made a general assignment for the benefit of creditors, is unable to pay its debts as they become due or as to which a petition has been filed (voluntary or involuntary) under any law relating to bankruptcy, insolvency, reorganization or relief of debtors, or the Account is an Account as to which any facts, events or occurrences exist which could reasonably be expected to impair the validity, enforceability or collectibility of such Account or reduce the amount payable or delay payment thereunder; 9 (p)the Account Debtor has its principal place of business or executive office outside the United States; (q)the Account is payable in a currency other than United States dollars; (r) the Account Debtor is an individual; (s)the Borrower owning such Account has not signed and delivered to Agent notices, in the form reasonably requested by Agent, directing the Account Debtors to make payment to the applicable Lockbox Account; (t) the Account includes late charges or finance charges (but only such portion of the Account shall be ineligible); (u)the Account arises out of the sale of any Inventory upon which any other Person holds, claims or asserts a Lien; or (v)the Account or Account Debtor fails to meet such other specifications and requirements which may from time to time be established by Agent in its Permitted Discretion. “Eligible Assignee” means (a)a Lender, (b)an Affiliate of a Lender, (c)an Approved Fund, and (d)any other Person (other than a natural person) approved by Agent; provided, however, that notwithstanding the foregoing, (x)“Eligible Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and (y)no proposed assignee intending to assume all or any portion of the Revolving Loan Commitment or any unfunded portion of the Term Loan Commitment shall be an Eligible Assignee unless such proposed assignee either already holds a portion of such Revolving Loan Commitment or Term Loan Commitment, or has been approved as an Eligible Assignee by Agent. “Eligible Inventory” means Inventory owned by a Borrower and acquired and dispensed by such Borrower in the Ordinary Course of Business that Agent, in its Permitted Discretion, deems to be Eligible Inventory.Without limiting the generality of the foregoing, no Inventory shall be Eligible Inventory if: (a)such Inventory is not owned by a Borrower free and clear of all Liens and rights of any other Person (including the rights of a purchaser that has made progress payments and the rights of a surety that has issued a bond to assure such Borrower’s performance with respect to that Inventory); 10 (b)such Inventory is placed on consignment or is in transit; (c)such Inventory is covered by a negotiable document of title, unless such document has been delivered to Agent with all necessary endorsements, free and clear of all Liens except those in favor of Agent; (d)such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged, unfit for sale, unfit for further processing, is of substandard quality or is not of good and merchantable quality, free from any defects; (e)such Inventory consists of marketing materials, display items or packing or shipping materials, manufacturing supplies or Work-In-Process; (f)such Inventory is not subject to a first priority Lien in favor of Agent; (g)such Inventory consists of goods that can be transported or sold only with licenses that are not readily available or of any substances defined or designated as hazardous or toxic waste, hazardous or toxic material, hazardous or toxic substance, or similar term, by any environmental law or any Governmental Authority applicable to Borrowers or their business, operations or assets; (h)such Inventory is not covered by casualty insurance reasonably acceptable to Agent; (i)any covenant, representation or warranty contained in the Financing Documents with respect to such Inventory has been breached in any material respect; (j)such Inventory is located (i)outside of the continental United States or (ii)on premises where the aggregate amount of all Inventory (valued at cost) of Borrowers located thereon is less than $10,000; (k)such Inventory is located on premises not owned by a Borrower with respect to which Agent has not received a landlord, warehouseman, bailee or mortgagee letter reasonably acceptable in form and substance to Agent within the time period set forth on Schedule 7.4 (for the avoidance of doubt, a landlord, warehouseman, bailee or mortgagee letter that is executed by Agent shall continue to be reasonably acceptable to Agent with respect to the premises covered thereby for so long as such letter remains in effect); (l) such Inventory consists of (A)discontinued items, (B)slow-moving or excess items held in inventory, or (C)used items held for resale; 11 (m)such Inventory does not consist of finished goods; (n)such Inventory does not meet all standards imposed by any Governmental Authority, including with respect to its production, acquisition or importation (as the case may be); (o)such Inventory has an expiration date within the next six (6) months; (p)such Inventory consists of products for which Borrowers have a greater than three (3) month supply on hand; (q)such Inventory is held for rental or lease by or on behalf of Borrowers; (r)such Inventory is subject to any licensing, patent, royalty, trademark, trade name or copyright agreement with any third parties, which agreement restricts the ability of Agent or any Lender to sell or otherwise dispose of such Inventory; (s)such Inventory is a Product with respect to which Borrowers have delivered written notice of an event described Section 3.25, unless Agent determines otherwise in its good faith credit judgment; or (s)such Inventory fails to meet such other specifications and requirements which may from time to time be established by Agent in its good faith credit judgment.Agent and Borrowers agree that Inventory shall be subject to periodic appraisal by Agent and that valuation of Inventory shall be subject to adjustment pursuant to the results of such appraisal.Notwithstanding the foregoing, the valuation of Inventory shall be subject to any legal limitations on sale and transfer of such Inventory. “Environmental Laws” means any present and future federal, state and local laws, statutes, ordinances, rules, regulations, standards, policies and other governmental directives or requirements, as well as common law, pertaining to the environment, natural resources, pollution, health (including any environmental clean up statutes and all regulations adopted by any local, state, federal or other Governmental Authority, and any statute, ordinance, code, order, decree, law rule or regulation all of which pertain to or impose liability or standards of conduct concerning medical waste or medical products, equipment or supplies), safety or clean-up that apply to any Borrower and relate to Hazardous Materials, including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any amendments thereto, and the regulations promulgated pursuant to said laws, together with all amendments from time to time to any of the foregoing and judicial interpretations thereof. 12 “Environmental Liens” means all Liens and other encumbrances imposed pursuant to any Environmental Law, whether due to any act or omission of any Borrower or any other Person. “ERISA” means the Employee Retirement Income Security Act of 1974, as the same may be amended, modified or supplemented from time to time, and any successor statute thereto, and any and all rules or regulations promulgated from time to time thereunder. “ERISA Plan” means any “employee benefit plan”, as such term is defined in Section3(3) of ERISA (other than a Multiemployer Plan), which any Borrower maintains, sponsors or contributes to, or, in the case of an employee benefit plan which is subject to Section412 of the Code or Title IV of ERISA, to which any Borrower or any member of the Controlled Group may have any liability, including any liability by reason of having been a substantial employer within the meaning of Section4063 of ERISA at any time during the preceding five (5) years, or by reason of being deemed to be a contributing sponsor under Section4069 of ERISA. “Event of Default” has the meaning set forth in Section10.1. “Excluded Asset Disposition” means the following Asset Dispositions: (a) dispositions of cash equivalents, (b)the sale, lease or transfer of property by a Credit Party to any other Credit Party, (c) the issuance of equity interest by a Credit Party so long as the net cash proceeds of any such issuance are applied as required by Section 2.1(a)(ii)(B)(v), (d) the abandonment or other disposition of Intellectual Property that is not material and is no longer used or useful in any material respect in the business of any Credit Party or any of its Subsidiaries, (e) grants in the Ordinary Course of Business by any Credit Party or any of their Subsidiaries after the date hereof of a non-exclusive license of any Intellectual Property, (f) the leasing, occupancy agreements or sub-leasing of real property or equipment in the Ordinary Course of Business that would not interfere with the required use of such real property or equipment by any Credit Party or any of its Subsidiaries, and (g) dispositions of furniture, fixtures and equipment in the Ordinary Course of Business for fair market value. “Extraordinary Receipts” means any cash received by or paid to or for the account of any Credit Party not in the Ordinary Course of Business (and not consisting of proceeds described in any of clauses (i) and/or (ii) of Section 2.1(a)(ii)(B)), including without limitation amounts received in respect of foreign, United States, State or local tax refunds to the extent not included in the calculation of EBITDA, pension plan reversions, purchase price and other monetary adjustments made pursuant to any acquisition and/or indemnification payments made pursuant to or in connection with any acquisition (other than such indemnification payments to the extent that the amounts so received are applied by a Credit Party for the purpose of replacing, repairing or restoring any assets or properties of a Credit Party, or satisfying the condition giving rise to the claim for indemnification or otherwise covering any out-of-pocket expenses incurred by any Credit Party in obtaining such payments); provided that Extraordinary Receipts shall exclude any single or related series of amounts received in an aggregate amount less than $250,000. For the purpose of clarity, any cash received by or paid to or for the account of any Credit Party in connection with an acquisition, other than purchase price and other monetary adjustments and indemnification payments received in connection with any acquisition, will be deemed in the Ordinary Course of Business. 13 “FDA” means the Food and Drug Administration of the United States of America or any successor entity thereto. “FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C. Section 301 et seq. and all regulations promulgated thereunder. “Federal Funds Rate” means, for any day, the rate of interest per annum (rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day, provided, however, that (a)if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day, and (b)if no such rate is so published on such next preceding Business Day, the Federal Funds Rate for such day shall be the average rate quoted to Agent on such day on such transactions as determined by Agent. “Fee Letter” means that certain letter agreement between Agent and Borrowers relating to fees payable to Agent, for its own account, in connection with the execution of this Agreement. “Financing Documents” means this Agreement, any Notes, the Security Documents, the Fee Letter, any subordination or intercreditor agreement pursuant to which any Debt and/or any Liens securing such Debt is subordinated to all or any portion of the Obligations and all other documents, instruments and agreements related to the Obligations and heretofore executed, executed concurrently herewith or executed at any time and from time to time hereafter, as any or all of the same may be amended, supplemented, restated or otherwise modified from time to time. “GAAP” means generally accepted accounting principles set forth from time to time in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board (or agencies with similar functions of comparable stature and authority within the United States accounting profession), which are applicable to the circumstances as of the date of determination. “General Intangible” means any “general intangible” as defined in Article9 of the UCC, and any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas or other minerals before extraction, but including payment intangibles and software (as any of the foregoing terms may be defined in Article9 of the UCC). 14 “Good Manufacturing Practices” means current good manufacturing practices, as set forth in 21 C.F.R. Parts 210 and 211. “Governmental Authority” means any nation or government, any state or other political subdivision thereof, and any agency, department or Person exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government and any corporation or other Person owned or controlled (through stock or capital ownership or otherwise) by any of the foregoing, whether domestic or foreign. “Guarantee” by any Person means any obligation, contingent or otherwise, of such Person directly or indirectly guaranteeing any Debt or other obligation of any other Person and, without limiting the generality of the foregoing, any obligation, direct or indirect, contingent or otherwise, of such Person (a)to purchase or pay (or advance or supply funds for the purchase or payment of) such Debt or other obligation (whether arising by virtue of partnership arrangements, by agreement to keep-well, to purchase assets, goods, securities or services, to take-or-pay, or to maintain financial statement conditions or otherwise), or (b)entered into for the purpose of assuring in any other manner the obligee of such Debt or other obligation of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part), provided, however, that the term Guarantee shall not include endorsements for collection or deposit in the Ordinary Course of Business.The term “Guarantee” used as a verb has a corresponding meaning. “Guarantor” means any Credit Party that has executed or delivered, or shall in the future execute or deliver, any Guarantee of any portion of the Obligations. “Hazardous Materials” means petroleum and petroleum products and compounds containing them, including gasoline, diesel fuel and oil; explosives, flammable materials; radioactive materials; polychlorinated biphenyls and compounds containing them; lead and lead-based paint; asbestos or asbestos-containing materials; underground or above-ground storage tanks, whether empty or containing any substance; any substance the presence of which is prohibited by any Environmental Laws; toxic mold, any substance that requires special handling; and any other material or substance now or in the future defined as a “hazardous substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of similar import within the meaning of any Environmental Law, including:(a)any “hazardous substance” defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or “superlien” Law, including the judicial interpretation thereof; (b)any “pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c)any material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)any petroleum or petroleum by-products, including crude oil or any fraction thereof; (e)natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel; (f)any “hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; (g)any toxic or harmful substances, wastes, materials, pollutants or contaminants (including, without limitation, asbestos, polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive materials, infectious substances, materials containing lead-based paint or raw materials which include hazardous constituents); and (h)any other toxic substance or contaminant that is subject to any Environmental Laws or other past or present requirement of any Governmental Authority. 15 “Hazardous Materials Contamination” means contamination (whether now existing or hereafter occurring) of the improvements, buildings, facilities, personalty, soil, groundwater, air or other elements on or of the relevant property by Hazardous Materials, or any derivatives thereof, or on or of any other property as a result of Hazardous Materials, or any derivatives thereof, generated on, emanating from or disposed of in connection with the relevant property. “HHS” means the United States Department of Health and Human Services and any successor agency thereof. “Instrument” means “instrument”, as defined in Article9 of the UCC. “Intellectual Property” means, with respect to any Person, all patents, patent applications and like protections, including improvements divisions, continuation, renewals, reissues, extensions and continuations in part of the same, trademarks, trade names, trade styles, trade dress, service marks, logos and other business identifiers and, to the extent permitted under applicable law, any applications therefore, whether registered or not, and the goodwill of the business of such Person connected with and symbolized thereby, copyright rights, copyright applications, copyright registrations and like protections in each work of authorship and derivative works, whether published or unpublished, technology, know-how and processes, operating manuals, trade secrets, computer hardware and software, rights to unpatented inventions and all applications and licenses therefor, used in or necessary for the conduct of business by such Person and all claims for damages by way of any past, present or future infringement of any of the foregoing. “Interest Period” means any period commencing on the first day of a calendar month and ending on the last day of such calendar month. “Inventory” means “inventory” as defined in Article9 of the UCC. “Investment” means any investment in any Person, whether by means of acquiring (whether for cash, property, services, securities or otherwise), making or holding Debt, securities, capital contributions, loans, time deposits, advances, Guarantees or otherwise.The amount of any Investment shall be the original cost of such Investment plus the cost of all additions thereto, without any adjustments for increases or decreases in value, or write-ups, write-downs or write-offs with respect thereto. 16 “Laws” means any and all federal, state, provincial, territorial, local and foreign statutes, laws, judicial decisions, regulations, ordinances, rules, judgments, orders, decrees, codes, injunctions, permits, governmental agreements and governmental restrictions, whether now or hereafter in effect, which are applicable to any Credit Party in any particular circumstance.“Laws” includes, without limitation, Healthcare Laws and Environmental Laws. “LC Issuer” means one or more banks, trust companies or other Persons in each case expressly identified by Agent from time to time, in its sole discretion, as an LC Issuer for purposes of issuing one or more Letters of Credit hereunder.Without limitation of Agent’s discretion to identify any Person as an LC Issuer, no Person shall be designated as an LC Issuer unless such Person maintains reporting systems reasonably acceptable to Agent with respect to letter of credit exposure and agrees to provide regular reporting to Agent satisfactory to it with respect to such exposure. “Lender” means each of (a)MCF, in its capacity as a lender hereunder, (b)each other Person party hereto in its capacity as a lender hereunder, (c)each other Person that becomes a party hereto as Lender pursuant to Section11.17, and (d)the respective successors of all of the foregoing, and “Lenders” means all of the foregoing. “Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that is also, at the time of issuance of such Letter of Credit, a Lender. “Letter of Credit” means a standby letter of credit issued for the account of any Borrower by an LC Issuer which expires by its terms within one year after the date of issuance and in any event at least thirty (30) days prior to the Commitment Expiry Date.Notwithstanding the foregoing, a Letter of Credit may provide for automatic extensions of its expiry date for one or more successive one (1) year periods, provided, however, that the LC Issuer that issued such Letter of Credit has the right to terminate such Letter of Credit on each such annual expiration date and no renewal term may extend the term of the Letter of Credit to a date that is later than the thirtieth (30th) day prior to the Commitment Expiry Date.Each Letter of Credit shall be either a Lender Letter of Credit or a Supported Letter of Credit. “Letter of Credit Liabilities” means, at any time of calculation, the sum of (a)without duplication, the amount then available for drawing under all outstanding Lender Letters of Credit and all Supported Letters of Credit, in each case without regard to whether any conditions to drawing thereunder can then be met, plus (b)without duplication, the aggregate unpaid amount of all reimbursement obligations in respect of previous drawings made under all such Lender Letters of Credit and Supported Letters of Credit. 17 “LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the greater of (a)1.50% and (b)the rate determined by Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (i)the Base LIBOR Rate for the Interest Period, by (ii)the sum of one minus the daily average during such Interest Period of the aggregate maximum reserve requirement (expressed as a decimal) then imposed under Regulation D of the Board of Governors of the Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities” (as defined therein). “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind, in respect of such asset.For the purposes of this Agreement and the other Financing Documents, any Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset which it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such asset. “Litigation” means any action, suit or proceeding before any court, mediator, arbitrator or Governmental Authority. “Loan Account” has the meaning set forth in Section2.6(b). “Loan(s)” means the Term Loan, the Revolving Loans and each and every advance under the Term Loan, or any combination of the foregoing, as the context may require.All references herein to the “making” of a Loan or words of similar import shall mean, with respect to the Term Loan, the making of any advance in respect of a Term Loan. “Lockbox” has the meaning set forth in Section2.11. “Lockbox Account” means an account or accounts maintained at the Lockbox Bank into which collections of Accounts are paid. “Lockbox Bank” has the meaning set forth in Section2.11. “Market Withdrawal” means a Person’s removal or correction of a distributed product that involves a minor violation that would not be subject to legal action by the FDA or that involves no violation, e.g., normal stock rotation practices, routine equipment adjustments and repairs, etc., as that term is defined in 21 C.F.R. 7.3(j). 18 “Material Adverse Effect” means with respect to any event, act, condition or occurrence of whatever nature (including any adverse determination in any litigation, arbitration, or governmental investigation or proceeding), whether singly or in conjunction with any other event or events, act or acts, condition or conditions, occurrence or occurrences, whether or not related, a material adverse change in, or a material adverse effect upon, any of (i)the business, results of operations or properties or financial condition of any of the Credit Parties, taken as a whole (ii)the rights and remedies of Agent or Lenders under any Financing Document, or the ability of any Credit Party to perform any of its obligations under any Financing Document to which it is a party, (iii)the legality, validity or enforceability of any Financing Document, (iv)the existence, perfection or priority of any security interest granted in any Financing Document, or (v)the value of any material Collateral. “Material Contracts” has the meaning set forth in Section3.17. “Maximum Lawful Rate” has the meaning set forth in Section2.7. “MCF” means MidCap Financial, LLC, and its successors and assigns. “Milestone Payments” means the payments described in Section 1.4(d) of the Cypress Purchase Agreement. “Multiemployer Plan” means a multiemployer plan within the meaning of Section4001(a)(3) of ERISA to which any Borrower or any other member of the Controlled Group (or any Person who in the last five years was a member of the Controlled Group) is making or accruing an obligation to make contributions or has within the preceding five plan years (as determined on the applicable date of determination) made contributions. “Notes” has the meaning set forth in Section2.3. “Notice of Borrowing” means a notice of a Responsible Officer of Borrower Representative, appropriately completed and substantially in the form of ExhibitD hereto. “Notice of LC Credit Event” means a notice from a Responsible Officer of Borrower Representative to Agent with respect to any issuance, increase or extension of a Letter of Credit specifying:(a)the date of issuance or increase of a Letter of Credit; (b)the identity of the LC Issuer with respect to such Letter of Credit, (c)the expiry date of such Letter of Credit; (d)the proposed terms of such Letter of Credit, including the face amount; and (e)the transactions that are to be supported or financed with such Letter of Credit or increase thereof. 19 “Obligations” means all obligations, liabilities and indebtedness (monetary (including post-petition interest, whether or not allowed) or otherwise) of each Credit Party under this Agreement or any other Financing Document, in each case howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing, or due or to become due.In addition to, but without duplication of, the foregoing, the Obligations shall include, without limitation, all obligations, liabilities and indebtedness arising from or in connection with (a)all Support Agreements and (b)all Lender Letters of Credit. “OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control. “OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked Persons List maintained by OFAC pursuant to Executive Order No.13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other restricted Persons maintained pursuant to any of the rules and regulations of OFAC or pursuant to any other applicable Executive Orders. “Ordinary Course of Business” means, in respect of any transaction involving any Credit Party, the ordinary course of business of such Credit Party, as conducted by such Credit Party in accordance with past practices. “Orderly Liquidation Value” means the net amount (after all costs of sale), expressed in terms of money, which Agent, in its good faith discretion, estimates can be realized from a sale, as of a specific date, given a reasonable period to find a purchaser(s), with the seller being compelled to sell on an as-is/where-is basis. “Original Borrower” has the meaning set forth in the Recitals to this Agreement. “Original Credit Agreement” has the meaning set forth in the Recitals to this Agreement. “Original Guarantors” has the meaning set forth in the Recitals to this Agreement. “Original Term Loan” has the meaning set forth in the Recitals to this Agreement. “Organizational Documents” means, with respect to any Person other than a natural person, the documents by which such Person was organized (such as a certificate of incorporation, certificate of limited partnership or articles of organization, and including, without limitation, any certificates of designation for preferred stock or other forms of preferred equity) and which relate to the internal governance of such Person (such as by-laws, a partnership agreement or an operating, limited liability company or members agreement). 20 “Payment Account” means the account specified on the signature pages hereof into which all payments by or on behalf of each Borrower to Agent under the Financing Documents shall be made, or such other account as Agent shall from time to time specify by notice to Borrower Representative. “Payment Notification” means a written notification substantially in the form of ExhibitE hereto. “PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding to any or all of its functions under ERISA. “Pension Plan” means any ERISA Plan that is subject to Section412 of the Code or Title IV of ERISA. “Permits” means licenses, certificates, accreditations, product clearances or approvals, provider numbers or provider authorizations, marketing authorizations, other authorizations, registrations, permits, consents and approvals required in connection with the conduct of Borrower’s or any Subsidiary’s business or to comply with any applicable Laws, including drug listings and drug establishment registrations under 21 U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and those issued by state governments for the conduct of Borrower’s or any Subsidiary’s business. “Permitted Acquisition” means the acquisition by any Borrower all or substantially all of the assets, or all (but not less than all) of the equity, of any Person (the “Target”) with the prior written approval of Required Lenders or subject to the satisfaction of each of the following conditions: (a) the Term Loan shall have been paid in full and the Term Loan Commitment shall have been terminated; (b) such Permitted Acquisition shall only involve assets located in the United States (and, in connection with the acquisition of the equity of a Target, such Target shall be formed, incorporated or otherwise organized under the laws of a state within the United States) and comprising a business, or those assets of a business, of the type engaged in by the Borrowers as of the Restatement Closing Date and businesses reasonably related thereto, and which business would not subject Agent or any Lender to regulatory or third party approvals in connection with the exercise of its rights and remedies under this Agreement or any other Financing Documents other than approvals applicable to the exercise of such rights and remedies with respect to Borrowers prior to such Permitted Acquisition; (c) such Permitted Acquisition shall be consensual, shall have been approved by the Target’s board of directors (or comparable governing board) and shall be consummated in accordance with the terms of the agreements and documents related thereto, and in compliance with all applicable Laws; (d) the business and assets acquired in such Permitted Acquisition shall be free and clear of all Liens (other than Permitted Liens); (e)at or prior to the closing of any Permitted Acquisition, Agent will be granted a first priority, perfected Lien (subject to Permitted Liens) in all assets acquired pursuant thereto or, as contemplated by Section 4.11, in the assets and equity of the Target, and Borrowers and the Target shall have executed such documents and taken such actions as may be required by Agent in connection therewith (including the delivery of (i) certified copies of the resolutions of the board of directors (or comparable governing board) of Borrowers and the Target authorizing such Permitted Acquisition and the granting of Liens described herein, (ii) legal opinions, in form and substance reasonably acceptable to Agent, with respect to the transactions described herein and (iii) evidence of insurance of the business to be acquired consistent with the requirements of Section 4.4; (f) on or prior to the date of such Permitted Acquisition, Agent shall have received, in form and substance reasonably satisfactory to Agent, (i) copies of the acquisition agreement and related agreements and instruments, and all opinions, certificates, lien search results and other documents reasonably requested by Administrative Agent and (ii) amendments to the Schedules, to the extent necessary to make the representations and warranties in this Agreement true and correct after giving effect to the consummation of such Permitted Acquisition; (g) at the time of such Permitted Acquisition and after giving effect thereto, no Default or Event of Default has occurred and is continuing; and (h) the sum of all amounts payable in connection with any Permitted Acquisition (including all transaction costs, all Debt, liabilities and Contingent Obligations incurred or assumed and the maximum amount of any earn-out, royalty or milestone payment or comparable payment obligation in connection therewith, whether or not reflected on a consolidated balance sheet of Borrowers and Target) shall not exceed $5,000,000 with respect to all Permitted Acquisitions consummated during the term hereof. 21 “Permitted Affiliate” means with respect to any Person (a)any Person that directly or indirectly controls such Person, and (b)any Person which is controlled by or is under common control with such controlling Person.As used in this definition, the term “control” of a Person means the possession, directly or indirectly, of the power to vote eighty percent (80%) or more of any class of voting securities of such Person or to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Permitted Asset Dispositions” means the following Asset Dispositions, provided, however, that at the time of such Asset Disposition, no Default or Event of Default exists or would result from such Asset Disposition:(a)dispositions approved by Agent, (b)dispositions of Inventory in the Ordinary Course of Business and not pursuant to any bulk sale, (c) Excluded Asset Dispositions, (d) transfers of condemned real property as a result of the exercise of “eminent domain” or other similar policies to the respective governmental authority or agency that has condemned the same (whether by deed in lieu of condemnation or otherwise), (e) an Asset Disposition described on Schedule 5.6 so long as each of the conditions set forth on Schedule 5.6 relating to such Asset Disposition are satisfied, (f) dispositions of equity interests in Therapeutics MD for cash and fair value if the net cash proceeds of any such disposition are applied as required by Section 2.1(a)(ii)(B)(iii), and (g) dispositions of assets (other than those described in clauses (a) through (f) above) for cash and fair value if all of the following conditions are met:(i) the market value of assets sold or otherwise disposed of in any single transaction or series of related transactions does not exceed $250,000 and the aggregate market value of assets sold or otherwise disposed of in any Fiscal Year of Borrower does not exceed $500,000, (ii) the net cash proceeds of any such disposition are applied as required by Section 2.1(a)(ii)(B)(iii). “Permitted Contest” means, with respect to any tax obligation or other obligation allegedly or potentially owing from any Borrower or its Subsidiary to any governmental tax authority or other third party, a contest maintained in good faith by appropriate proceedings promptly instituted and diligently conducted and with respect to which such reserve or other appropriate provision, if any, as shall be required in conformity with GAAP shall have been made on the books and records and financial statements of the applicable Credit Party(ies); provided, however, that (a)compliance with the obligation that is the subject of such contest is effectively stayed during such challenge; (b)Borrowers’ and its Subsidiaries’ title to, and its right to use, the Collateral is not adversely affected thereby and Agent’s Lien and priority on the Collateral are not adversely affected, altered or impaired thereby; (c)Borrowers have given prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so contest the obligation; (d)the Collateral or any part thereof or any interest therein shall not be in any danger of being sold, forfeited or lost by reason of such contest by Borrowers or its Subsidiaries; (e)Borrowers have given Agent notice of the commencement of such contest and upon the request by Agent, from time to time, notice of the status of such contest by Borrowers and/or confirmation of the continuing satisfaction of this definition; and (f)upon a final, non-appealable determination of such contest, Borrowers and its Subsidiaries shall promptly comply with the requirements thereof. 22 “Permitted Contingent Obligations” means (a)Contingent Obligations arising in respect of the Debt under the Financing Documents; (b)Contingent Obligations resulting from endorsements for collection or deposit in the Ordinary Course of Business; (c)Contingent Obligations outstanding on the date of this Agreement and set forth on Schedule5.1 (but not including any refinancings, extensions, increases or amendments to the indebtedness underlying such Contingent Obligations other than extensions of the maturity thereof without any other change in terms); (d)Contingent Obligations incurred in the Ordinary Course of Business with respect to surety and appeal bonds, performance bonds and other similar obligations not to exceed $500,000 in the aggregate at any time outstanding; (f)Contingent Obligations arising under indemnity agreements with title insurers to cause such title insurers to issue to Agent mortgagee title insurance policies; (g)Contingent Obligations arising with respect to customary indemnification obligations in favor of purchasers in connection with dispositions of personal property assets permitted under Section5.6; (h) so long as there exists no Event of Default both immediately before and immediately after giving effect to any such transaction, Contingent Obligations existing or arising under any Swap Contract, provided that such obligations are (or were) entered into by a Borrower in the Ordinary Course of Business for the purpose of directly mitigating risks associated with liabilities, commitments, investments, assets, or property held or reasonably anticipated by such Person and not for purposes of speculation; and (i)other Contingent Obligations not permitted by clauses (a) through (h) above, not to exceed $250,000 in the aggregate at any time outstanding. “Permitted Debt” means:(a)Borrowers’ and its Subsidiaries’ Debt to Agent and each Lender under this Agreement and the other Financing Documents; (b)Debt incurred as a result of endorsing negotiable instruments received in the Ordinary Course of Business; (c)purchase money Debt not to exceed $1,500,000 at any time (whether in the form of a loan or a lease) used solely to acquire equipment used in the Ordinary Course of Business and secured only by such equipment; (d)Debt existing on the date of this Agreement and described on Schedule5.1 (but not including any refinancings, extensions, increases or amendments to such Debt other than extensions of the maturity thereof without any other change in terms); (e)trade accounts payable arising and paid on a timely basis and in the Ordinary Course of Business; (f)Subordinated Debt; (g) Debt, if any, arising under Swap Contracts; (h) intercompany Debt arising from loans made by (i) Borrower to its wholly owned domestic Subsidiaries to fund working capital requirements of such Subsidiaries in the Ordinary Course of Business and (ii) any wholly owned Subsidiary of Borrower to Borrower; provided, however, that upon the request of Agent at any time, any such Debt incurred by a Subsidiary that is not a Borrower shall be evidenced by promissory notes having terms reasonably satisfactory to Agent, the sole originally executed counterparts of which shall be pledged and delivered to Agent, for the benefit of Agent and Lenders, as security for the Obligations; (i) Debt in respect of bid, performance and surety bonds, including guarantees or obligations of the Credit Parties with respect to letters of credit supporting such bid, performance and surety bonds or other forms of credit enhancement supporting performance obligations under services contracts, workers’ compensation claims, self-insurance obligations, unemployment insurance, health, disability and other employee benefits or property, casualty or liability insurance, in each case incurred in the Ordinary Course of Business, not to exceed $500,000 in the aggregate at any time outstanding; (j) unsecured Debt arising from agreements to provide for indemnification, adjustment of purchase price, or other similar obligations, in each case, incurred in connection with a Permitted Asset Disposition subject to the limits set forth in the definition thereof; (k) Debt of a Person or Debt attaching to assets of a Person that, in either case, becomes a Subsidiary or Debt attaching to assets that are acquired by Borrowers, in each case after the Closing Date and as the result of a Permitted Acquisition, provided, that (i) such Debt existed at the time such Person became a Subsidiary or at the time such assets were acquired and, in each case, was not created in anticipation thereof and (ii) such Debt is not guaranteed in any respect by any Borrower or any of its Subsidiaries; (l) unsecured Debt arising from agreements to provide for indemnification, adjustment of purchase price, earn-outs or other similar obligations, in each case, incurred in connection with a Permitted Acquisition or Asset Disposition permitted hereunder and subject to the limits set forth in the definition of “Permitted Acquisition”; (m) unsecured Debt arising from agreements to provide for milestone or royalty payments, to the extent such obligations are considered Debt under GAAP, incurred in connection with a Permitted Acquisition and subject to the limits set forth in the definition of “Permitted Acquisition”; and (n) unsecured Debt not to exceed $250,000 in the aggregate at any time outstanding. 23 “Permitted Discretion” means, as to Agent or any Lender, a determination made in good faith and in the exercise of commercially reasonable (from the perspective of a secured asset-based healthcare lender) business judgment exercised in accordance with generally applicable practices of Agent or such Lender. “Permitted Distributions” means the following Restricted Distributions:(a)dividends by any Subsidiary of any Borrower to such parent Borrower; (b)dividends payable solely in common stock; (c)repurchases of stock of former employees, directors or consultants pursuant to stock purchase agreements so long as an Event of Default does not exist at the time of such repurchase and would not exist after giving effect to such repurchase, provided, however, that such repurchase does not exceed $500,000 in the aggregate per fiscal year of the Borrowers; and (d) after the Term Loan has been paid in full and all Term Loan Commitments have been terminated, payments made pursuant to Section5.19(b) of the Cypress Purchase Agreement. “Permitted Investments” means:(a)Investments shown on Schedule5.7 and existing on the Restatement Closing Date; (b)(i)cash equivalents, and (ii)any similar short term Investments permitted by Borrowers’ and its Subsidiaries’ investment policies, as amended from time to time, provided, however, that such investment policy (and any such amendment thereto) has been approved by Agent (such approval not to be unreasonably withheld, conditioned or delayed); (c)Investments consisting of the endorsement of negotiable instruments for deposit or collection or similar transactions in the Ordinary Course of Business; (d)Investments consisting of (i)travel advances and employee relocation loans and other employee loans and advances in the Ordinary Course of Business, and (ii)loans to employees, officers or directors relating to the purchase of equity securities of Borrowers or their Subsidiaries pursuant to employee stock purchase plans or agreements approved by Borrowers’ Board of Directors (or other governing body), but the aggregate of all such loans outstanding may not exceed $500,000 at any time; (e)Investments (including debt obligations) received in connection with the bankruptcy or reorganization of customers or suppliers and in settlement of delinquent obligations of, and other disputes with, customers or suppliers arising in the Ordinary Course of Business; (f)Investments consisting of notes receivable of, or prepaid royalties and other credit extensions, to customers and suppliers who are not Affiliates, in the Ordinary Course of Business, provided, however, that this subpart (f)shall not apply to Investments of Borrowers in any Subsidiary; (g)Investments consisting of deposit accounts in which Agent has received a Deposit Account Control Agreement; (h)Investments by any Borrower in any other Borrower made in compliance with Section4.11(c); (i) Investments in securities of Account Debtors received pursuant to any plan of reorganization or similar arrangement upon the bankruptcy or insolvency of such Account Debtors; (j) purchases by any Borrower of the rights to test, develop, manufacture, sell or market any new pharmaceutical or drug (and/or any Intellectual Property related thereto) that will, upon such purchase, become a Product of such Borrower; provided that nothing in the foregoing shall be interpreted or construed to contradict or limit any of the Credit Parties’ obligations under Section 3.25, particularly including the obligation to give prior written notice to Agent of the Borrowers’ intentions to begin testing, developing, manufacturing, selling or marketing any new Product; (k) Investments by and Credit Party in another Credit Party;and (l)other Investments in an amount not exceeding $250,000 in the aggregate. 24 “Permitted Liens” means:(a)deposits or pledges of cash to secure obligations under workmen’s compensation, social security or similar laws, or under unemployment insurance (but excluding Liens arising under ERISA) pertaining to a Borrower’s or its Subsidiary’s employees, if any; (b)deposits or pledges of cash to secure bids, tenders, contracts (other than contracts for the payment of money or the deferred purchase price of property or services), leases, statutory obligations, surety and appeal bonds and other obligations of like nature arising in the Ordinary Course of Business; (c)carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other than any Collateral which is part of the Borrowing Base, arising in the Ordinary Course of Business with respect to obligations which are not due, or which are being contested pursuant to a Permitted Contest; (d)Liens on Collateral, other than Accounts, for taxes or other governmental charges not at the time delinquent or thereafter payable without penalty or the subject of a Permitted Contest; (e)attachments, appeal bonds, judgments and other similar Liens on Collateral other than Accounts, for sums not exceeding $500,000 in the aggregate arising in connection with court proceedings; provided, however, that the execution or other enforcement of such Liens is effectively stayed and the claims secured thereby are the subject of a Permitted Contest; (f)with respect to real estate, easements, rights of way, restrictions, minor defects or irregularities of title, none of which, individually or in the aggregate, materially interfere with the benefits of the security intended to be provided by the Security Documents, materially affect the value or marketability of the Collateral, materially impair the use or operation of the Collateral for the use currently being made thereof or materially impair Borrowers’ ability to pay the Obligations in a timely manner or materially impair the use of the Collateral or the ordinary conduct of the business of any Borrower or any Subsidiary and which, in the case of any real estate which is part of the Collateral, are set forth as exceptions to or subordinate matters in the title insurance policy accepted by Agent insuring the lien of the Security Documents; (g)Liens and encumbrances in favor of Agent under the Financing Documents; (h)Liens on Collateral, other than Collateral which is part of the Borrowing Base, existing on the date hereof and set forth on Schedule5.2; (i)any Lien on any equipment securing Debt permitted under subpart (c)of the definition of Permitted Debt, provided, however, that such Lien attaches concurrently with or within one hundred twenty (120) days after the acquisition thereof; (j)precautionary UCC-1 financing statement filings that are filed by lessors with respect to operating leases entered into by the Credit Parties in the ordinary course of business; (k) Liens of a collection bank arising under Section 4-210 of the Uniform Commercial Code on items in the course of collection; (l) Liens in favor of customs and revenue authorities arising as a matter of law to secure custom duties which are not past due in connection with the importation of goods by the Credit Parties or their Subsidiaries in the Ordinary Course of Business; and (m) receipt of deposits and advances from customers in the Ordinary Course of Business which may create an interest in the Inventory to be sold to such customers, but which do not constitute contractual Liens granted by a Credit Party or any Subsidiary. 25 “Permitted Modifications” means (a)such amendments or other modifications to a Borrower’s or Subsidiary’s Organizational Documents as are required under this Agreement or by applicable Law and fully disclosed to Agent within thirty (30) days after such amendments or modifications have become effective, and (b)such amendments or modifications to a Borrower’s or Subsidiary’s Organizational Documents (other than those involving a change in the name of a Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary under the laws of a different jurisdiction or a conversion or reorganization of a Borrower or Subsidiary as a different type of legal entity) that would not materially and adversely affect the rights and interests of the Agent or Lenders and fully disclosed to Agent within thirty (30) days after such amendments or modifications have become effective. “Person” means any natural person, corporation, limited liability company, professional association, limited partnership, general partnership, joint stock company, joint venture, association, company, trust, bank, trust company, land trust, business trust or other organization, whether or not a legal entity, and any Governmental Authority. “Pro Rata Share” means (a)with respect to a Lender’s obligation to make advances in respect of a Term Loan and such Lender’s right to receive payments of principal and interest with respect to the Term Loans, the Term Loan Commitment Percentage of such Lender, (b)with respect to a Lender’s obligation to make Revolving Loans, such Lender’s right to receive the unused line fee described in Section2.2(b), such Lender’s obligation to purchase interests and participations in Letters of Credit and related Support Agreement liabilities and obligations, and such Lender’s obligation to share in Letter of Credit Liabilities and to receive the related Letter of Credit fee described in Section2.5(b), the Revolving Loan Commitment Percentage of such Lender, (c)with respect to a Lender’s right to receive payments of principal and interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure with respect thereto; and (d)for all other purposes (including, without limitation, the indemnification obligations arising under Section11.6) with respect to any Lender, the percentage obtained by dividing (i)the sum of the Revolving Loan Commitment Amount and Term Loan Commitment Amount of such Lender (or, in the event the Revolving Loan Commitment and Term Loan Commitment shall have been terminated, such Lender’s then existing Revolving Loan Outstandings or then outstanding principal advances of such Lender under the Term Loan, as applicable), by (ii)the sum of the Revolving Loan Commitment and Term Loan Commitment Amount (or, in the event the Revolving Loan Commitment or Term Loan Commitment shall have been terminated, the then existing Revolving Loan Outstandings or then outstanding principal advances of such Lenders under the Term Loan, as applicable) of all Lenders. 26 “Product” means any product manufactured, sold, developed, tested or marketed by any Credit Party, including those products set forth on Schedule 1.1 (as updated from time to time in accordance with Section 3.25(b)(i)), provided that, if Borrower shall fail to comply with its obligations under Section 3.25(b)(i) to give notice to Agent and update Schedule 1.1 prior to manufacturing, selling, developing, testing or marketing any new Product, any such improperly undisclosed Product shall be deemed to be included in this definition. “Recall” means a Person’s removal or correction of a marketed product that the FDA considers to be in violation of the laws it administers and against which the FDA would initiate legal action, e.g., seizure, as that term is defined in 21 C.F.R. 7.3(g). “Reimbursement Obligations” means, at any date, the obligations of each Borrower then outstanding to reimburse (a)Agent for payments made by Agent under a Support Agreement, and/or (b)any LC Issuer, for payments made by such LC Issuer under a Lender Letter of Credit. “Remediation” has the same meaning as “Remedy” or “Remedial Action” as defined under CERCLA Section 101; 42 U.S.C. § 9601(24). “Required Lenders” means at any time Lenders holding (a)sixty-six and two thirds percent (66 2/3%) or more of the sum of the Revolving Loan Commitment and the Term Loan Commitment (taken as a whole), or (b)if the Revolving Loan Commitment or Term Loan Commitment has been terminated, sixty-six and two thirds percent (66 2/3%) or more of the sum of (x)the then aggregate outstanding principal balance of the Loans plus (y)the then aggregate amount of Letter of Credit Liabilities. “Required Permit” means a Permit (a) issued or required under Laws applicable to the business of any Credit Party or necessary in the manufacturing, importing, exporting, possession, ownership, warehousing, marketing, promoting, sale, labeling, furnishing, distribution or delivery of goods or services under Laws applicable to the business of any Credit Party or any Drug Application (including without limitation, at any point in time, all licenses, approvals and permits issued by the FDA or any other applicable Governmental Authority necessary for the testing, manufacture, marketing or sale of any Product by any Credit Party as such activities are being conducted by such Credit Party with respect to such Product at such time), and (b) issued by any Person from which any Credit Party has, as of the Restatement Closing Date, received an accreditation. 27 “Responsible Officer” means any of the Chief Executive Officer, Chief Financial Officer or any other officer of the applicable Borrower reasonably acceptable to Agent. “Restatement Closing Date” means the date of this Agreement. “Restricted Distribution” means as to any Person (a)any dividend or other distribution (whether in cash, securities or other property) on any equity interest in such Person (except those payable solely in its equity interests of the same class), (b)any payment by such Person on account of (i)the purchase, redemption, retirement, defeasance, surrender, cancellation, termination or acquisition of any equity interests in such Person or any claim respecting the purchase or sale of any equity interest in such Person, or (ii)any option, warrant or other right to acquire any equity interests in such Person, (c)any management fees, salaries or other fees or compensation to any Person holding an equity interest in a Borrower or a Subsidiary of a Borrower, (other than (A)payments of salaries to individuals, (B)directors fees, and (C)advances and reimbursements to employees or directors, all in the Ordinary Course of Business) or an Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower, (d)any lease or rental payments to an Affiliate or Subsidiary of a Borrower, or (e)repayments of or debt service on loans or other indebtedness held by any Person holding an equity interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower unless permitted under and made pursuant to a Subordination Agreement applicable to such loans or other indebtedness. “Revolving Lender” means each Lender having a Revolving Loan Commitment Amount in excess of zero (or, in the event the Revolving Loan Commitment shall have been terminated at any time, each Lender at such time having Revolving Loan Outstandings in excess of zero). “Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus the Revolving Loan Outstandings. “Revolving Loan Borrowing” means a borrowing of a Revolving Loan. “Revolving Loan Commitment” means, as of any date of determination, the aggregate Revolving Loan Commitment Amounts of all Lenders as of such date. 28 “Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount set forth opposite such Lender’s name on the Commitment Annex under the column “Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth thereon, then the dollar amount on the Commitment Annex for the Revolving Loan Commitment Amount for such Lender shall be deemed to be zero), as such amount may be adjusted from time to time by any amounts assigned (with respect to such Lender’s portion of Revolving Loans outstanding and its commitment to make Revolving Loans) pursuant to the terms of any and all effective assignment agreements to which such Lender is a party. “Revolving Loan Commitment Percentage” means, as to any Lender, (a)on the Restatement Closing Date, the percentage set forth opposite such Lender’s name on the Commitment Annex under the column “Revolving Loan Commitment Percentage” (if such Lender’s name is not so set forth thereon, then, on the Restatement Closing Date, such percentage for such Lender shall be deemed to be zero), and (b)on any date following the Restatement Closing Date, the percentage equal to the Revolving Loan Commitment Amount of such Lender on such date divided by the Revolving Loan Commitment on such date. “Revolving Loan Exposure” means, with respect to any Lender on any date of determination, the percentage equal to the amount of such Lender’s Revolving Loan Outstandings on such date divided by the aggregate Revolving Loan Outstandings of all Lenders on such date. “Revolving Loan Limit” means, at any time, the lesser of (a)the Revolving Loan Commitment and (b)the Borrowing Base. “Revolving Loan Outstandings” means, at any time of calculation, (a)the sum of the then existing aggregate outstanding principal amount of Revolving Loans plus the then existing Letter of Credit Liabilities, and (b)when used with reference to any single Lender, the sum of the then existing outstanding principal amount of Revolving Loans advanced by such Lender plus the then existing Letter of Credit Liabilities for the account of such Lender. “Revolving Loans” has the meaning set forth in Section2.1(b). “Safety Notices” has the meaning set forth in Section 3.25(a). “SEC” means the United States Securities and Exchange Commission. “Securities Account” means a “securities account” (as defined in Article9 of the UCC), an investment account, or other account in which investment property or securities are held or invested for credit to or for the benefit of any Borrower. 29 “Securities Account Control Agreement” means an agreement, in form and substance satisfactory to Agent, among Agent, any applicable Borrower and each securities intermediary in which such Borrower maintains a Securities Account pursuant to which Agent shall obtain “control” (as defined in Article9 of the UCC) over such Securities Account. “Security and Pledge Agreement” means that certain Security and Pledge Agreement entered into as of December 31, 2012 in connection with the Original Credit Agreement, as the same is amended and reaffirmed on the Restatement Closing Date and as the same may be further amended, supplemented, restated or otherwise modified from time to time. “Security Document” means this Agreement, the Security and Pledge Agreement, and any other agreement, document or instrument executed concurrently herewith or at any time hereafter pursuant to which one or more Credit Parties or any other Person either (a)Guarantees payment or performance of all or any portion of the Obligations, and/or (b)provides, as security for all or any portion of the Obligations, a Lien on any of its assets in favor of Agent for its own benefit and the benefit of the Lenders, as any or all of the same may be amended, supplemented, restated or otherwise modified from time to time. “Settlement Date” has the meaning set forth in Section11.13(a). “Solvent” means, with respect to any Person, that such Person (a)owns and will own assets the fair saleable value of which are (i)greater than the total amount of its liabilities (including Contingent Obligations), and (ii)greater than the amount that will be required to pay the probable liabilities of its then existing debts as they become absolute and matured considering all financing alternatives and potential asset sales reasonably available to it; (b)has capital that is not unreasonably small in relation to its business as presently conducted or after giving effect to any contemplated transaction; and (c)does not intend to incur and does not believe that it will incur debts beyond its ability to pay such debts as they become due. “Stock Recovery” means a Person’s removal or correction of a product that has not been marketed or that has not left the direct control of the firm, i.e., the product is located on the premises owned by, or under the control of, the firm and no portion of the lot has been released for sale or use, as that term is defined in 21 C.F.R. 7.3(k). “Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms of the Subordinated Debt Documents and with the prior written consent of Agent, all of which documents must be in form and substance reasonably acceptable to Agent in its sole discretion.As of the Restatement Closing Date, there is no Subordinated Debt. 30 “Subordinated Debt Documents” means any documents evidencing and/or securing Debt governed by a Subordination Agreement, all of which documents must be in form and substance reasonably acceptable to Agent in its sole discretion.As of the Restatement Closing Date, there are no Subordinated Debt Documents. “Subordination Agreement” means any agreement between Agent and another creditor of Borrowers, as the same may be amended, supplemented, restated or otherwise modified from time to time in accordance with the terms thereof, pursuant to which the Debt owing from any Borrower(s) and/or the Liens securing such Debt granted by any Borrower(s) to such creditor are subordinated in any way to the Obligations and the Liens created under the Security Documents, the terms and provisions of such Subordination Agreements to have been agreed to by and be reasonably acceptable to Agent in the exercise of its sole discretion. “Subsidiary” means, with respect to any Person, (a)any corporation of which an aggregate of more than fifty percent (50%) of the outstanding capital stock having ordinary voting power to elect a majority of the board of directors of such corporation (irrespective of whether, at the time, capital stock of any other class or classes of such corporation shall have or might have voting power by reason of the happening of any contingency) is at the time, directly or indirectly, owned legally or beneficially by such Person or one or more Subsidiaries of such Person, or with respect to which any such Person has the right to vote or designate the vote of more than fifty percent (50%) of such capital stock whether by proxy, agreement, operation of law or otherwise, and (b)any partnership or limited liability company in which such Person and/or one or more Subsidiaries of such Person shall have an interest (whether in the form of voting or participation in profits or capital contribution) of more than fifty percent (50%) or of which any such Person is a general partner or may exercise the powers of a general partner.Unless the context otherwise requires, each reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower. “Support Agreement” has the meaning set forth in Section2.5(a). “Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in reliance on one or more Support Agreements. “Swap Contract” means any “swap agreement”, as defined in Section 101 of the Bankruptcy Code, that is intended to provide protection against fluctuations in interest or currency exchange rates. “Taxes” has the meaning set forth in Section2.8. “Termination Date” means the earlier to occur of (a)the Commitment Expiry Date, (b)any date on which Agent accelerates the maturity of the Loans pursuant to Section10.2, or (c)the termination date stated in any notice of termination of this Agreement provided by Borrowers in accordance with Section2.12. 31 “Term Loan” has the meaning set forth in Section2.1(a). “Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment Amount, which is equal to $10,000,000. “Term Loan Commitment Amount” means, (a)as to any Lender that is a Lender on the Restatement Closing Date, the dollar amount set forth opposite such Lender’s name on the Commitment Annex under the column “Term Loan Commitment Amount”, as such amount may be adjusted from time to time by any amounts assigned (with respect to such Lender’s portion of Term Loans outstanding and its commitment to make advances in respect of the Term Loan) pursuant to the terms of any and all effective assignment agreements to which such Lender is a party, and (b)as to any Lender that becomes a Lender after the Restatement Closing Date, the amount of the “Term Loan Commitment Amount(s)” of other Lender(s) assigned to such new Lender pursuant to the terms of the effective assignment agreement(s) pursuant to which such new Lender shall become a Lender, as such amount may be adjusted from time to time by any amounts assigned (with respect to such Lender’s portion of Term Loans outstanding and its commitment to make advances in respect of the Term Loan) pursuant to the terms of any and all effective assignment agreements to which such Lender is a party. “Term Loan Commitment Percentage” means, as to any Lender, (a)on the Restatement Closing Date, the percentage set forth opposite such Lender’s name on the Commitment Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name is not so set forth thereon, then, on the Restatement Closing Date, such percentage for such Lender shall be deemed to be zero), and (b)on any date following the Restatement Closing Date, the percentage equal to the Term Loan Commitment Amount of such Lender on such date divided by the Term Loan Commitment on such date. “UCC” means the Uniform Commercial Code of the State of Maryland or of any other state the laws of which are required to be applied in connection with the perfection of security interests in any Collateral. “United States” means the United States of America. “Work-In-Process” means Inventory that is not a product that is finished and approved by a Borrower in accordance with applicable Laws and such Borrower’s normal business practices for release and delivery to customers. 32 Section 1.2Accounting Terms and Determinations.Unless otherwise specified herein, all accounting terms used herein shall be interpreted, all accounting determinations hereunder (including, without limitation, determinations made pursuant to the exhibitshereto) shall be made, and all financial statements required to be delivered hereunder shall be prepared on a consolidated basis in accordance with GAAP applied on a basis consistent with the most recent audited consolidated financial statements of each Borrower and its Consolidated Subsidiaries delivered to Agent and each of the Lenders on or prior to the Restatement Closing Date.If at any time any change in GAAP would affect the computation of any financial ratio or financial requirement set forth in any Financing Document, and either Borrowers or the Required Lenders shall so request, the Agent, the Lenders and Borrowers shall negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in light of such change in GAAP (subject to the approval of the Required Lenders); provided, however, that until so amended, (a)such ratio or requirement shall continue to be computed in accordance with GAAP prior to such change therein and (b)Borrowers shall provide to the Agent and the Lenders financial statements and other documents required under this Agreement which include a reconciliation between calculations of such ratio or requirement made before and after giving effect to such change in GAAP.Notwithstanding any other provision contained herein, all terms of an accounting or financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall be made, without giving effect to any election under Statement of Financial Accounting Standards 159 (or any other Financial Accounting Standard having a similar result or effect) to value any Debt or other liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair value”, as defined therein. Section 1.3Other Definitional and Interpretive Provisions.References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall be to Articles, Sections, Annexes, Exhibitsor Schedules of or to this Agreement unless otherwise specifically provided.Any term defined herein may be used in the singular or plural.“Include”, “includes” and “including” shall be deemed to be followed by “without limitation”.Except as otherwise specified or limited herein, references to any Person include the successors and assigns of such Person.References “from” or “through” any date mean, unless otherwise specified, “from and including” or “through and including”, respectively.Unless otherwise specified herein, the settlement of all payments and fundings hereunder between or among the parties hereto shall be made in lawful money of the United States and in immediately available funds.References to any statute or act shall include all related current regulations and all amendments and any successor statutes, acts and regulations.All amounts used for purposes of financial calculations required to be made herein shall be without duplication.References to any statute or act, without additional reference, shall be deemed to refer to federal statutes and acts of the United States.References to any agreement, instrument or document shall include all schedules, exhibits, annexes and other attachments thereto.References to capitalized terms that are not defined herein, but are defined in the UCC, shall have the meanings given them in the UCC.All references herein to times of day shall be references to daylight or standard time, as applicable. 33 Section 1.4Time is of the Essence.Time is of the essence in Borrower’s and each other Credit Party’s performance under this Agreement and all other Financing Documents. ARTICLE2-LOANS AND LETTERS OF CREDIT Section 2.1Loans. (a)Term Loans. (i)Term Loan Amounts.Pursuant to the Original Credit Agreement, the Lenders agreed to make to Borrowers the Original Term Loan, which was been disbursed in full on the Initial Closing Date.After giving effect to certain optional and mandatory prepayments made by the Borrowers on or prior to the Restatement Closing Date, the principal amount of the of the Original Term Loan that is outstanding on the Restatement Closing Date is $10,000,000 (the “Term Loan”).No Borrower shall have any right to reborrow any portion of the Term Loan that is repaid or prepaid from time to time.No Lender has any further obligation hereunder to fund any portion of the Term Loan. (ii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments. (A)There shall become due and payable, and Borrowers shall repay the Term Loan through, scheduled payments as set forth on Schedule2.1 attached hereto.Notwithstanding the payment scheduleset forth on Schedule 2.1, the outstanding principal amount of the Term Loan shall become immediately due and payable in full on the Termination Date. (B)There shall become due and payable and Borrowers shall prepay the Term Loan in the following amounts and at the following times: (i)Unless Agent shall otherwise consent in writing, on the date on which any Credit Party (or Agent as loss payee or assignee) receives any casualty proceeds in excess of $50,000 with respect to assets upon which Agent maintained a Lien, an amount equal to one hundred percent (100%) of such proceeds (net of out-of-pocket expenses and repayment of secured debt permitted under clause(c) of the definition of Permitted Debt and encumbering the property that suffered such casualty), or such lesser portion of such proceeds as Agent shall elect to apply to the Obligations; 34 (ii)an amount equal to any interest that is deemed to be in excess of the Maximum Lawful Rate (as defined below) and is required to be applied to the reduction of the principal balance of the Loans by any Lender as provided for in Section2.7; (iii)unless Agent shall otherwise consent in writing, upon receipt by any Credit Party of the proceeds of any Asset Disposition that pertains to any Collateral upon which a Borrowing Base is calculated (other than that described in clause (b) of the definition of “Permitted Asset Disposition”) or any other Asset Disposition (other than an Excluded Asset Disposition), an amount equal to one hundred percent (100%) (or, solely with respect to an Asset Disposition of equity interests in Therapeutics MD, fifty percent (50%)) of the net cash proceeds of such Asset Disposition (net of out-of-pocket expenses and repayment of secured debt permitted under clause(c) of the definition of Permitted Debt and encumbering such asset), or such lesser portion as Agent shall elect to apply to the Obligations; (iv)unless Agent shall otherwise consent in writing, upon receipt by any Credit Party of any Extraordinary Receipts, an amount equal to one hundred percent (100%) of such Extraordinary Receipts, or such lesser portion as Agent shall elect to apply to the Obligations; and (v)unless Agent shall otherwise consent in writing, upon receipt by any Credit Party of any proceeds from the incurrence of Debt or issuance and sale of any Debt or equity securities (other than (A) proceeds of Debt securities expressly permitted pursuant to Section 5.1, (B) proceeds from the issuance of equity securities to members of the management, directors or members of the board of any Credit Party, (C) proceeds of the issuance of equity securities by a Subsidiary to a Borrower or any wholly owned Subsidiary, and (D) proceeds of the issuance of equity securities issued in lieu of cash Milestone Payments as permitted by the terms of the Cypress Purchase Agreement), an amount equal to one hundred percent (100%) of such proceeds (net of out-of-pocket expenses), or such lesser portion as Agent shall elect to apply to the Obligations. Notwithstanding the foregoing and so long as no Event of Default or Default then exists: (1)any such casualty proceeds (other than with respect to Inventory and any real property, unless Agent shall otherwise elect) up to an aggregate amount equal to $500,000 in each Fiscal Year may be used by Borrowers within one hundred eighty (180) days from the receipt of such proceeds to replace or repair any assets in respect of which such proceeds (provided that if the Borrowers enter into a binding agreement to reinvest such proceeds within such 180-day period, but the consummation of the transactions under such agreement has not occurred within such 180-day period, and such agreement has not been terminated, then the 180-day period will be extended an additional one hundred and eighty 180 days to permit such consummation) were paid so long as such proceeds are deposited into an account with Agent promptly upon receipt by such Borrower; and (2)proceeds of personal property Asset Dispositions that are not made in the Ordinary Course of Business (other than Collateral upon which the Borrowing Base is calculated,Intellectual Property,proceeds of an Asset Disposition described on Schedule 5.6, or that portion of the proceeds of an Asset Disposition of equity interests in Therapeutics MD required to be used to prepay the Term Loan pursuant to subclause (iii) above) may be used by Borrowers within one hundred eighty (180) days from the receipt of such proceeds to purchase new or replacement assets of comparable value, provided, however, that such proceeds are deposited into an account with Agent promptly upon receipt by such Borrower.All sums held by Agent pending reinvestment as described in subsections(1) and (2) above shall be deemed additional collateral for the Obligations and may be commingled with the general funds of Agent. 35 (C)Borrowers may from time to time, with at least two (2) Business Days prior delivery to Agent of an appropriately completed Payment Notification, prepay the Term Loan in whole or in part; provided, however, that each such prepayment shall be in an amount equal to $100,000 or a higher integral multiple of $25,000. (iii)All Prepayments. Except as this Agreement may specifically provide otherwise, all prepayments of the Term Loan shall be applied by Agent to the Obligations in inverse order of maturity.The monthly payments required under Schedule2.1 shall continue in the same amount (for so long as the Term Loan and/or (if applicable) any advance thereunder shall remain outstanding) notwithstanding any partial prepayment, whether mandatory or optional, of the Term Loan. (iv)LIBOR Rate. (A)Except as provided in subsection(C) below, the Term Loan shall accrue interest at the LIBOR Rate plus the Applicable Margin. (B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a prospective basis to take into account any additional or increased costs to such Lender of maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes in applicable Law occurring subsequent to the commencement of the then applicable Interest Period, including changes in tax laws (except changes of general applicability in corporate income tax laws) and changes in the reserve requirements imposed by the Board of Governors of the Federal Reserve System (or any successor), which additional or increased costs would increase the cost of funding loans bearing interest based upon the LIBOR Rate; provided, however, that notwithstanding anything in this Agreement to the contrary, (i)the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (ii)all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to BaselIII, shall in each case be deemed to be a “change in applicable Law”, regardless of the date enacted, adopted or issued.In any such event, the affected Lender shall give Borrowers and Agent notice of such a determination and adjustment and Agent promptly shall transmit the notice to each other Lender and, upon its receipt of the notice from the affected Lender, Borrowers may, by notice to such affected Lender (I)require such Lender to furnish to Borrowers a statement setting forth the basis for adjusting such LIBOR Rate and the method for determining the amount of such adjustment, or (II)repay the Loans bearing interest based upon the LIBOR Rate with respect to which such adjustment is made. 36 (C)In the event that any change in market conditions or any law, regulation, treaty, or directive, or any change therein or in the interpretation of application thereof, shall at any time after the date hereof, in the reasonable opinion of any Lender, make it unlawful or impractical for such Lender to maintain Loans bearing interest based upon the LIBOR Rate or to continue such maintaining, or to determine or charge interest rates at the LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent and Borrowers and Agent promptly shall transmit the notice to each other Lender, (I)in the case of the pro rata share of the Term Loan held by such Lender and then outstanding, the date specified in such Lender’s notice shall be deemed to be the last day of the Interest Period of such portion of the Term Loan, and interest upon such portion thereafter shall accrue interest at the Base Rate plus the Applicable Margin, and (II)such portion of the Term Loan shall continue to accrue interest at the Base Rate plus the Applicable Margin until such Lender determines that it would no longer be unlawful or impractical to maintain such Term Loan at the LIBOR Rate. (D)Anything to the contrary contained herein notwithstanding, neither Agent nor any Lender is required actually to acquire eurodollar deposits to fund or otherwise match fund any Obligation as to which interest accrues based on the LIBOR Rate. (b)Revolving Loans. (i)Revolving Loans and Borrowings.On the terms and subject to the conditions set forth herein, each Lender severally agrees to make loans to Borrowers from time to time as set forth herein (each a “Revolving Loan”, and collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage of Revolving Loans requested by Borrowers hereunder, provided, however, that after giving effect thereto, the Revolving Loan Outstandings shall not exceed the Revolving Loan Limit.Borrowers shall deliver to Agent a Notice of Borrowing with respect to each proposed Revolving Loan Borrowing, such Notice of Borrowing to be delivered before 1:00p.m. (Eastern time) two (2) Business Days prior to the date of such proposed borrowing.Each Borrower and each Revolving Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving Lenders, at any time in its sole discretion, (A)as provided in Section2.5(c), with respect to obligations arising under Support Agreements and/or Lender Letters of Credit, and (B)to pay principal owing in respect of the Loans and interest, fees, expenses and other charges then due and payable by any Credit Party from time to time arising under this Agreement or any other Financing Document.The Borrowing Base shall be determined by Agent based on the most recent Borrowing Base Certificate delivered to Agent in accordance with this Agreement and such other information as may be available to Agent; provided that, without limiting the other rights of Agent set forth herein, Agent shall adjust the Borrowing Base from time to time to ensure that the percentage of the Borrowing Base attributable to Eligible Inventory does not exceed forty percent (40%).Without limiting any other rights and remedies of Agent hereunder or under the other Financing Documents, the Revolving Loans shall be subject to Agent’s continuing right to withhold from the Borrowing Base reserves, and to increase and decrease such reserves from time to time, if and to the extent that in Agent’s Permitted Discretion, such reserves are necessary. 37 (ii)Mandatory Revolving Loan Repayments and Prepayments. (A)The Revolving Loan Commitment shall terminate on the Termination Date.On such Termination Date, there shall become due, and Borrowers shall pay, the entire outstanding principal amount of each Revolving Loan, together with accrued and unpaid Obligations pertaining thereto. (B)If at any time the Revolving Loan Outstandings exceed the Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall repay the Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner specified in Section2.5(e) or cause the cancellation of outstanding Letters of Credit, or any combination of the foregoing, in an aggregate amount equal to such excess. (C)Principal payable on account of Revolving Loans shall be payable by Borrowers to Agent (I)immediately upon the receipt by any Borrower or Agent of any payments on or proceeds from any of the Accounts, to the extent of such payments or proceeds, as further described in Section2.11 below, and (II)in full on the Termination Date. (iii)Optional Prepayments.Borrowers may from time to time prepay the Revolving Loans in whole or in part; provided, however, that any such partial prepayment shall be in an amount equal to $100,000 or a higher integral multiple of $25,000. (iv)LIBOR Rate. (A)Except as provided in subsection(C) below, Revolving Loans shall accrue interest at the LIBOR Rate plus the Applicable Margin. (B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a prospective basis to take into account any additional or increased costs to such Lender of maintaining or obtaining any eurodollar deposits or increased costs, in each case, due to changes in applicable Law occurring subsequent to the commencement of the then applicable Interest Period, including changes in tax laws (except changes of general applicability in corporate income tax laws) and changes in the reserve requirements imposed by the Board of Governors of the Federal Reserve System (or any successor), which additional or increased costs would increase the cost of funding loans bearing interest based upon the LIBOR Rate; provided, however, that notwithstanding anything in this Agreement to the contrary, (i)the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (ii)all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to BaselIII, shall in each case be deemed to be a “change in applicable Law”, regardless of the date enacted, adopted or issued.In any such event, the affected Lender shall give Borrowers and Agent notice of such a determination and adjustment and Agent promptly shall transmit the notice to each other Lender and, upon its receipt of the notice from the affected Lender, Borrowers may, by notice to such affected Lender (I)require such Lender to furnish to Borrowers a statement setting forth the basis for adjusting such LIBOR Rate and the method for determining the amount of such adjustment, or (II)repay the Loans bearing interest based upon the LIBOR Rate with respect to which such adjustment is made. 38 (C)In the event that any change in market conditions or any law, regulation, treaty, or directive, or any change therein or in the interpretation of application thereof, shall at any time after the date hereof, in the reasonable opinion of any Lender, make it unlawful or impractical for such Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or to continue such funding or maintaining, or to determine or charge interest rates at the LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent and Borrowers and Agent promptly shall transmit the notice to each other Lender and (I)in the case of any outstanding Loans of such Lender bearing interest based upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed to be the last day of the Interest Period of such Loans, and interest upon such Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable Margin, and (II) such Loans shall continue to accrue interest at Base Rate plus the Applicable Margin until such Lender determines that it would no longer be unlawful or impractical to maintain such Loans at the LIBOR Rate. (D)Anything to the contrary contained herein notwithstanding, neither Agent nor any Lender is required actually to acquire eurodollar deposits to fund or otherwise match fund any Obligation as to which interest accrues based on the LIBOR Rate. (v)Overadvance Loan.Notwithstanding the insufficiency of the Borrowing Base to support the making of the Overadvance Loans (as defined herein), but without limiting, qualifying, prejudicing, conditioning, waiving or impairing Agent’s or any Lender’s rights and remedies under the Credit Agreement and other Financing Documents in any manner, at law or in equity, Agent and Lenders hereby agree to make, during the period provided for in this subsection 2.1(b)(v), make one or more Loan advances to Borrowers (each, an “Overadvance Loan”) in a maximum aggregate principal amount not to exceed $3,000,000.00 (hereinafter, the “Overadvance Loan Facility”) notwithstanding the fact that, after giving effect to each such Overadvance Loan, the aggregate unpaid principal balance of the outstanding Loans would exceed the amount permitted to be borrowed pursuant to the Borrowing Base provisions of the Credit Agreement, provided, however, that in no event shall an Overadvance Loan result in the aggregate unpaid principal balance of the outstanding Revolving Loans exceeding the Revolving Loan Commitment.Lenders’ obligations to make such Overadvance Loans shall be subject to the following terms and conditions: (A)Neither Agent nor any Lender shall have an obligation to make Overadvances pursuant to this subsection 2.1(b)(v) if any Default or Event of Default shall exist, if Agent deems itself insecure or if Agent or any Lender reasonably determines that the prospect for repayment of such Overadvances is unsatisfactory to Agent or such Lender; (B)Each Overadvance Loan will be treated for all purposes as a Revolving Loan hereunder, and all principal, interest, fees and other costs and expenses relating to the Overadvance Loan Facility shall be treated as additional Obligations hereunder and under the other Financing Documents; and (C)The Overadvance Loan Facility shall be repaid in full by no later than June 5, 2013 (the “Overadvance Maturity Date”).The failure to make such repayment shall constitute an immediate Event of Default.Neither Agent nor any Lender shall have an obligation to make Overadvance Loans which Agent or such Lender reasonably believes will not be repaid on or before the Overadvance Maturity Date. 39 Section 2.2Interest, Interest Calculations and Certain Fees. (a)Interest.From and following the Restatement Closing Date, except as expressly set forth in this Agreement, Loans and the other Obligations shall bear interest at the sum of the LIBOR Rate plus the Applicable Margin.Interest on the Loans shall be paid in arrears on the first (1st) day of each month and on the maturity of such Loans, whether by acceleration or otherwise.Interest on all other Obligations shall be payable upon demand.For purposes of calculating interest, all funds transferred to the Payment Account for application to any Revolving Loans or the Term Loanshall be subject to a fiveBusiness Day clearance period and all interest accruing on such funds during such clearance period shall accrue for the benefit of Agent, and not for the benefit of the Lenders. (b)Unused Line Fee.From and following the Restatement Closing Date, Borrowers shall pay Agent, for the benefit of all Lenders committed to make Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in an amount equal to (i)(A)the Revolving Loan Commitment minus (B)the average daily balance of the sum of the Revolving Loan Outstandings during the preceding month, multiplied by (ii) 0.504% per annum.Such fee is to be paid monthly in arrears on the first day of each month. (c)Fee Letter.In addition to the other fees set forth herein, the Borrowers agree to pay Agent the fees set forth in the Fee Letter. (d)Deferred Revolving Loan Origination Fee.If Lenders’ funding obligations in respect of the Revolving Loan Commitment under this Agreement terminate for any reason (whether by voluntary termination by Borrowers, by reason of the occurrence of an Event of Default or otherwise) prior to the Commitment Expiry Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to make Revolving Loans on the Restatement Closing Date, a fee as compensation for the costs of such Lenders being prepared to make funds available to Borrowers under this Agreement, equal to an amount determined by multiplying the Revolving Loan Commitment by the following applicable percentage amount:2.85% for the first year following the Restatement Closing Date, and 1.50% thereafter. All fees payable pursuant to this paragraph shall be deemed fully earned and non-refundable as of the Restatement Closing Date. (e)Audit Fees.Borrowers shall pay to Agent, for its own account and not for the benefit of any other Lenders, all reasonable fees and expenses in connection with audits and inspections of Borrowers’ books and records, audits, valuations or appraisals of the Collateral, audits of Borrowers’ compliance with applicable Laws and such other matters as Agent shall deem appropriate, which shall be due and payable on the first Business Day of the month following the date of issuance by Agent of a written request for payment thereof to Borrowers; provided, however, that, (i) for so long as no Default or Event of Default has occurred and is continuing, Borrowers shall not be obligated to pay such reasonable fees and expenses of Agent described in this Section 2.2(e) for more than four (4) audits and inspections of Borrowers’ books and records per calendar year and one (1) valuation or appraisal of the Collateral, (ii) Borrower shall be obligated to pay such reasonable fees and expenses of Agent described in this Section 2.2(e) with respect to any such audits, inspections, valuations and appraisals conducted by Agent at any time when a Default or Event of Default shall have occurred and remains outstanding, and (iii) nothing contained in this proviso shall limit the ability of Agent to conduct any such audits, inspections, valuations and appraisals from time to time at its own expense. 40 (f)Wire Fees.Borrowers shall pay to Agent, for its own account and not for the account of any other Lenders, on written demand, fees for incoming and outgoing wires made for the account of Borrowers, such fees to be based on Agent’s then current wire fee schedule(available upon written request of the Borrowers). (g)Late Charges.If payments of principal (other than a final installment of principal upon the Termination Date), interest due on the Obligations, or any other amounts due hereunder or under the other Financing Documents are not timely made (for the avoidance of doubt, any payment of any amount owing hereunder by means of a Revolving Loan made pursuant to the provisions of the third sentence of Section 2.1(b)(i) on the date such amount shall be due and payable shall be deemed to have been timely made) and remain overdue for a period of five (5) days, Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for its own account and not for the benefit of any other Lenders, as additional compensation to Agent in administering the Obligations, an amount equal to three percent (3.0%) of each delinquent payment. (h)Computation of Interest and Related Fees.All interest and fees under each Financing Document shall be calculated on the basis of a 360-day year for the actual number of days elapsed.The date of funding of a Loan shall be included in the calculation of interest.The date of payment of a Loan shall be excluded from the calculation of interest.If a Loan is repaid on the same day that it is made, one (1) day’s interest shall be charged. Section 2.3Notes.The portion of the Loans made by each Lender shall be evidenced, if so requested by such Lender, by one or more promissory notes executed by Borrowers on a joint and several basis (each, a “Note”) in an original principal amount equal to such Lender’s Revolving Loan Commitment Amount and/or Term Loan Commitment Amount. Section 2.4Reserved. Section 2.5Letters of Credit and Letter of Credit Fees. (a)Letter of Credit.On the terms and subject to the conditions set forth herein, the Revolving Loan Commitment may be used by Borrowers, in addition to the making of Revolving Loans hereunder, for the issuance, prior to that date which is one year prior to the Termination Date, by (i)Agent, of letters of credit, Guarantees or other agreements or arrangements (each, a “Support Agreement”) to induce an LC Issuer to issue or increase the amount of, or extend the expiry date of, one or more Letters of Credit and (ii)a Lender, identified by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so long as, in each case: 41 (i)Agent shall have received a Notice of LC Credit Event at least five (5) Business Days before the relevant date of issuance, increase or extension; and (ii)after giving effect to such issuance, increase or extension, (A)the aggregate Letter of Credit Liabilities do not exceed $0, and (B)the Revolving Loan Outstandings do not exceed the Revolving Loan Limit. Nothing in this Agreement shall be construed to obligate any Lender to issue, increase the amount of or extend the expiry date of any Letter of Credit, which act or acts, if any, shall be subject to agreements to be entered into from time to time between Borrowers and such Lender.Each Lender that is an LC Issuer hereby agrees to give Agent prompt written notice of each issuance of a Lender Letter of Credit by such Lender and each payment made by such Lender in respect of Lender Letters of Credit issued by such Lender. Notwithstanding anything to the contrary set forth herein, Borrowers agree and acknowledge that no part of the Revolving Loan Commitment will be available for the issuance of a Letter of Credit until such times as Agent notifies Borrower Representative that a Lender party to this Agreement is an LC Issuer. (b)Letter of Credit Fee.Borrowers shall pay to Agent, for the benefit of the Revolving Lenders in accordance with their respective Pro Rata Shares, a letter of credit fee with respect to the Letter of Credit Liabilities for each Letter of Credit, computed for each day from the date of issuance of such Letter of Credit to the date that is the last day a drawing is available under such Letter of Credit, at a rate per annum equal to the Applicable Margin then applicable to Loans bearing interest based upon the LIBOR Rate.Such fee shall be payable in arrears on the last day of each calendar month prior to the Termination Date and on such date.In addition, Borrowers agree to pay promptly to the LC Issuer any fronting or other fees that it may charge in connection with any Letter of Credit. (c)Reimbursement Obligations of Borrowers.If either (i)Agent shall make a payment to an LC Issuer pursuant to a Support Agreement, or (ii)any Lender shall notify Agent that it has made payment in respect of, a Lender Letter of Credit, (A)the applicable Borrower shall reimburse Agent or such Lender, as applicable, for the amount of such payment by the end of the day on which Agent or such Lender shall make such payment and (B)Borrowers shall be deemed to have immediately requested that Revolving Lenders make a Revolving Loan, in a principal amount equal to the amount of such payment (but solely to the extent such Borrower shall have failed to directly reimburse Agent or, with respect to Lender Letters of Credit, the applicable LC Issuer, for the amount of such payment).Agent shall promptly notify Revolving Lenders of any such deemed request and each Revolving Lender hereby agrees to make available to Agent not later than noon (Eastern time) on the Business Day following such notification from Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan.Each Revolving Lender hereby absolutely and unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the Loan described in the immediately preceding sentence, unaffected by any circumstance whatsoever, including, without limitation, (x)the occurrence and continuance of a Default or Event of Default, (y)the fact that, whether before or after giving effect to the making of any such Revolving Loan, the Revolving Loan Outstandings exceed or will exceed the Revolving Loan Limit, and/or (z)the non-satisfaction of any conditions set forth in Section7.2.Agent hereby agrees to apply the gross proceeds of each Revolving Loan deemed made pursuant to this Section2.5(c) in satisfaction of Borrowers’ reimbursement obligations arising pursuant to this Section2.5(c).Borrowers shall pay interest, on demand, on all amounts so paid by Agent pursuant to any Support Agreement or to any applicable Lender in honoring a draw request under any Lender Letter of Credit for each day from the date of such payment until Borrowers reimburse Agent or the applicable Lender therefore (whether pursuant to clause(A) or (B) of the first sentence of this subsection(c)) at a rate per annum equal to the sum of two percent (2%) plus the interest rate applicable to Revolving Loans for such day. 42 (d)Reimbursement and Other Payments by Borrowers.The obligations of each Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to Section2.5(c) shall be absolute, unconditional and irrevocable, and shall be performed strictly in accordance with the terms of this Agreement, under all circumstances whatsoever, including the following: (i)any lack of validity or enforceability of, or any amendment or waiver of or any consent to departure from, any Letter of Credit or any related document; (ii)the existence of any claim, set-off, defense or other right which any Borrower may have at any time against the beneficiary of any Letter of Credit, the LC Issuer (including any claim for improper payment), Agent, any Lender or any other Person, whether in connection with any Financing Document or any unrelated transaction, provided, however, that nothing herein shall prevent the assertion of any such claim by separate suit or compulsory counterclaim; (iii)any statement or any other document presented under any Letter of Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein being untrue or inaccurate in any respect whatsoever; (iv)any affiliation between the LC Issuer and Agent; or (v)to the extent permitted under applicable law, any other circumstance or happening whatsoever, whether or not similar to any of the foregoing. (e)Deposit Obligations of Borrowers.In the event any Letters of Credit are outstanding at the time that Borrowers prepay in full or are required to repay the Obligations or the Revolving Loan Commitment is terminated, Borrowers shall (i)deposit with Agent for the benefit of all Revolving Lenders cash in an amount equal to one hundred five percent (105%) of the aggregate outstanding Letter of Credit Liabilities to be available to Agent, for its benefit and the benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn under such Letters of Credit and pay any fees and expenses related thereto, and (ii)prepay the fee payable under Section2.5(b) with respect to such Letters of Credit for the full remaining terms of such Letters of Credit assuming that the full amount of such Letters of Credit as of the date of such repayment or termination remain outstanding until the end of such remaining terms.Upon termination of any such Letter of Credit and so long as no Event of Default has occurred and is continuing, the unearned portion of such prepaid fee attributable to such Letter of Credit shall be refunded to Borrowers, together with the deposit described in the preceding clause(i) attributable to such Letter of Credit, but only to the extent not previously applied by Agent in the manner described herein. 43 (f)Participations in Support Agreements and Lender Letters of Credit. (i)Concurrently with the issuance of each Supported Letter of Credit, Agent shall be deemed to have sold and transferred to each Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and immediately to have purchased and received from Agent, without recourse or warranty, an undivided interest and participation in, to the extent of such Lender’s Pro Rata Share, Agent’s Support Agreement liabilities and obligations in respect of such Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect thereto.Concurrently with the issuance of each Lender Letter of Credit, the LC Issuer in respect thereof shall be deemed to have sold and transferred to each Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and immediately to have purchased and received from such LC Issuer, without recourse or warranty, an undivided interest and participation in, to the extent of such Lender’s Pro Rata Share, such Lender Letter of Credit and Borrowers’ Reimbursement Obligations with respect thereto.Any purchase obligation arising pursuant to the immediately two preceding sentences shall be absolute and unconditional and shall not be affected by any circumstances whatsoever. (ii)If either (A)Agent makes any payment or disbursement under any Support Agreement and/or (B)an LC Issuer makes any payment or disbursement under any Lender Letter of Credit, and (I)Borrowers have not reimbursed Agent or the applicable LC Issuer, as applicable, in full for such payment or disbursement in accordance with Section2.5(c), or (II)any reimbursement under any Support Agreement or Lender Letter of Credit received by Agent or any LC Issuer, as applicable, from any Credit Party is or must be returned or rescinded upon or during any bankruptcy or reorganization of any Credit Party or otherwise, each Revolving Lender shall be irrevocably and unconditionally obligated to pay to Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of such payment or disbursement (but no such payment shall diminish the Obligations of Borrowers under Section2.5(c)).To the extent any such Revolving Lender shall not have made such amount available to Agent or the applicable LC Issuer, as applicable, before 12:00 Noon (Eastern time) on the Business Day on which such Lender receives notice from Agent or the applicable LC Issuer, as applicable, of such payment or disbursement, or return or rescission, as applicable, such Lender agrees to pay interest on such amount to Agent or the applicable LC Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds Rate, for the first three (3) days following such Lender’s receipt of such notice, and thereafter at the Base Rate plus the Applicable Margin in respect of Revolving Loans.Any such Revolving Lender’s failure to make available to Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of any such payment or disbursement, or return or rescission, as applicable, shall not relieve any other Lender of its obligation hereunder to make available such other Revolving Lender’s Pro Rata Share of such payment, but no Revolving Lender shall be responsible for the failure of any other Lender to make available such other Lender’s Pro Rata Share of any such payment or disbursement, or return or rescission. 44 Section 2.6General Provisions Regarding Payment; Loan Account. (a)All payments to be made by each Borrower under any Financing Document, including payments of principal and interest made hereunder and pursuant to any other Financing Document, and all fees, expenses, indemnities and reimbursements, shall be made without set-off, recoupment or counterclaim.If any payment hereunder becomes due and payable on a day other than a Business Day, such payment shall be extended to the next succeeding Business Day and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension (it being understood and agreed that, solely for purposes of calculating financial covenants and computations contained herein and determining compliance therewith, if payment is made, in full, on any such extended due date, such payment shall be deemed to have been paid on the original due date without giving effect to any extension thereto).Any payments received in the Payment Account before 12:00 Noon (Eastern time) on any date shall be deemed received by Agent on such date, and any payments received in the Payment Account at or after 12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the next succeeding Business Day.In the absence of receipt by Agent of a written designation by Borrower Representative, at least two (2) Business Days prior to such prepayment, that such prepayment is to be applied to a Term Loan, Borrowers and each Lender hereby authorize and direct Agent, subject to the provisions of Section10.7 hereof, to apply such prepayment against then outstanding Revolving Loans, and second, if no Revolving Loans are then outstanding, pro rata against all outstanding Term Loans in accordance with the provisions of Section2.1(a)(iii); provided, however, that if Agent at any time determines that payments received by Agent were in respect of a mandatory prepayment event, Agent shall apply such payments in accordance with the provisions of Section2.1(a)(ii) and shall be fully authorized by Borrowers and each Lender to make corresponding Loan Account reversals in respect thereof. (b)Agent shall maintain a loan account (the “Loan Account”) on its books to record Loans and other extensions of credit made by the Lenders hereunder or under any other Financing Document, and all payments thereon made by each Borrower.All entries in the Loan Account shall be made in accordance with Agent’s customary accounting practices as in effect from time to time.The balance in the Loan Account, as recorded in Agent’s books and records at any time shall be conclusive and binding evidence of the amounts due and owing to Agent by each Borrower absent manifest error; provided, however, that any failure to so record or any error in so recording shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing hereunder or under any other Financing Document.Agent shall endeavor to provide Borrowers with a monthly statement regarding the Loan Account (but neither Agent nor any Lender shall have any liability if Agent shall fail to provide any such statement).Unless any Borrower notifies Agent of any objection to any such statement (specifically describing the basis for such objection) within ninety (90) days after the date of receipt thereof, it shall be deemed final, binding and conclusive upon Borrowers in all respects as to all matters reflected therein. 45 Section 2.7Maximum Interest.In no event shall the interest charged with respect to the Loans or any other Obligations of any Borrower under any Financing Document exceed the maximum amount permitted under the laws of the State of Maryland or of any other applicable jurisdiction.Notwithstanding anything to the contrary herein or elsewhere, if at any time the rate of interest payable hereunder or under any Note or other Financing Document (the “Stated Rate”) would exceed the highest rate of interest permitted under any applicable law to be charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall be equal to the Maximum Lawful Rate; provided, however, that if at any time thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower shall, to the extent permitted by law, continue to pay interest at the Maximum Lawful Rate until such time as the total interest received is equal to the total interest which would have been received had the Stated Rate been (but for the operation of this provision) the interest rate payable.Thereafter, the interest rate payable shall be the Stated Rate unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in which event this provision shall again apply.In no event shall the total interest received by any Lender exceed the amount which it could lawfully have received had the interest been calculated for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has received interest hereunder in excess of the Maximum Lawful Rate, such excess amount shall be applied to the reduction of the principal balance of the Loans or to other amounts (other than interest) payable hereunder, and if no such principal or other amounts are then outstanding, such excess or part thereof remaining shall be paid to Borrowers.In computing interest payable with reference to the Maximum Lawful Rate applicable to any Lender, such interest shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by the number of days in the year in which such calculation is made. Section 2.8Taxes; Capital Adequacy. (a)All payments of principal and interest on the Loans and all other amounts payable hereunder shall be made free and clear of and without deduction for any present or future income, excise, stamp, documentary, payroll, employment, property or franchise taxes and other taxes, fees, duties, levies, assessments, withholdings or other charges of any nature whatsoever (including interest and penalties thereon) imposed by any taxing authority, excluding taxes imposed on or measured by Agent’s or any Lender’s net income by the jurisdictions under which Agent or such Lender is organized or conducts business (other than solely as the result of entering into any of the Financing Documents or taking any action thereunder) (all non-excluded items being called “Taxes”).If any withholding or deduction from any payment to be made by any Borrower hereunder is required in respect of any Taxes pursuant to any applicable Law, then Borrowers will: (i)pay directly to the relevant authority the full amount required to be so withheld or deducted; (ii)promptly forward to Agent an official receipt or other documentation satisfactory to Agent evidencing such payment to such authority; and (iii)pay to Agent for the account of Agent and Lenders such additional amount or amounts as is necessary to ensure that the net amount actually received by Agent and each Lender will equal the full amount Agent and such Lender would have received had no such withholding or deduction been required.If any Taxes are directly asserted against Agent or any Lender with respect to any payment received by Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and Borrowers will promptly pay such additional amounts (including any penalty, interest or expense) as is necessary in order that the net amount received by such Person after the payment of such Taxes (including any Taxes on such additional amount) shall equal the amount such Person would have received had such Taxes not been asserted so long as such amounts have accrued on or after the day which is two hundred seventy (270) days prior to the date on which Agent or such Lender first made written demand therefor. 46 (b)If any Borrower fails to pay any Taxes when due to the appropriate taxing authority or fails to remit to Agent, for the account of Agent and the respective Lenders, the required receipts or other required documentary evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes, interest or penalties that may become payable by Agent or any Lender as a result of any such failure. (c)Each Lender that (i)is organized under the laws of a jurisdiction other than the United States, and (ii)(A)is a party hereto on the Restatement Closing Date or (B)purports to become an assignee of an interest as a Lender under this Agreement after the Restatement Closing Date (unless such Lender was already a Lender hereunder immediately prior to such assignment) (each such Lender a “Foreign Lender”) shall execute and deliver to each of Borrowers and Agent one or more (as Borrowers or Agent may reasonably request) United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms, certificates or documents prescribed by the United States Internal Revenue Service or reasonably requested by Agent certifying as to such Lender’s entitlement to a complete exemption from withholding or deduction of Taxes.Borrowers shall not be required to pay additional amounts to any Lender pursuant to this Section2.8 with respect to United States withholding and income Taxes to the extent that the obligation to pay such additional amounts would not have arisen but for the failure of such Lender to comply with this paragraph other than as a result of a change in law. (d)If any Lender shall determine in its commercially reasonable judgment that the adoption or taking effect of, or any change in, any applicable Law regarding capital adequacy, in each instance, after the Restatement Closing Date, or any change after the Restatement Closing Date in the interpretation, administration or application thereof by any Governmental Authority, central bank or comparable agency charged with the interpretation, administration or application thereof, or the compliance by any Lender or any Person controlling such Lender with any request, guideline or directive regarding capital adequacy (whether or not having the force of law) of any such Governmental Authority, central bank or comparable agency adopted or otherwise taking effect after the Restatement Closing Date, has or would have the effect of reducing the rate of return on such Lender’s or such controlling Person’s capital as a consequence of such Lender’s obligations hereunder or under any Support Agreement or Lender Letter of Credit to a level below that which such Lender or such controlling Person could have achieved but for such adoption, taking effect, change, interpretation, administration, application or compliance (taking into consideration such Lender’s or such controlling Person’s policies with respect to capital adequacy) then from time to time, upon written demand by such Lender (which demand shall be accompanied by a statement setting forth the basis for such demand and a calculation of the amount thereof in reasonable detail, a copy of which shall be furnished to Agent), Borrowers shall promptly pay to such Lender such additional amount as will compensate such Lender or such controlling Person for such reduction, so long as such amounts have accrued on or after the day which is two hundred seventy (270) days prior to the date on which such Lender first made demand therefor; provided, however, that notwithstanding anything in this Agreement to the contrary, (i)the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (ii)all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities, in each case pursuant to BaselIII, shall in each case be deemed to be a “change in applicable Law”, regardless of the date enacted, adopted or issued. 47 (e)If any Lender requires compensation under Section2.8(d), or requires any Borrower to pay any additional amount to any Lender or any Governmental Authority for the account of any Lender pursuant to Section2.8(a), then, upon the written request of Borrower Representative, such Lender shall use reasonable efforts to designate a different lending office for funding or booking its Loans hereunder or to assign its rights and obligations hereunder (subject to the terms of this Agreement) to another of its offices, branches or affiliates, if, in the judgment of such Lender, such designation or assignment (i)would eliminate or materially reduce amounts payable pursuant to any such subsection, as the case may be, in the future, and (ii)would not subject such Lender to any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender (as determined in its sole discretion).Borrowers hereby agree to pay all reasonable costs and expenses incurred by any Lender in connection with any such designation or assignment. Section 2.9Appointment of Borrower Representative.Each Borrower hereby designates Borrower Representative as its representative and agent on its behalf for the purposes of issuing Notices of Borrowing, Notices of LC Credit Events and Borrowing Base Certificates, and giving instructions with respect to the disbursement of the proceeds of the Loans, requesting Letters of Credit, giving and receiving all other notices and consents hereunder or under any of the other Financing Documents and taking all other actions (including in respect of compliance with covenants) on behalf of any Borrower or Borrowers under the Financing Documents.Borrower Representative hereby accepts such appointment.Notwithstanding anything to the contrary contained in this Agreement, no Borrower other than Borrower Representative shall be entitled to take any of the foregoing actions.The proceeds of each Loan made hereunder shall be advanced to or at the direction of Borrower Representative and if not used by Borrower Representative in its business (for the purposes provided in this Agreement) shall be deemed to be immediately advanced by Borrower Representative to the appropriate other Borrower hereunder as an intercompany loan (collectively, “Intercompany Loans”).All Letters of Credit and Support Agreements issued hereunder shall be issued at Borrower Representative’s request therefor and shall be allocated to the appropriate Borrower’s Intercompany Loan account by Borrower Representative.All collections of each Borrower in respect of Accounts and other proceeds of Collateral of such Borrower received by Agent and applied to the Obligations shall also be deemed to be repayments of the Intercompany Loans owing by such Borrower to Borrower Representative.Borrowers shall maintain accurate books and records with respect to all Intercompany Loans and all repayments thereof.Agent and each Lender may regard any notice or other communication pursuant to any Financing Document from Borrower Representative as a notice or communication from all Borrowers, and may give any notice or communication required or permitted to be given to any Borrower or all Borrowers hereunder to Borrower Representative on behalf of such Borrower or all Borrowers.Each Borrower agrees that each notice, election, representation and warranty, covenant, agreement and undertaking made on its behalf by Borrower Representative shall be deemed for all purposes to have been made by such Borrower and shall be binding upon and enforceable against such Borrower to the same extent as if the same had been made directly by such Borrower. 48 Section 2.10Joint and Several Liability; Rights of Contribution; Subordination and Subrogation. (a)Borrowers are defined collectively to include all Persons named as one of the Borrowers herein; provided, however, that any references herein to “any Borrower”, “each Borrower” or similar references, shall be construed as a reference to each individual Person named as one of the Borrowers herein.Each Person so named shall be jointly and severally liable for all of the obligations of Borrowers under this Agreement.Each Borrower, individually, expressly understands, agrees and acknowledges, that the credit facilities would not be made available on the terms herein in the absence of the collective credit of all of the Persons named as the Borrowers herein, the joint and several liability of all such Persons, and the cross-collateralization of the collateral of all such Persons.Accordingly, each Borrower individually acknowledges that the benefit to each of the Persons named as one of the Borrowers as a whole constitutes reasonably equivalent value, regardless of the amount of the credit facilities actually borrowed by, advanced to, or the amount of collateral provided by, any individual Borrower.In addition, each entity named as one of the Borrowers herein hereby acknowledges and agrees that all of the representations, warranties, covenants, obligations, conditions, agreements and other terms contained in this Agreement shall be applicable to and shall be binding upon and measured and enforceable individually against each Person named as one of the Borrowers herein as well as all such Persons when taken together.By way of illustration, but without limiting the generality of the foregoing, the terms of Section10.1 of this Agreement are to be applied to each individual Person named as one of the Borrowers herein (as well as to all such Persons taken as a whole), such that the occurrence of any of the events described in Section10.1 of this Agreement as to any Person named as one of the Borrowers herein shall constitute an Event of Default even if such event has not occurred as to any other Persons named as the Borrowers or as to all such Persons taken as a whole. (b)Notwithstanding any provisions of this Agreement to the contrary, it is intended that the joint and several nature of the liability of each Borrower for the Obligations and the Liens granted by Borrowers to secure the Obligations, not constitute a Fraudulent Conveyance (as defined below).Consequently, Agent, Lenders and each Borrower agree that if the liability of a Borrower for the Obligations, or any Liens granted by such Borrower securing the Obligations would, but for the application of this sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and the Liens securing such liability shall be valid and enforceable only to the maximum extent that would not cause such liability or such Lien to constitute a Fraudulent Conveyance, and the liability of such Borrower and this Agreement shall automatically be deemed to have been amended accordingly.For purposes hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance under Section548 of Chapter 11 of TitleII of the Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the applicable provisions of any fraudulent conveyance or fraudulent transfer law or similar law of any state, nation or other governmental unit, as in effect from time to time. (c)Agent is hereby authorized, without notice or demand (except as otherwise specifically required under this Agreement) and without affecting the liability of any Borrower hereunder, at any time and from time to time, to (i)renew, extend or otherwise increase the time for payment of the Obligations; (ii)with the written agreement of the Borrower Representative, change the terms relating to the Obligations or otherwise modify, amend or change the terms of any Note or other agreement, document or instrument now or hereafter executed by any Borrower and delivered to Agent for any Lender; (iii)accept partial payments of the Obligations; (iv)take and hold any Collateral for the payment of the Obligations or for the payment of any guaranties of the Obligations and exchange, enforce, waive and release any such Collateral; (v)apply any such Collateral and direct the order or manner of sale thereof as Agent, in its sole discretion, may determine; and (vi)settle, release, compromise, collect or otherwise liquidate the Obligations and any Collateral therefor in any manner, all surety defenses being hereby waived by each Borrower.Except as specifically provided in this Agreement or any of the other Financing Documents, Agent shall have the exclusive right to determine the time and manner of application of any payments or credits, whether received from any Borrower or any other source, and such determination shall be binding on all Borrowers.All such payments and credits may be applied, reversed and reapplied, in whole or in part, to any of the Obligations that Agent shall determine, in its sole discretion, without affecting the validity or enforceability of the Obligations of the other Borrower. 49 (d)Each Borrower hereby agrees that, except as hereinafter provided, its obligations hereunder shall be unconditional, irrespective of (i)the absence of any attempt to collect the Obligations from any obligor or other action to enforce the same; (ii)the waiver or consent by Agent with respect to any provision of any instrument evidencing the Obligations, or any part thereof, or any other agreement heretofore, now or hereafter executed by a Borrower and delivered to Agent; (iii)failure by Agent to take any steps to perfect and maintain its security interest in, or to preserve its rights to, any security or collateral for the Obligations; (iv)the institution of any proceeding under the Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s election in any such proceeding of the application of Section1111(b)(2) of the Bankruptcy Code; (v)any borrowing or grant of a security interest by a Borrower as debtor-in-possession, under Section364 of the Bankruptcy Code; (vi)the disallowance, under Section502 of the Bankruptcy Code, of all or any portion of Agent’s claim(s) for repayment of any of the Obligations; or (vii)any other circumstance other than payment in full of the Obligations which might otherwise constitute a legal or equitable discharge or defense of a guarantor or surety. (e)The Borrowers hereby agree, as between themselves, that to the extent that Agent, on behalf of Lenders, shall have received from any Borrower any Recovery Amount (as defined below), then the paying Borrower shall have a right of contribution against each other Borrower in an amount equal to such other Borrower’s contributive share of such Recovery Amount; provided, however, that in the event any Borrower suffers a Deficiency Amount (as defined below), then the Borrower suffering the Deficiency Amount shall be entitled to seek and receive contribution from and against the other Borrowers in an amount equal to the Deficiency Amount; and provided, further, that in no event shall the aggregate amounts so reimbursed by reason of the contribution of any Borrower equal or exceed an amount that would, if paid, constitute or result in Fraudulent Conveyance.Until all Obligations have been paid and satisfied in full, no payment made by or for the account of a Borrower including, without limitation, (i)a payment made by such Borrower on behalf of the liabilities of any other Borrower, or (ii)a payment made by any other Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any payment from such other Borrower or from or out of such other Borrower’s property.The right of each Borrower to receive any contribution under this Section2.10(e) or by subrogation or otherwise from any other Borrower shall be subordinate in right of payment to the Obligations and such Borrower shall not exercise any right or remedy against such other Borrower or any property of such other Borrower by reason of any performance of such Borrower of its joint and several obligations hereunder, until the Obligations have been indefeasibly paid and satisfied in full, and no Borrower shall exercise any right or remedy with respect to this Section2.10(e) until the Obligations have been indefeasibly paid and satisfied in full.As used in this Section2.10(e), the term “Recovery Amount” means the amount of proceeds received by or credited to Agent from the exercise of any remedy of the Lenders under this Agreement or the other Financing Documents, including, without limitation, the sale of any Collateral.As used in this Section2.10(e), the term “Deficiency Amount” means any amount that is less than the entire amount a Borrower is entitled to receive by way of contribution or subrogation from, but that has not been paid by, the other Borrowers in respect of any Recovery Amount attributable to the Borrower entitled to contribution, until the Deficiency Amount has been reduced to zero through contributions and reimbursements made under the terms of this Section2.10(e) or otherwise. 50 Section 2.11Collections and Lockbox Account. (a)Borrowers shall maintain a lockbox (the “Lockbox”) with a United States depository institution designated from time to time by the Borrower Representative and reasonably acceptable to Agent (the “Lockbox Bank”), subject to the provisions of this Agreement, and shall execute with the Lockbox Bank a Deposit Account Control Agreement and such other agreements related to such Lockbox as Agent may reasonably require.Borrowers shall ensure that all collections of Accounts (other than Accounts for which the Account Debtor is a Governmental Account Debtor) are paid directly from Account Debtors (i)into the Lockbox for deposit into the Lockbox Account and/or (ii)directly into the Lockbox Account; provided, however, unless Agent shall otherwise direct by written notice to Borrowers, Borrowers shall be permitted to cause Account Debtors who are individuals to pay Accounts directly to Borrowers, which Borrowers shall then administer and apply in the manner required below. All funds deposited into a Lockbox Account shall be transferred into the Payment Account by the close of each Business Day. (b)Reserved. (c)Notwithstanding anything in any lockbox agreement or Deposit Account Control Agreement to the contrary, Borrowers agree that they shall be liable for any fees and charges in effect from time to time and charged by the Lockbox Bank in connection with the Lockbox, the Lockbox Account, and that Agent shall have no liability therefor.Borrowers hereby indemnify and agree to hold Agent harmless from any and all liabilities, claims, losses and demands whatsoever, including reasonable attorneys’ fees and expenses, arising from or relating to actions of Agent or the Lockbox Bank pursuant to this Sectionor any lockbox agreement or Deposit Account Control Agreement or similar agreement, except to the extent of such losses arising solely from Agent’s gross negligence or willful misconduct. (d)Agent shall apply, on a daily basis, all funds transferred into the Payment Account pursuant to this Section to reduce the outstanding Revolving Loans in such order of application as Agent shall elect.Agent shall have no obligation to apply any funds transferred into the Payment Account pursuant to this Section to reduce the outstanding Term Loan, but Agent shall have the option to apply such funds to any Term Loan to the extent of any payments (whether of principal, interest or otherwise) due and payable in respect thereof.If as the result of collections of Accounts pursuant to the terms and conditions of this Section, a credit balance exists with respect to the Loan Account, such credit balance shall not accrue interest in favor of Borrowers, but Agent shall transfer such funds into an account designated by Borrower Representative for so long as no Event of Default exists. 51 (e)To the extent that any collections of Accounts or proceeds of other Collateral are not sent directly to the Lockbox or Lockbox Account but are received by any Borrower, such collections shall be held in trust for the benefit of Agent pursuant to an express trust created hereby and immediately remitted, in the form received, to applicable Lockbox or Lockbox Account.No such funds received by any Borrower shall be commingled with other funds of the Borrowers.If, at any time on or after the sixtieth (60th) day after the Restatement Closing Date, any funds received by any Borrower are commingled with other funds of the Borrowers, or are required to be deposited to a Lockbox or Lockbox Account and are not so deposited within two (2) Business Days, then Borrowers shall pay to Agent, for its own account and not for the account of any other Lenders, a compliance fee equal to $500 for each day that any such conditions exist; provided that nothing herein shall limit the agreement of Borrowers to endeavor to deposit funds into the Lockbox or Lockbox Account promptly upon receipt on and after the Restatement Closing Date. (f)Borrowers acknowledge and agree that compliance with the terms of this Sectionis essential, and that Agent and Lenders will suffer immediate and irreparable injury and have no adequate remedy at law, if any Borrower, through acts or omissions, causes or permits Account Debtors to send payments other than to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit collections of Accounts or proceeds of other Collateral in the Lockbox Account as herein required.Accordingly, in addition to all other rights and remedies of Agent and Lenders hereunder, Agent shall have the right to seek specific performance of the Borrowers’ obligations under this Section, and any other equitable relief as Agent may deem necessary or appropriate, and Borrowers waive any requirement for the posting of a bond in connection with such equitable relief. (g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit Party to, (i)withdraw any amounts from any Lockbox Account, (ii)change the procedures or sweep instructions under the agreements governing any Lockbox Accounts, or (iii)send to or deposit in any Lockbox Account any funds other than payments made with respect to and proceeds of Accounts or other Collateral.Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in the identification and reconciliation on a daily basis of all amounts received in or required to be deposited into the Lockbox Accounts.If more than five percent (5%) of the collections of Accounts received by Borrowers during any given fifteen (15) day period is not identified or reconciled to the reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not be obligated to make further advances under this Agreement until such amount is identified or is reconciled to the reasonable satisfaction of Agent, as the case may be.In addition, if any such amount cannot be identified or reconciled to the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it deems necessary, engage an outside auditor, in either case at Borrowers’ expense (which in the case of Agent’s own staff shall be in accordance with Agent’s then prevailing customary charges (plus expenses)), to make such examination and report as may be necessary to identify and reconcile such amount. (h)If any Borrower breaches its obligation to direct payments of the proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably made, constituted and appointed true and lawful attorney for Borrowers, may, by the signature or other act of any of Agent’s officers (without requiring any of them to do so), direct any Account Debtor to pay proceeds of the Collateral to Borrowers by directing payment to the Lockbox Account. 52 Section 2.12Termination; Restriction on Termination. (a)Termination by Lenders.In addition to the rights set forth in Section10.2, Agent may, and at the direction of Required Lenders shall, terminate this Agreement without notice upon or after the occurrence and during the continuance of an Event of Default. (b)Termination by Borrowers.Upon at least thirty (30) days’ prior written notice to Agent and Lenders, Borrowers may, at its option, terminate this Agreement; provided, however, that no such termination shall be effective until Borrowers have (i)paid or collateralized to Agent’s satisfaction all of the Obligations in immediately available funds, all Letters of Credit and Support Agreements have expired, terminated or have been cash collateralized to Agent’s satisfaction, (ii)complied with Section2.2(d).Any notice of termination given by Borrowers shall be irrevocable unless all Lenders otherwise agree in writing and no Lender shall have any obligation to make any Loans or issue or procure any Letters of Credit or Support Agreements on or after the termination date stated in such notice.Borrowers may elect to terminate this Agreement in its entirety only.No section of this Agreement or type of Loan available hereunder may be terminated singly, except that the Term Loan may be voluntarily paid in full and the Term Loan Commitment terminated in accordance with the terms of Section 2.1(a) without concurrently paying in full the Revolving Loans and terminating the Revolving Loan Commitment. (c)Effectiveness of Termination.All of the Obligations shall be immediately due and payable upon the Termination Date.All undertakings, agreements, covenants, warranties and representations of Borrowers contained in the Financing Documents shall survive any such termination and Agent shall retain its Liens in the Collateral and Agent and each Lender shall retain all of its rights and remedies under the Financing Documents notwithstanding such termination until all Obligations have been discharged or paid, in full, in immediately available funds, including, without limitation, all Obligations under Section2.2(d) resulting from such termination.Notwithstanding the foregoing or the payment in full of the Obligations, Agent shall not be required to terminate its Liens in the Collateral unless, with respect to any loss or damage Agent may incur as a result of dishonored checks or other items of payment received by Agent from Borrower or any Account Debtor and applied to the Obligations, Agent shall, at its option, (i)have received a written agreement reasonably satisfactory to Agent, executed by Borrowers and by any Person whose loans or other advances to Borrowers are used in whole or in part to satisfy the Obligations, indemnifying Agent and each Lender from any such loss or damage or (ii)have retained cash Collateral or other Collateral for such period of time as Agent, in its Permitted Discretion, may deem necessary to protect Agent and each Lender from any such loss or damage. 53 ARTICLE3-REPRESENTATIONS AND WARRANTIES To induce Agent and Lenders to enter into this Agreement and to make the Loans and other credit accommodations contemplated hereby, each Borrower hereby represents and warrants to Agent and each Lender that: Section 3.1Existence and Power.Each Credit Party is an entity as specified on Schedule3.1, is duly organized, validly existing and in good standing under the laws of the jurisdiction specified on Schedule3.1 and no other jurisdiction, has the same legal name as it appears in such Credit Party’s Organizational Documents and an organizational identification number (if any), in each case as specified on Schedule3.1, and has all powers and all Permits necessary in the operation of its business as presently conducted or as proposed to be conducted, except where the failure to have such Permits could not reasonably be expected to have a Material Adverse Effect.Each Credit Party is qualified to do business as a foreign entity in each jurisdiction in which it is required to be so qualified, which jurisdictions as of the Restatement Closing Date are specified on Schedule3.1, except where the failure to be so qualified could not reasonably be expected to have a Material Adverse Effect.Except as set forth on Schedule3.1, no Credit Party (a)has had, over the five (5) year period preceding the Restatement Closing Date, any name other than its current name, or (b)was incorporated or organized under the laws of any jurisdiction other than its current jurisdiction of incorporation or organization. Section 3.2Organization and Governmental Authorization; No Contravention.The execution, delivery and performance by each Credit Party of the Financing Documents to which it is a party are within its powers, have been duly authorized by all necessary action pursuant to its Organizational Documents, require no further action by or in respect of, or filing with, any Governmental Authority (other than the filing of UCC-1 financing statements) and do not violate, conflict with or cause a breach or a default under (a)any Law applicable to any Credit Party or any of the Organizational Documents of any Credit Party, or (b)any agreement or instrument binding upon it, except for such violations, conflicts, breaches or defaults as could not, with respect to this clause(b), reasonably be expected to have a Material Adverse Effect. Section 3.3Binding Effect.Each of the Financing Documents to which any Credit Party is a party constitutes a valid and binding agreement or instrument of such Credit Party, enforceable against such Credit Party in accordance with its respective terms, except as the enforceability thereof may be limited by bankruptcy, insolvency or other similar laws relating to the enforcement of creditors’ rights generally and by general equitable principles. Section 3.4Capitalization.The authorized equity securities of each of the Borrowers (other than Holdings) as of the Restatement Closing Date is as set forth on Schedule3.4.All issued and outstanding equity securities of each of the Borrowers (other than Holdings) are duly authorized and validly issued, fully paid, nonassessable, free and clear of all Liens other than those in favor of Agent for the benefit of Agent and Lenders, and such equity securities were issued in compliance with all applicable Laws.The identity of the holders of the equity securities of each of the Borrowers (other than Holdings) and the percentage of their fully-diluted ownership of the equity securities of each such Borrowers as of the Restatement Closing Date is set forth on Schedule3.4.No shares of the capital stock or other equity securities of any Borrower (other than Holdings), other than those described above, are issued and outstanding as of the Restatement Closing Date.Except as set forth on Schedule3.4, as of the Restatement Closing Date there are no preemptive or other outstanding rights, options, warrants, conversion rights or similar agreements or understandings for the purchase or acquisition from any Borrower (other than Holdings) of any equity securities of any such entity. 54 Section 3.5Financial Information.The consolidated and consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as of December 31, 2012 and the related consolidated and consolidating statements of operations, stockholders’ equity and cash flows for the fiscal year then ended, reported on by Cherry Bekaert LLP, copies of which have been delivered to Agent, fairly present, in conformity with GAAP, the consolidated and consolidating financial position of Borrower and its Consolidated Subsidiaries as of such date and their consolidated and consolidating results of operations, changes in stockholders’ equity (or comparable calculation) and cash flows for such period.Since December 31, 2012, there has been no event that could reasonably be expected to have a Material Adverse Effect. Section 3.6Litigation.Except as set forth on Schedule3.6, as of the Restatement Closing Date, and except as hereafter disclosed to Agent in writing, there is no Litigation pending against, or to such Borrower’s knowledge threatened against or affecting, any Credit Party.There is no Litigation pending in which an adverse decision could reasonably be expected to have a Material Adverse Effect or which in any manner draws into question the validity of any of the Financing Documents or Subordinated Debt Documents (if any). Section 3.7Ownership of Property.Each Borrower and each of its Subsidiaries is the lawful owner of, has good and defensible title to and is in lawful possession of, or has valid leasehold interests in, all properties and other assets (real or personal, tangible, intangible or mixed) purported or reported to be owned or leased (as the case may be) by such Person, except as may have been disposed of in the Ordinary Course of Business or otherwise in compliance with the terms hereof. Section 3.8No Default.No Event of Default, or to such Borrower’s knowledge, Default, has occurred and is continuing.No Credit Party is in breach or default under or with respect to any contract, agreement, lease or other instrument to which it is a party or by which its property is bound or affected, which breach or default could reasonably be expected to have a Material Adverse Effect. Section 3.9Labor Matters.As of the Restatement Closing Date, there are no strikes or other labor disputes pending or, to any Borrower’s knowledge, threatened against any Credit Party.Hours worked and payments made to the employees of the Credit Parties have not been in violation of the Fair Labor Standards Act or any other applicable Law dealing with such matters, except for any such violation that could not reasonably be expected to have a Material Adverse Effect.All payments due from the Credit Parties, or for which any claim may be made against any of them, on account of wages and employee and retiree health and welfare insurance and other benefits have been paid or accrued as a liability on their books, as the case may be.The consummation of the transactions contemplated by the Financing Documents will not give rise to a right of termination or right of renegotiation on the part of any union under any collective bargaining agreement to which it is a party or by which it is bound. 55 Section 3.10Regulated Entities.No Credit Party is an “investment company” or a company “controlled” by an “investment company” or a “subsidiary” of an “investment company,” all within the meaning of the Investment Company Act of 1940. Section 3.11Margin Regulations.None of the proceeds from the Loans have been or will be used, directly or indirectly, for the purpose of purchasing or carrying any “margin stock” (as defined in Regulation U of the Federal Reserve Board), for the purpose of reducing or retiring any indebtedness which was originally incurred to purchase or carry any “margin stock” or for any other purpose which might cause any of the Loans to be considered a “purpose credit” within the meaning of Regulation T, U or X of the Federal Reserve Board. Section 3.12Compliance With Laws; Anti-Terrorism Laws. (a)Each Credit Party is in compliance with the requirements of all applicable Laws, except for such Laws the noncompliance with which could not reasonably be expected to have a Material Adverse Effect. (b)None of the Credit Parties and, to the knowledge of the Credit Parties, none of their Affiliates (i)is in violation of any Anti-Terrorism Law, (ii)engages in or conspires to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law, (iii)is a Blocked Person, or is controlled by a Blocked Person, (iv)is acting or will act for or on behalf of a Blocked Person, (v)is associated with, or will become associated with, a Blocked Person or (vi)is providing, or will provide, material, financial or technical support or other services to or in support of acts of terrorism of a Blocked Person.No Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or agents acting or benefiting in any capacity in connection with the transactions contemplated by this Agreement, (A)conducts any business or engages in making or receiving any contribution of funds, goods or services to or for the benefit of any Blocked Person, or (B)deals in, or otherwise engages in any transaction relating to, any property or interest in property blocked pursuant to Executive Order No.13224, any similar executive order or other Anti-Terrorism Law. Section 3.13Taxes.All federal, state and local tax returns, reports and statements required to be filed by or on behalf of each Credit Party have been filed with the appropriate Governmental Authorities in all jurisdictions in which such returns, reports and statements are required to be filed and, except to the extent subject to a Permitted Contest, all state and federal income taxes, payroll and withholding taxes and other material Taxes (including real property Taxes) and other charges shown to be due and payable in respect thereof have been timely paid prior to the date on which any fine, penalty, interest, late charge or loss may be added thereto for nonpayment thereof.Except to the extent subject to a Permitted Contest, all material state and local sales and use Taxes required to be paid by each Credit Party have been paid.All federal and state returns have been filed by each Credit Party for all periods for which returns were due with respect to employee income tax withholding, social security and unemployment taxes, and, except to the extent subject to a Permitted Contest, the amounts shown thereon to be due and payable have been paid in full or adequate provisions therefor have been made. 56 Section 3.14Compliance with ERISA. (a)Each ERISA Plan (and the related trusts and funding agreements) complies in form and in operation with, has been administered in compliance with, and the terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the Code in all material respects.As of the Closing Date, each ERISA Plan which is intended to be qualified under Section401(a) of the Code is so qualified, and the United States Internal Revenue Service has issued a favorable determination letter with respect to each such ERISA Plan which may be relied on currently.No Credit Party has incurred liability for any material excise tax under any of Sections4971 through 5000 of the Code. (b)During the thirty-six (36) month period prior to the Restatement Closing Date or the making of any Loan or the issuance of any Letter of Credit, (i)no steps have been taken to terminate any Pension Plan, and (ii)no contribution failure has occurred with respect to any Pension Plan sufficient to give rise to a Lien under Section302(f) of ERISA.No condition exists or event or transaction has occurred with respect to any Pension Plan which could result in the incurrence by any Credit Party of any material liability, fine or penalty.Except as could not reasonably be expected to result in a Material Adverse Effect, (i) no Credit Party has incurred liability to the PBGC (other than for current premiums) with respect to any employee Pension Plan; (ii) all contributions (if any) have been made on a timely basis to any Multiemployer Plan that are required to be made by any Credit Party or any other member of the Controlled Group under the terms of the plan or of any collective bargaining agreement or by applicable Law; (iii)no Credit Party nor any member of the Controlled Group has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any withdrawal liability with respect to any such plan or received notice of any claim or demand for withdrawal liability or partial withdrawal liability from any such plan, and (iv) no condition has occurred which, if continued, could result in a withdrawal or partial withdrawal from any such plan, and no Credit Party nor any member of the Controlled Group has received any notice that any Multiemployer Plan is in reorganization, that increased contributions may be required to avoid a reduction in plan benefitsor the imposition of any excise tax, that any such plan is or has been funded at a rate less than that required under Section412 of the Code, that any such plan is or may be terminated, or that any such plan is or may become insolvent. Section 3.15Consummation of Financing Documents and Subordinated Debt Documents; Brokers.Except for fees payable to Agent and/or Lenders, no broker, finder or other intermediary has brought about the obtaining, making or closing of the transactions contemplated by the Financing Documents or the Subordinated Debt Documents (if any), and no Credit Party has or will have any obligation to any Person in respect of any finder’s or brokerage fees, commissions or other like expenses in connection herewith or therewith. Section 3.16Reserved. Section 3.17Material Contracts.Except for the Financing Documents and the other agreements set forth on Schedule3.17 (collectively with the Financing Documents, the “Material Contracts”), as of the Restatement Closing Date there are no (a)employment agreements covering the management of any Credit Party, (b)collective bargaining agreements or other similar labor agreements covering any employees of any Credit Party, (c)agreements for managerial, consulting or similar services to which any Credit Party is a party or by which it is bound, (d)agreements regarding any Credit Party, its assets or operations or any investment therein to which any of its equity holders is a party or by which it is bound, (e)real estate leases, Intellectual Property licenses or other lease or license agreements to which any Credit Party is a party, either as lessor or lessee, or as licensor or licensee (other than licenses arising from the purchase of “off the shelf” products), (f)customer, distribution, marketing or supply agreements to which any Credit Party is a party, in each case with respect to the preceding clauses (a) through (e) requiring payment of more than $500,000 in any year, (g)partnership agreements to which any Credit Party is a general partner or joint venture agreements to which any Credit Party is a party, (h)third party billing arrangements to which any Credit Party is a party, or (i)any other agreements or instruments to which any Credit Party is a party, and the breach, nonperformance or cancellation of which, or the failure of which to renew, could reasonably be expected to have a Material Adverse Effect.Schedule3.17 sets forth, with respect to each real estate lease agreement to which any Borrower is a party (as a lessee) as of the Restatement Closing Date, the address of the subject property and the annual rental (or, where applicable, a general description of the method of computing the annual rental).The consummation of the transactions contemplated by the Financing Documents will not give rise to a right of termination in favor of any party to any Material Contract (other than any Credit Party), except for such Material Contracts the noncompliance with which would not reasonably be expected to have a Material Adverse Effect. 57 Section 3.18Compliance with Environmental Requirements; No Hazardous Materials.Except in each case as set forth on Schedule3.18 as of the Restatement Closing Date and except as hereafter disclosed to Agent in writing: (a)no notice, notification, demand, request for information, citation, summons, complaint or order has been issued, no complaint has been filed, no penalty has been assessed and no investigation or review is pending, or to such Borrower’s knowledge, threatened by any Governmental Authority or other Person with respect to any (i)alleged violation by any Credit Party of any Environmental Law, (ii)alleged failure by any Credit Party to have any Permits required in connection with the conduct of its business or to comply with the terms and conditions thereof, (iii)any generation, treatment, storage, recycling, transportation or disposal of any Hazardous Materials, or (iv)release of Hazardous Materials; and (b)no property now owned or leased by any Credit Party and, to the knowledge of each Borrower, no such property previously owned or leased by any Credit Party, to which any Credit Party has, directly or indirectly, transported or arranged for the transportation of any Hazardous Materials, is listed or, to such Borrower’s knowledge, proposed for listing, on the National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list or is the subject of federal, state or local enforcement actions or, to the knowledge of such Borrower, other investigations which may lead to claims against any Credit Party for clean-up costs, remedial work, damage to natural resources or personal injury claims, including, without limitation, claims under CERCLA. For purposes of this Section3.18, each Credit Party shall be deemed to include any business or business entity (including a corporation) that is, in whole or in part, a predecessor of such Credit Party. Section 3.19Intellectual Property.Each Credit Party owns, is licensed to use or otherwise has the right to use, all Intellectual Property that is material to the condition (financial or other), business or operations of such Credit Party.All Intellectual Property existing as of the Restatement Closing Date which is issued, registered or pending with any United States or foreign Governmental Authority (including, without limitation, any and all applications for the registration of any Intellectual Property with any such United States or foreign Governmental Authority) and all licenses existing as of the Restatement Closing Date under which any Borrower is the licensee of any such registered Intellectual Property (or any such application for the registration of Intellectual Property) owned by another Person are set forth on Schedule3.19.Such Schedule3.19 indicates in each case whether such registered Intellectual Property (or application therefore) is owned or licensed by such Credit Party, and in the case of any such licensed registered Intellectual Property (or application therefore), lists the name and address of the licensor and the name and date of the agreement pursuant to which such item of Intellectual Property is licensed and whether or not such license is an exclusive license and indicates whether there are any purported restrictions in such license on the ability to such Credit Party to grant a security interest in and/or to transfer any of its rights as a licensee under such license.Except as indicated on Schedule3.19, the applicable Credit Party is the sole and exclusive owner of the entire and unencumbered right, title and interest in and to each such registered Intellectual Property (or application therefore) purported to be owned by such Credit Party, free and clear of any Liens and/or licenses in favor of third parties or agreements or covenants not such sue third parties for infringement.All registered Intellectual Property of each Credit Party is duly and properly registered, filed or issued in the appropriate office and jurisdictions for such registrations, filings or issuances, except where the failure to do so would not reasonably be expected to have a Material Adverse Effect.Except as indicated on Schedule 3.19, on the Restatement Closing Date and except as otherwise disclosed to Agent in writing after the Restatement Closing Date, no Credit Party is party to, nor bound by, any material license or other material agreement with respect to which any Credit Party is the licensee that prohibits or otherwise restricts such Credit Party from granting a security interest in such Borrower’s interest in such license or agreement or other property; provided that each of the restrictions in the agreements or licenses set forth on Schedule 3.19 are rendered ineffective pursuant to the UCC or any other applicable Law (including debtor relief Laws and Sections 9-406, 9-407 and 9-408 of the UCC), except where the effectiveness of any such restriction (individually or in the aggregate with other valid restrictions) could not reasonably be expected to have a Material Adverse Effect.To such Borrower’s knowledge, each Credit Party conducts its business without infringement or claim of infringement of any Intellectual Property rights of others and there is no infringement or claim of infringement by others of any Intellectual Property rights of any Credit Party, which infringement or claim of infringement could reasonably be expected to have a Material Adverse Effect. 58 Section 3.20Solvency.After giving effect to the Loan advance and the liabilities and obligations of each Borrower under the Financing Documents, each Borrower and each additional Credit Party is Solvent. Section 3.21Full Disclosure.None of the written information (financial or otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender in connection with the consummation of the transactions contemplated by the Financing Documents, contains any untrue statement of a material fact or omits to state a material fact necessary to make the statements contained herein or therein not misleading in light of the circumstances under which such statements were made.All financial projections delivered to Agent and the Lenders by Borrowers (or their agents) have been prepared on the basis of the assumptions stated therein.Such projections represent each Borrower’s reasonable estimate of such Borrower’s future financial performance and such assumptions are believed by such Borrower to be fair and reasonable in light of current business conditions; provided, however, that Borrowers can give no assurance that such projections will be attained. Section 3.22Reserved. Section 3.23Subsidiaries.Borrowers do not own any stock, partnership interests, limited liability company interests or other equity securities in any Person except for Permitted Investments. Section 3.24Reserved. Section 3.25Compliance of Products. (a) The Borrowers: (i)have obtained all Required Permits, or have contracted with third parties holding Required Permits, necessary for compliance with all Laws and all such Required Permits are in full force and effect, except where the failure to do so could not reasonably be expected to result in a Material Adverse Effect; (ii)have not received any communication from any Governmental Authority regarding, and there are no facts or circumstances that are likely to give rise to (A) any material adverse change in any Required Permit, or any failure to materially comply with any Laws or any term or requirement of any Required Permit or (B) any revocation, withdrawal, suspension, cancellation, material limitation, termination or material modification of any Required Permit, except such facts and circumstances that could not individually or in the aggregate reasonably be expected to result in a Material Adverse Effect; 59 (iii)have not used the services of any Person debarred under the provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. Section 335a; (iv)warrant and represent that none of their officers, directors, employees, shareholders, agents, Affiliates or, to Borrower's knowledge after reasonable and diligent inquiry and investigation, any consultant involved in any Product application, has been convicted of any crime or engaged in any conduct for which debarment is authorized by 21 U.S.C. Section 335a; (v)warrant and represent that none of their officers, directors, employees, shareholders, agents, Affiliates or, to Borrower's knowledge after reasonable and diligent inquiry and investigation, any consultant has made an untrue statement of material fact or fraudulent statement to the FDA or failed to disclose a material fact required to be disclosed to the FDA, committed an act, made a statement, or failed to make a statement that could reasonably be expected to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991); (vi)warrant and represent that all applications, notifications, submissions, information, claims, reports and statistics and other data and conclusions derived therefrom, utilized as the basis for or submitted in connection with any and all requests for a Required Permit from the FDA or other Governmental Authority relating to the Credit Parties, their business operations and Products, when submitted to the FDA or other Governmental Authority were true, complete and correct in all material respects as of the date of submission or any necessary or required updates, changes, corrections or modifications to such applications, submissions, information and data have been submitted to the FDA or other Governmental Authority.The Required Permits issued by the FDA and other Governmental Authorities for the Credit Parties’ products are valid and supported by proper research, design, testing, analysis and disclosure; (vii)warrant and represent that all preclinical and clinical trials in respect of the activities of the Credit Parties being conducted by or on behalf of the Credit Parties that have been submitted to any Governmental Authority, including the FDA and its counterparts worldwide, in connection with any Required Permit, are being or have been conducted in compliance in all material respects with the required experimental protocols, procedures and controls pursuant to applicable Laws; (viii)have not received any written notice that any Governmental Authority, including without limitation the FDA, the DEA, the Office of the Inspector General of HHS or the United States Department of Justice has commenced or threatened to initiate any action against a Credit Party, any action to enjoin a Credit Party, its officers, directors, employees, shareholders or its agents and Affiliates, from conducting its business at any facility owned or used by it or for any material civil penalty, injunction, seizure or criminal action that could reasonably be expected to have a Material Adverse Effect; 60 (ix)except as set forth on Schedule 3.25 as of the Restatement Closing Date or except as hereinafter disclosed to Agent in writing, with reasonable detail,have not received fromthe FDA or the DEA, at any time since January 1, 2008, a Warning Letter, Form FDA-483, “Untitled Letter,” other correspondence or notice setting forth allegedly objectionable observations or alleged violations of laws and regulations enforced by the FDA or the DEA, or any comparable correspondence from any state or local authority responsible for regulating drug products and establishments, or any comparable correspondence from any foreign counterpart of the FDA or DEA, or any comparable correspondence from any foreign counterpart of any state or local authority with regard to any Product or the manufacture, processing, packing, or holding thereof; and (x)except as set forth on Schedule 3.25 as of the Restatement Closing Date or except as hereinafter disclosed to Agent in writing, with reasonable detail, (A) have not engaged in any Recalls, field notifications, Market Withdrawals, warnings, "dear doctor" letters, investigator notices, safety alerts, “serious adverse event” reports or other notice of action relating to an alleged lack of safety or regulatory compliance of the Products issued by the Credit Parties, any clinical investigator, and/or other third party (“Safety Notices”), (B) have no knowledge of any material product complaints with respect to the Products which, if true, could reasonably be expected to have a Material Adverse Effect, and (C) have no knowledge of any facts that would be reasonably likely to result in (1) a material Safety Notice with respect to the Products, (2) a material change in the labeling of any of the Products, or (3) a termination or suspension of developing and testing of any of the Products. (b)With respect to Products: (i)All Products are listed on Schedule 1.1 and Borrower has delivered to Agent on or prior to the Restatement Closing Date copies of all Required Permits relating to such Products issued or outstanding as of the Restatement Closing Date; provided, however, that, if after the Restatement Closing Date, the Credit Parties wish to manufacture, sell, develop, test or market any new Product, Borrower shall give prior written notice to Agent of such intention (which shall include a brief description of such Product, plus copies of all Required Permits relating to such new Product and/or the Credit Parties’ manufacture, sale, development, testing or marketing thereof issued or outstanding as of the date of such notice) along with a copy of an amended and restated Schedule 1.1; and further, provided, that, if the Credit Parties shall at any time obtain any new or additional Required Permits from the FDA, DEA, or parallel state or local authorities, or foreign counterparts of the FDA, DEA, or parallel state or local authorities, with respect to any Product which has previously been disclosed to Agent, Borrower shall promptly give written notice to Agent of such new or additional Required Permits, along with a copy thereof); (ii)Each Product is not adulterated or misbranded within the meaning of the FDCA, except where a failure of a Product so to comply could not reasonably be expected to have a Material Adverse Effect; (iii)Each Product is not an article prohibited from introduction into interstate commerce under the provisions of Sections 404, 505 or 512 of the FDCA, except where such introduction of a prohibited Product could not reasonably be expected to have a Material Adverse Effect; 61 (iv)Each Product that is sold pursuant to the Credit Parties' belief that it is not a “new drug”, as that term is defined in 21 U.S.C. Section 321(p), is generally recognized by qualified experts as safe and effective for its intended uses as those terms have been interpreted by FDA and the United States Supreme Court, and has been used for a material extent and for a material time for such uses, except where a failure of a Product to meet such conditions could not reasonably be expected to have a Material Adverse Effect; (v)Each Product for which a Drug Efficacy Study Implementation (“DESI”) notice has been published in the Federal Register and each Product that is identical to, related to, or similar to such a drug conforms with the requirements set forth in such DESI notice, except where a failure to conform could not reasonably be expected to have a Material Adverse Effect; (vi)Each Product has been and shall be manufactured, imported, possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished, distributed and marketed in accordance with all applicable Permits and Laws, except where a failure to do so could not reasonably be expected to have a Material Adverse Effect; (vii)Each Product has been and shall be manufactured in accordance with Good Manufacturing Practices, except where a failure to do so could not reasonably be expected to have a Material Adverse Effect; (viii)Without limiting the generality of Section 3.25(a)(i) and (ii) above, with respect to any Product being tested or manufactured by the Credit Parties, except as disclosed to Agent in writing, with reasonable detail, the Credit Parties have received, and such Product shall be the subject of, all Required Permits needed in connection with the testing or manufacture of such Product as such testing is currently being conducted by or on behalf of the Credit Parties, and, to the Credit Parties' knowledge, the Credit Parties have not received any notice from any applicable Government Authority, specifically including the FDA, that such Government Authority is conducting an investigation or review of (A) the Credit Parties' manufacturing facilities and processes for such Product which have disclosed any material deficiencies or violations of Laws or the Required Permits related to the manufacture of such Product, or (B) any such Required Permit or that any such Required Permit has been revoked or withdrawn, nor has any such Governmental Authority issued any order or recommendation stating that the development, testing or manufacturing of such Product by the Credit Parties should cease; (ix)Without limiting the generality of Section 3.25(a)(i) and (ii) above, with respect to any Product marketed or sold by the Credit Parties, except as disclosed to Agent in writing, with reasonable detail, the Credit Parties shall have received, and such Product shall be the subject of, all Required Permits needed in connection with the marketing and sales of such Product as currently being marketed or sold by the Credit Parties, and, to the Credit Parties' knowledge, the Credit Parties have not received any notice from any applicable Governmental Authority, specifically including the FDA, that such Governmental Authority is conducting an investigation or review of any such Required Permit or approval or that any such Required Permit has been revoked or withdrawn, nor has any such Governmental Authority issued any order or recommendation stating that such marketing or sales of such Product cease or that such Product be withdrawn from the marketplace; and 62 (x)The Credit Parties have not (since the Restatement Closing Date) experienced any significant failures in the manufacturing of any Product such that the amount of such Product successfully manufactured by the Credit Parties in accordance with all specifications thereof and the Required Payments related thereto in any month shall decrease significantly with respect to the quantities of such Product produced in the prior month, except as which could not reasonably be expected to result in a Material Adverse Effect. ARTICLE4-AFFIRMATIVE COVENANTS Each Borrower agrees that, so long as any Credit Exposure exists: Section 4.1Financial Statements and Other Reports.Borrower Representative will deliver to Agent:(a)as soon as available, but no later than forty-five (45) days after the last day of each month, a company prepared consolidated balance sheet, cash flow and income statement covering Borrowers’ and its Consolidated Subsidiaries’ consolidated operations during the period, prepared under GAAP, consistently applied, certified by a Responsible Officer and in a form acceptable to Agent; (b)together with the financial reporting package described in (a)above, evidence of payment and satisfaction of all payroll, withholding and similar taxes due and owing by all Borrowers with respect to the payroll period(s) occurring during such month; (c)as soon as available, but no later than ninety (90) days after the last day of Borrower’s fiscal year (or the required SEC filing date for Holdings’ Form 10-K, if later), audited consolidated financial statements prepared under GAAP, consistently applied, together with an unqualified opinion on the financial statements from an independent certified public accounting firm acceptable to Agent in its reasonable discretion (it being understood that Cherry & Bekaert LLP is acceptable to Agent as of the Restatement Closing Date); (d)within five (5) days of delivery or filing thereof, copies of all statements, reports and notices made available to Borrower’s security holders or to any holders of Subordinated Debt and copies of all reports and other filings made by Borrower with any stock exchange on which any securities of any Borrower are traded and/or the SEC (provided that, the if such statements, reports and notices are available on SEC’s website, Borrower shall not have to separately deliver such items to Agent); (e)a prompt report of any legal actions pending or threatened against any Borrower or any of its Subsidiaries that could reasonably be expected to result in damages or costs to any Borrower or any of its Subsidiaries of $250,000 or more; (f)prompt written notice of an event that materially and adversely affects the value of any Intellectual Property; and (g)budgets, sales projections, operating plans and other financial information and information, reports or statements regarding the Borrowers, their business and the Collateral as Agent may from time to time reasonably request.Borrower Representative will, within forty-five (45) days after the last day of each month, deliver to Agent with the monthly financial statements, a duly completed Compliance Certificate signed by a Responsible Officer setting forth calculations showing compliance with the financial covenants set forth in this Agreement.Promptly upon their becoming available, Borrower Representative shall deliver to Agent copies of all Material Contracts.Borrower Representative will, within ten (10) days after the last day of each month, deliver to Agent a duly completed Borrowing Base Certificate signed by a Responsible Officer, with aged listings of accounts receivable and accounts payable (by invoice date).Borrower Representative shall, every ninety (90) days on a scheduleto be designated by Agent, and at such other times as Agent shall request, deliver to Agent a scheduleof Eligible Accounts denoting, for the thirty (30) largest Account Debtors during such quarter, such Account Debtor’s credit rating(s), if any, as rated by A.M. Best Company, Standard& Poor’s Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other applicable rating agent. 63 Section 4.2Payment and Performance of Obligations.Each Borrower (a)will pay and discharge, and cause each Subsidiary to pay and discharge, on a timely basis as and when due, all of their respective obligations and liabilities, except for such obligations and/or liabilities (i)that may be the subject of a Permitted Contest, and (ii)the nonpayment or nondischarge of which could not reasonably be expected to have a Material Adverse Effect or result in a Lien (other than a Permitted Lien) against any Collateral, (b)without limiting anything contained in the foregoing clause(a), pay all amounts due and owing in respect of Taxes (including without limitation, payroll and withholdings tax liabilities) on a timely basis as and when due, and in any case prior to the date on which any fine, penalty, interest, late charge or loss may be added thereto for nonpayment thereof, except for such Taxes (i)that may be the subject of a Permitted Contest, and (ii)the nonpayment or nondischarge of which could not reasonably be expected to have a Material Adverse Effect or result in a Lien (other than a Permitted Lien) against any Collateral, (c)will maintain, and cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the accrual of all of their respective obligations and liabilities, and (d)will not breach or permit any Subsidiary to breach, or permit to exist any default under, the terms of any lease, commitment, contract, instrument or obligation to which it is a party, or by which its properties or assets are bound, except for such breaches or defaults which could not reasonably be expected to have a Material Adverse Effect. Section 4.3Maintenance of Existence.Each Borrower will preserve, renew and keep in full force and effect and in good standing, and will cause each Subsidiary to preserve, renew and keep in full force and effect and in good standing, their respective existence and their respective rights, privileges and franchises necessary in the normal conduct of business. Section 4.4Maintenance of Property; Insurance. (a)Each Borrower will keep, and will cause each Subsidiary to keep, all property necessary or used in its business in good working order and condition, ordinary wear and tear excepted. (b)Upon completion of any Permitted Contest, Borrowers shall, and will cause each Subsidiary to, timely pay the amount due, if any, and deliver to Agent proof of the completion of the contest and payment of the amount due, if any, following which Agent shall return the security, if any, deposited with Agent pursuant to the definition of Permitted Contest. (c)Each Borrower will maintain (i)casualty insurance on all real and personal property on an all risks basis (including the perils of flood, windstorm and quake), covering the repair and replacement cost of all such property and coverage, business interruption and rent loss coverages with extended period of indemnity (for the period reasonably required by Agent from time to time) and indemnity for extra expense, in each case without application of coinsurance and with agreed amount endorsements, (ii)general and professional liability insurance (including products/completed operations liability coverage), and (iii)such other insurance coverage in such amounts and with respect to such risks as Agent may reasonably request from time to time, it being understood that the coverage describe on the insurance certificates attached hereto as Schedule4.4 is acceptable to the Agent and satisfies the requirements of this Section 4.4(c); provided, however, that, in no event shall such insurance be in amounts or with coverage less than, or with carriers with qualifications inferior to, any of the insurance or carriers in existence as of the Restatement Closing Date (or required to be in existence after the Restatement Closing Date under a Financing Document).All such insurance shall be provided by insurers having an A.M. Best policyholders rating reasonably acceptable to Agent. 64 (d)On or prior to the Restatement Closing Date, and at all times thereafter, each Borrower will cause Agent to be named as an additional insured, assignee and lender loss payee (which shall include, as applicable, identification as mortgagee), as applicable, on each insurance policy required to be maintained pursuant to this Section4.4 pursuant to endorsements in form and substance acceptable to Agent.Borrowers shall deliver to Agent and the Lenders (i)on the Restatement Closing Date, a certificate from Borrowers’ insurance broker dated such date showing the amount of coverage as of such date, and that such policies will include effective waivers (whether under the terms of any such policy or otherwise) by the insurer of all claims for insurance premiums against all loss payees and additional insureds and all rights of subrogation against all loss payees and additional insureds, and that if all or any part of such policy is canceled, terminated or expires, the insurer will forthwith give notice thereof to each additional insured, assignee and loss payee and that no cancellation, reduction in amount or material change in coverage thereof shall be effective until at least thirty (30) days after receipt by each additional insured, assignee and loss payee of written notice thereof, (ii)once every twelve (12) months, and upon the request of any Lender through Agent from time to time, full information as to the insurance carried, (iii)within five (5) days of receipt of notice from any insurer, a copy of any notice of cancellation, nonrenewal or material change in coverage from that existing on the date of this Agreement, (iv)forthwith, notice of any cancellation or nonrenewal of coverage by any Borrower, and (v)prior to expiration of any policy of insurance, evidence of renewal of such insurance upon the terms and conditions herein required. (e)In the event any Borrower fails to provide Agent with evidence of the insurance coverage required by this Agreement, Agent may purchase insurance at Borrowers’ expense to protect Agent’s interests in the Collateral.This insurance may, but need not, protect such Borrower’s interests.The coverage purchased by Agent may not pay any claim made by such Borrower or any claim that is made against such Borrower in connection with the Collateral.Such Borrower may later cancel any insurance purchased by Agent, but only after providing Agent with evidence that such Borrower has obtained insurance as required by this Agreement.If Agent purchases insurance for the Collateral, Borrowers will be responsible for the costs of that insurance to the fullest extent provided by law, including interest and other charges imposed by Agent in connection with the placement of the insurance, until the effective date of the cancellation or expiration of the insurance.The costs of the insurance may be added to the Obligations.The costs of the insurance may be more than the cost of insurance such Borrower is able to obtain on its own. Section 4.5Compliance with Laws.Each Borrower will comply, and cause each Subsidiary to comply, with the requirements of all applicable Laws, except to the extent that failure to so comply could not reasonably be expected to (a)have a Material Adverse Effect, or (b)result in (i) any Lien (other than a Permitted Lien) upon a material portion of the assets of any such Person in favor of any Governmental Authority or (ii) any Lien uponany Collateral which is part of the Borrowing Base. Section 4.6Inspection of Property, Books and Records.Each Borrower will keep, and will cause each Subsidiary to keep, proper books of record substantially in accordance with GAAP in which full, true and correct entries shall be made of all dealings and transactions in relation to its business and activities; and will permit, and will cause each Subsidiary to permit, at reasonable times and at the sole cost of the applicable Borrower or any applicable Subsidiary (but subject to the limitations on reimbursement set forth in Section 2.2(e)), representatives of Agent and of any Lender (at such Lender’s expense unless concurrent with Agent’s visit) to visit and inspect any of their respective properties, to examine and make abstracts or copies from any of their respective books and records, to conduct a collateral audit and analysis of their respective operations and the Collateral, to verify the amount and age of the Accounts, the identity and credit of the respective Account Debtors, to review the billing practices of Borrowers and to discuss their respective affairs, finances and accounts with their respective officers, employees and independent public accountants as often as may reasonably be desired.In the absence of an Event of Default, Agent or any Lender exercising any rights pursuant to this Section4.6 shall give the applicable Borrower or any applicable Subsidiary commercially reasonable prior notice of such exercise.No notice shall be required during the existence and continuance of any Default or any time during which Agent reasonably believes a Default exists. 65 Section 4.7Use of Proceeds.Borrowers shall use the proceeds of the Term Loan solely for payment of amounts due in respect of the refinancing on the Restatement Closing Date of Debt.Borrowers shall use the proceeds of Revolving Loans solely for (a)transaction fees incurred in connection with the Financing Documents and the refinancing on the Restatement Closing Date of Debt (including the prepayment of part of the Original Term Loan), and (b)for working capital needs of Borrowers and their Subsidiaries.No portion of the proceeds of the Loans will be used for family, personal, agricultural or household use. Section 4.8Estoppel Certificates.After written request by Agent, Borrowers, within fifteen (15) days and at their expense, will furnish Agent with a statement, duly acknowledged and certified, setting forth (a)the amount of the original principal amount of the Notes, and the unpaid principal amount of the Notes, (b)the rate of interest of the Notes, (c)the date payments of interest and/or principal were last paid, (d)any offsets or defenses to the payment of the Obligations, and if any are alleged, the nature thereof, (e)that the Notes and this Agreement have not been modified or if modified, giving particulars of such modification, and (f)that there has occurred and is then continuing no Default or if such Default exists, the nature thereof, the period of time it has existed, and the action being taken to remedy such Default.After written request by Agent, Borrowers, within fifteen (15) days and at their expense, will furnish Agent with a certificate, signed by a Responsible Officer of Borrowers, updating all of the representations and warranties contained in this Agreement and the other Financing Documents and certifying that all of the representations and warranties contained in this Agreement and the other Financing Documents, as updated pursuant to such certificate, are true, accurate and complete as of the date of such certificate.All such certificates delivered in accordance with this Section 4.8 shall be prepared by Agent subject to the approval of the Borrowers (such approval not to be unreasonably withheld or delayed). Section 4.9Notices of Litigation and Defaults.Borrowers will give prompt written notice to Agent (a)of any litigation or governmental proceedings pending or threatened (in writing) against Borrowers or other Credit Party which would reasonably be expected to have a Material Adverse Effect with respect to Borrowers or any other Credit Party or which in any manner calls into question the validity or enforceability of any Financing Document, (b)upon any Borrower becoming aware of the existence of any Default or Event of Default, (c)if any Credit Party is in breach or default under or with respect to any Material Contract, or if any Credit Party is in breach or default under or with respect to any other contract, agreement, lease or other instrument to which it is a party or by which its property is bound or affected, which breach or default could reasonably be expected to have a Material Adverse Effect, (d)of any strikes or other labor disputes pending or, to any Borrower’s knowledge, threatened against any Credit Party, (e)if there is any infringement or claim of infringement by any other Person with respect to any Intellectual Property rights of any Credit Party that could reasonably be expected to have a Material Adverse Effect, or if there is any claim by any other Person that any Credit Party in the conduct of its business is infringing on the Intellectual Property Rights of others, and (f)of all returns, recoveries, disputes and claims that involve more than $250,000.Borrowers represent and warrant that Schedule4.9 sets forth a complete list of all matters existing as of the Restatement Closing Date for which notice could be required under this Sectionand all litigation or governmental proceedings pending or threatened (in writing) against Borrowers or other Credit Party as of the Restatement Closing Date. 66 Section 4.10Hazardous Materials; Remediation. (a)If any release or disposal of Hazardous Materials shall occur or shall have occurred on any real property or any other assets of any Borrower or any other Credit Party, such Borrower will cause, or direct the applicable Credit Party to cause, the prompt containment and removal of such Hazardous Materials and the Remediation of such real property or other assets as is necessary to comply with all Environmental Laws and to preserve the value of such real property or other assets.Without limiting the generality of the foregoing, each Borrower shall, and shall cause each other Credit Party to, comply with each Environmental Law requiring the performance at any real property by any Borrower or any other Credit Party of activities in response to the release or threatened release of a Hazardous Material. (b)Borrowers will provide Agent within thirty (30) days after writtendemand therefor with a bond, letter of credit or similar financial assurance evidencing to the reasonable satisfaction of Agent that sufficient funds are available to pay the cost of removing, treating and disposing of any Hazardous Materials or Hazardous Materials Contamination and discharging any assessment which may be established on any property as a result thereof, such demand to be made, if at all, upon Agent’s reasonable business determination that the failure to remove, treat or dispose of any Hazardous Materials or Hazardous Materials Contamination, or the failure to discharge any such assessment could reasonably be expected to have a Material Adverse Effect. Section 4.11Further Assurances. (a)Each Borrower will, and will cause each Subsidiary to, at its own cost and expense, promptly and duly take, execute, acknowledge and deliver all such further acts, documents and assurances as may from time to time be necessary or as Agent or the Required Lenders may from time to time reasonably request in order to carry out the intent and purposes of the Financing Documents and the transactions contemplated thereby, including all such actions to (i)establish, create, preserve, protect and perfect a first priority Lien (subject only to Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders on the Collateral (including Collateral acquired after the date hereof), and (ii)unless Agent shall agree otherwise in writing, cause all Subsidiaries of Borrowers to be jointly and severally obligated with the other Borrowers under all covenants and obligations under this Agreement, including the obligation to repay the Obligations.Without limiting the generality of the foregoing, (x)Borrowers shall, at the time of the delivery of any Compliance Certificate disclosing the acquisition by an Credit Party of any registered Intellectual Property or application for the registration of Intellectual Property, deliver to Agent a duly completed and executed supplement to the applicable Credit Party’s Patent Security Agreement or Trademark Security Agreement in the form of the respective Exhibitthereto, and (y)at the request of Agent, following the disclosure by Borrowers on any Compliance Certificate of the acquisition by any Credit Party of any rights under a license as a licensee with respect to any registered Intellectual Property or application for the registration of any Intellectual Property owned by another Person, Borrowers shall execute any documents requested by Agent to establish, create, preserve, protect and perfect a first priority lien in favor of Agent, to the extent legally possible, in such Borrower’s rights under such license and shall use their commercially reasonable best efforts to obtain the written consent of the licensor which such license to the granting in favor of Agent of a Lien on such Borrower’s rights as licensee under such license. 67 (b)Upon receipt of an affidavit of an officer of Agent or a Lender as to the loss, theft, destruction or mutilation of any Note or any other Financing Document which is not of public record, and, in the case of any such mutilation, upon surrender and cancellation of such Note or other applicable Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or other applicable Financing Document, dated the date of such lost, stolen, destroyed or mutilated Note or other Financing Document in the same principal amount thereof and otherwise of like tenor. (c)Upon the formation or acquisition of a new Subsidiary, Borrowers shall (i) pledge, have pledged or cause or have caused to be pledged to the Agent pursuant to a pledge agreement in form and substance satisfactory to the Agent, all of the outstanding shares of equity interests or other equity interests of such new Subsidiary owned directly or indirectly by any Borrower, along with undated stock or equivalent powers for such certificates, executed in blank; (ii) except in the case of (x) any 956 Subsidiary or (y) any other Subsidiary with respect to which Agent shall agree otherwise in writing, cause the new Subsidiary to take such other actions (including entering into or joining any Security Documents) as are necessary or advisable in the reasonable opinion of the Agent in order to grant the Agent, acting on behalf of the Lenders, a first priority Lien on all real and personal property of such Subsidiary in existence as of such date and in all after acquired property, which first priority Liens are required to be granted pursuant to this Agreement; (iii)except in the case of (x) any 956 Subsidiary or (y) any other Subsidiary with respect to which Agent shall agree otherwise in writing, cause such new Subsidiary to either (at the election of Agent) become a Borrower hereunder with joint and several liability for all obligations of Borrowers hereunder and under the other Financing Documents pursuant to a joinder agreement or other similar agreement in form and substance satisfactory to Agent or to become a Guarantor of the obligations of Borrowers hereunder and under the other Financing Documents pursuant to a guaranty and suretyship agreement in form and substance satisfactory to Agent; and (iv)except in the case of (x) any 956 Subsidiary or (y) any other Subsidiary with respect to which Agent shall agree otherwise in writing, cause the new Subsidiary to deliver certified copies of such Subsidiary’s certificate or articles of incorporation, together with good standing certificates, by-laws (or other operating agreement or governing documents), resolutions of the Board of Directors or other governing body, approving and authorize the execution and delivery of the Security Documents, incumbency certificates and to execute and/or deliver such other documents and legal opinions or to take such other actions as may be reasonably requested by the Agent, in each case, in form and substance reasonably satisfactory to the Agent. (d)Upon the reasonable request of Agent, Borrowers shall obtain a landlord’s agreement or mortgagee agreement, as applicable, from the lessor of each leased property or mortgagee of owned property with respect to any business location where any portion of the Collateral included in or proposed to be included in the Borrowing Base, or the records relating to such Collateral and/or software and equipment relating to such records or Collateral, is stored or located, which agreement or letter shall be reasonably satisfactory in form and substance to Agent.Borrowers shall timely and fully pay and perform its material obligations under all leases and other agreements with respect to each leased location where any Collateral, or any records related thereto, is or may be located. 68 Section 4.12Covenants Regarding Products and Required Permits. (a)Without limiting the generality of Section 4.5, in connection with the development, testing, manufacture, marketing or sale of each and any Product by any Credit Party, such Credit Party shall comply in all material respects with all Required Permits at all times issued by any Government Authority, specifically including the FDA, with respect to such development, testing, manufacture, marketing or sales of such Product by such Credit Party. (b)Without limiting the generality of Section 4.12(a) above, Borrower shall immediately and in any case within three (3) Business Days give written notice to Agent upon Borrower's becoming aware that any of the representations and warranties set forth in Section 3.25 with respect to any Product have become incorrect in any material respect (provided that, for the avoidance of doubt, the giving of such notice shall not cure or result in the automatic waiver of any Default or Event of Default that may have resulted from such breach of such representation or warranty). Section 4.13Power of Attorney.Each of the officers of Agent is hereby irrevocably made, constituted and appointed the true and lawful attorney for Borrowers (without requiring any of them to act as such) with full power of substitution to do the following:(a)endorse the name of Borrowers upon any and all checks, drafts, money orders, and other instruments for the payment of money that are payable to Borrowers and constitute collections on Borrowers’ Accounts; (b)after the occurrence and during the continuance of an Event of Default and so long as Agent has provided not less than three (3) Business Days’ prior written notice to Borrowers to perform the same and Borrowers have failed to take such action, execute in the name of Borrowers any schedules, assignments, instruments, documents, and statements that Borrowers are obligated to give Agent under this Agreement; (c)after the occurrence and during the continuance of an Event of Default, take any action Borrowers are required to take under this Agreement; (d)so long as Agent has provided not less than three (3) Business Days’ prior written notice to Borrowers to perform the same and Borrower has failed to take such action, do such other and further acts and deeds in the name of Borrowers that Agent may deem necessary or desirable in its Permitted Discretion to enforce any Account or other Collateral or perfect Agent’s security interest or Lien in any Collateral; and (e)after the occurrence and during the continuance of an Event of Default, do such other and further acts and deeds in the name of Borrowers that Agent may deem necessary or desirable to enforce its rights with regard to any Account or other Collateral.This power of attorney shall be irrevocable and coupled with an interest. Section 4.14Borrowing Base Collateral Administration. (a)All data and other information relating to Accounts or other intangible Collateral shall at all times be kept by Borrowers, at their respective principal offices and shall not be moved from such locations without (i)providing prior written notice to Agent, and (ii)obtaining the prior written consent of Agent, which consent shall not be unreasonably withheld. 69 (b)Borrowers shall provide prompt written notice to each Person who either is currently an Account Debtor or becomes an Account Debtor at any time following the date of this Agreement that directs each Account Debtor to make payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure to send such notices within ten (10) days after the date of this Agreement (or ten (10) days after the Person becomes an Account Debtor), to send any and all similar notices to such Person.Agent reserves the right to notify Account Debtors that Agent has been granted a Lien upon all Accounts. (c)Borrowers will conduct a physical count of the Inventory at least twice per year and at such other times as Agent requests, and Borrowers shall provide to Agent a written accounting of such physical count in form and substance satisfactory to Agent.Each Borrower will use commercially reasonable efforts to at all times keep its Inventory in good and marketable condition.In addition to the foregoing (but subject to the limitations on reimbursement set forth in Section 2.2(e)), from time to time, Agent may require Borrowers to obtain and deliver to Agent appraisal reports in form and substance and from appraisers reasonably satisfactory to Agent stating the then current fair market values of all or any portion of Inventory owned by each Borrower or any Subsidiaries. ARTICLE5-NEGATIVE COVENANTS Each Borrower agrees that, so long as any Credit Exposure exists: Section 5.1Debt; Contingent Obligations.No Borrower will, or will permit any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or otherwise become or remain directly or indirectly liable with respect to, any Debt, except for Permitted Debt.No Borrower will, or will permit any Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist any Contingent Obligations, except for Permitted Contingent Obligations. Section 5.2Liens.No Borrower will, or will permit any Subsidiary to, directly or indirectly, create, assume or suffer to exist any Lien on any asset now owned or hereafter acquired by it, except for Permitted Liens. Section 5.3Restricted Distributions.No Borrower will, or will permit any Subsidiary to, directly or indirectly, declare, order, pay, make or set apart any sum for any Restricted Distribution, except for Permitted Distributions. Section 5.4Restrictive Agreements.No Borrower will, or will permit any Subsidiary to, directly or indirectly (a)enter into or assume any agreement (other than the Financing Documents and any agreements for purchase money debt permitted under clause(c) of the definition of Permitted Debt) prohibiting the creation or assumption of any Lien upon its properties or assets, whether now owned or hereafter acquired, or (b)create or otherwise cause or suffer to exist or become effective any consensual encumbrance or restriction of any kind (except as provided by the Financing Documents) on the ability of any Subsidiary to:(i)pay or make Restricted Distributions to any Borrower or any Subsidiary; (ii)pay any Debt owed to any Borrower or any Subsidiary; (iii)make loans or advances to any Borrower or any Subsidiary; or (iv)transfer any of its property or assets to any Borrower or any Subsidiary. 70 Section 5.5Payments and Modifications of Subordinated Debt.No Borrower will, or will permit any Subsidiary to, directly or indirectly (a)declare, pay, make or set aside any amount for payment in respect of Subordinated Debt, except for payments made in full compliance with and expressly permitted under the Subordination Agreement, (b)amend or otherwise modify the terms of any Subordinated Debt, except for amendments or modifications made in full compliance with the Subordination Agreement, (c)declare, pay, make or set aside any amount for payment in respect of any Subordinated Debt hereinafter incurred that, by its terms, or by separate agreement, is subordinated to the Obligations, except for payments made in full compliance with and expressly permitted under the subordination provisions applicable thereto, or (d)amend or otherwise modify the terms of any such Subordinated Debt if the effect of such amendment or modification is to (i)increase the interest rate or fees on, or change the manner or timing of payment of, such Subordinated Debt, (ii)accelerate or shorten the dates upon which payments of principal or interest are due on, or the principal amount of, such Subordinated Debt, (iii)change in a manner adverse to any Credit Party or Agent any event of default or add or make more restrictive any covenant with respect to such Subordinated Debt, (iv)change the prepayment provisions of such Subordinated Debt or any of the defined terms related thereto, (v)change the subordination provisions thereof (or the subordination terms of any guaranty thereof), or (vi)change or amend any other term if such change or amendment would materially increase the obligations of the obligor or confer additional material rights on the holder of such Subordinated Debt in a manner adverse to Borrower, any Subsidiaries, Agents or Lenders.Borrower shall, prior to entering into any such amendment or modification, deliver to Agent reasonably in advance of the execution thereof, any final or execution form copy thereof. Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.No Borrower will, or will permit any Subsidiary to, directly or indirectly (a)consolidate or merge or amalgamate with or into any other Person, other than mergers consummated to effect the consummation of a Permitted Acquisition or (b)consummate any Asset Dispositions other than Permitted Asset Dispositions.No Borrower will suffer or permit to occur any Change in Control with respect to itself, any Subsidiary or any Guarantor. Section 5.7Purchase of Assets, Investments.No Borrower will, or will permit any Subsidiary to, directly or indirectly (a)acquire or enter into any agreement to acquire any assets other than (i) in the Ordinary Course of Business, (ii) as permitted under clause(h) of the definition of Permitted Investments, (iii) assets purchased with casualty proceeds or proceeds from Asset Dispositions reinvested pursuant to Section 2.1(i)(a)(ii)(B), or (iv) a Permitted Acquisition; (b)engage or enter into any agreement to engage in any joint venture or partnership with any other Person; or (c)acquire or own or enter into any agreement to acquire or own any Investment in any Person other than (i) Permitted Investments and (ii) Permitted Acquisitions. 71 Section 5.8Transactions with Affiliates.Except (a) as otherwise disclosed on Schedule5.8, (b) for Restricted Distributions permitted to be made pursuant to Section 5.3, and(c) for transactions that are disclosed to Agent in advance of being entered into and which contain terms that are no less favorable to the applicable Borrower or any Subsidiary, as the case may be, than those which might be obtained from a third party not an Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary to, directly or indirectly, enter into or permit to exist any transaction (including the purchase, sale, lease or exchange of any property or the rendering of any service) with any Affiliate of any Borrower. Section 5.9Modification of Organizational Documents.No Borrower will, or will permit any Subsidiary to, directly or indirectly, amend or otherwise modify any Organizational Documents of such Person, except for Permitted Modifications. Section 5.10Modification of Certain Agreements.No Borrower will, or will permit any Subsidiary to, directly or indirectly, amend or otherwise modify any Material Contract, which amendment or modification in any case:(a)is contrary to the terms of this Agreement or any other Financing Document; (b)could reasonably be expected to be materially adverse to the rights, interests or privileges of the Agent or the Lenders or their ability to enforce the same; (c)results in the imposition or expansion in any material respect of any obligation of or restriction or burden on any Borrower or any Subsidiary; or (d)reduces in any material respect any rights or benefits of any Borrower or any Subsidiaries (it being understood and agreed that any such determination shall be in the reasonable discretion of the Agent).Each Borrower shall, prior to entering into any such amendment or modification of any of the foregoing documents, deliver to Agent reasonably in advance of the execution thereof, any final or execution form copy of such amendments or modifications to such documents, and such Borrower agrees not to take, nor permit any of its Subsidiaries to take, any such action with respect to any such documents without obtaining such approval from Agent. Section 5.11Conduct of Business.No Borrower will, or will permit any Subsidiary to, directly or indirectly, engage in any line of business other than those businesses engaged in on the Restatement Closing Date and described on Schedule5.11 and businesses reasonably related thereto.No Borrower will, or will permit any Subsidiary to, other than in the Ordinary Course of Business, change its normal billing payment and reimbursement policies and procedures with respect to its Accounts (including, without limitation, the amount and timing of finance charges, fees and write-offs). Section 5.12Lease Payments.No Borrower will, or will permit any Subsidiary to, directly or indirectly, incur or assume (whether pursuant to a Guarantee or otherwise) any liability for rental payments except in the Ordinary Course of Business; provided that, in no event shall the aggregate annual lease payments for all such leases (other than capital leases) exceed $1,200,000 for any calendar year. Section 5.13Limitation on Sale and Leaseback Transactions.No Borrower will, or will permit any Subsidiary to, directly or indirectly, enter into any arrangement with any Person whereby, in a substantially contemporaneous transaction, any Borrower or any Subsidiaries sells or transfers all or substantially all of its right, title and interest in an asset and, in connection therewith, acquires or leases back the right to use such asset. 72 Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts.No Borrower will, or will permit any Subsidiary to, directly or indirectly, establish any new Deposit Account or Securities Account without prior written notice to Agent, and unless Agent, such Borrower or such Subsidiary and the bank, financial institution or securities intermediary at which the account is to be opened enter into a Deposit Account Control Agreement or Securities Account Control Agreement prior to or concurrently with the establishment of such Deposit Account or Securities Account.Borrowers represent and warrant that Schedule5.14 lists all of the Deposit Accounts and Securities Accounts of each Borrower as of the Restatement Closing Date.The provisions of this Sectionrequiring Deposit Account Control Agreements shall not apply to Deposit Accounts exclusively used for payroll, payroll taxes and other employee wage and benefit payments to or for the benefit of Borrowers’ employees and identified to Agent by Borrowers as such; provided, however, that at all times that any Obligations remain outstanding, Borrower shall maintain one or more separate Deposit Accounts to hold any and all amounts to be used for payroll, payroll taxes and other employee wage and benefit payments, and shall not commingle any monies allocated for such purposes with funds in any other Deposit Account. Section 5.15Compliance with Anti-Terrorism Laws.Agent hereby notifies Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to obtain, verify and record certain information and documentation that identifies Borrowers and its principals, which information includes the name and address of each Borrower and its principals and such other information that will allow Agent to identify such party in accordance with Anti-Terrorism Laws.No Borrower will, or will permit any Subsidiary to, directly or indirectly, knowingly enter into any Material Contracts with any Blocked Person or any Person listed on the OFAC Lists.Each Borrower shall immediately notify Agent if such Borrower has knowledge that any Borrower, any additional Credit Party or any of their respective Affiliates or agents acting or benefiting in any capacity in connection with the transactions contemplated by this Agreement is or becomes a Blocked Person or (a)is convicted on, (b)pleads nolo contendere to, (c)is indicted on, or (d)is arraigned and held over on charges involving money laundering or predicate crimes to money laundering.No Borrower will, or will permit any Subsidiary to, directly or indirectly, (i)conduct any business or engage in any transaction or dealing with any Blocked Person, including, without limitation, the making or receiving of any contribution of funds, goods or services to or for the benefit of any Blocked Person, (ii)deal in, or otherwise engage in any transaction relating to, any property or interests in property blocked pursuant to Executive Order No.13224, any similar executive order or other Anti-Terrorism Law, or (iii)engage in or conspire to engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in Executive Order No.13224 or other Anti-Terrorism Law. Section 5.16Earnout/Escrow and Milestone Payments.No Borrower shall make, nor permit to be made, in cash all or any portion of the Earnout/Escrow Payments, the Milestone Payments or any other payment to a seller under the Cypress Purchase Agreement unless (a) the Term Loan has been paid in full and the Term Loan Commitment has been terminated and (b) no Default or Event of Default exists before or after giving effect to any such payment. 73 ARTICLE6-FINANCIAL COVENANTS Section 6.1Additional Defined Terms.The following additional definitions are hereby appended to Section1.1 of this Agreement: “Approved Goods and Services” means goods sold and/or services rendered by Borrowers in the Ordinary Course of Business, in compliance with all Laws, and consistent with the type of goods sold and/or services rendered by Borrowers throughout all or substantially all of its business operations as of the Restatement Closing Date. “Defined Period” means, for purposes of calculating financial covenant set forth herein for any given calendar month, the twelve month period ending on the last day of such calendar month (or, if shorter, the period beginning January 1, 2013 and ending on the last day of such calendar month). “EBITDA” has the meaning provided in the Compliance Certificate. “Net Invoiced Revenues” means revenues of Borrowers generated and invoiced in the Ordinary Course of Business from the sale or provision of Approved Goods and Services and which are fully and unconditionally earned under the terms of such sale or provision net of wholesaler chargebacks, allowances for product returns, cash discounts, administrative fees and other rebates. Section 6.2Minimum EBITDA.Borrowers will not permit the EBITDA for any Defined Period to be less than the amounts set forth below: 74 Period Minimum EBITDA April 30, 2013 May 31, 2013 June 30, 2013 July 31, 2013 August 31, 2013 September 30, 2013 October 31, 2013 November 30, 2013 December 31, 2013 January 31, 2014 February 28, 2014 March 31, 2014 April 30, 2014 May 31, 2014 June 30, 2014 July 31, 2014 August 31, 2014 September 30, 2014 October 31, 2014 November 30, 2014 December 31, 2014 January 31, 2015 February 28, 2015 March 31, 2015 April 30, 2015 May 31, 2015 June 30, 2015 July 31, 2015 August 31, 2015 September 30, 2015 October 31, 2015 November 30, 2015 December 31, 2015 and the last day of each calendar month thereafter 75 Section 6.3Minimum Net Invoiced Revenues.Borrowers will not permit the Net Invoiced Revenues for any Defined Period to be less than the amounts set forth below: Period Minimum Net Invoiced Revenues April 30, 2013 May 31, 2013 June 30, 2013 July 31, 2013 August 31, 2013 September 30, 2013 October 31, 2013 November 30, 2013 December 31, 2013 January 31, 2014 February 28, 2014 March 31, 2014 April 30, 2014 May 31, 2014 June 30, 2014 July 31, 2014 August 31, 2014 September 30, 2014 October 31, 2014 November 30, 2014 December 31, 2014 January 31, 2015 February 28, 2015 March 31, 2015 April 30, 2015 May 31, 2015 June 30, 2015 July 31, 2015 August 31, 2015 September 30, 2015 October 31, 2015 November 30, 2015 December 31, 2015 and the last day of each calendar month thereafter 76 Section 6.4Evidence of Compliance.Borrowers shall furnish to Agent, together with the financial reporting required of Borrowers in Section4.1 hereof, a Compliance Certificate as evidence of Borrowers’ compliance with the covenants in this Article and evidence that no Event of Default specified in this Article has occurred.The Compliance Certificate shall include, without limitation, (a)a statement and report, on a form approved by Agent, detailing Borrowers’ calculations, and (b)if requested by Agent, back-up documentation (including, without limitation, invoices, receipts and other evidence of costs incurred during such quarter as Agent shall reasonably require) evidencing the propriety of the calculations. ARTICLE7-CONDITIONS Section 7.1Conditions to Closing.The obligation of each Lender to make the initial Loans shall be subject to the receipt by Agent of each agreement, document and instrument set forth on the closing checklist prepared by Agent or its counsel, each in form and substance satisfactory to Agent, and such other closing deliverables reasonably requested by Agent and Lenders, and to the satisfaction of the following conditions precedent, each to the satisfaction of Agent and Lenders and their respective counsel in their sole discretion: (a)the payment of all fees, expenses and other amounts due and payable under each Financing Document on the Restatement Closing Date; (b)the prepayment of the Original Term Loan in an amount equal to $31,537,000.00; provided however that not more than $19,503,000.00 of the Original Term Loan shall be deemed prepaid for purposes of satisfying the condition in this clause (b) upon receipt by Agent of a written request from Borrower Representative to borrow Revolving Loans in such amount and for such purpose on the Restatement Closing Date; (c)since December 31, 2012, the absence of any material adverse change in any aspect of the business, operations, properties, prospects or condition (financial or otherwise) of Borrowers, taken as a whole, or any event or condition which could reasonably be expected to result in such a material adverse change; and (d)the receipt of the initial Borrowing Base Certificate, prepared as of the Restatement Closing Date. Each Lender, by delivering its signature page to this Agreement, shall be deemed to have acknowledged receipt of, and consented to and approved, each Financing Document and each other document, agreement and/or instrument required to be approved by Agent, Required Lenders or Lenders, as applicable, on the Restatement Closing Date. 77 Section 7.2Conditions to Each Loan, Support Agreement and Lender Letter of Credit.The obligation of the Lenders to make a Loan (other than Revolving Loans made pursuant to Section2.5(c)) or an advance in respect of any Loan, of Agent to issue any Support Agreement or of any LC Issuer to issue any Lender Letter of Credit (including on the Restatement Closing Date) is subject to the satisfaction of the following additional conditions: (a)in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice of Borrowing (or telephonic notice if permitted by this Agreement) and updated Borrowing Base Certificate, in the case of any Support Agreement or Lender Letter of Credit, receipt by Agent of a Notice of LC Credit Event in accordance with Section2.5(a), and in the case of a Term Loan advance, receipt by Agent of a Notice of Borrowing; (b)the fact that, immediately after such borrowing and after application of the proceeds thereof or after such issuance, the Revolving Loan Outstandings will not exceed the Revolving Loan Limit; (c)the fact that, immediately before and after such advance or issuance, no Default or Event of Default shall have occurred and be continuing; (d)the fact that the representations and warranties of each Credit Party contained in the Financing Documents shall be true, correct and complete on and as of the date of such borrowing or issuance, except to the extent that any such representation or warranty relates to a specific date in which case such representation or warranty shall be true and correct as of such earlier date; (e)the fact that no Material Adverse Effect shall have occurred and be continuing with respect to Borrowers or any Credit Party since the date of this Agreement; and Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of Borrowing hereunder and each acceptance by any Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y)a representation and warranty by each Borrower on the date of such notice or acceptance as to the facts specified in this Section, and (z)a restatement by each Borrower that each and every one of the representations made by it in any of the Financing Documents is true and correct as of such date (except to the extent that such representations and warranties expressly relate solely to an earlier date). 78 Section 7.3Searches.Before the Restatement Closing Date, and thereafter (as and when determined by Agent in its discretion), Agent shall have the right to perform, all at Borrowers’ expense, the searches described in clauses (a), (b), and (c) below against Borrowers and any other Credit Party, the results of which are to be consistent with Borrowers’ representations and warranties under this Agreement and such consistency shall be a condition precedent to all advances of Loan proceeds, all issuances of Lender Letters of Credit and all undertakings in respect of Support Agreements:(a)UCC searches with the Secretary of State of the jurisdiction in which the applicable Person is organized; (b)judgment, pending litigation, federal tax lien, personal property tax lien, and corporate and partnership tax lien searches, in each jurisdiction searched under clause(a) above; and (c)searches of applicable corporate, limited liability company, partnership and related records to confirm the continued existence, organization and good standing of the applicable Person and the exact legal name under which such Person is organized. Section 7.4Post Closing Requirements.Borrowers shall complete each of the post closing obligations and/or provide to Agent each of the documents, instruments, agreements and information listed on Schedule7.4 attached hereto on or before the date set forth for each such item thereon, each of which shall be completed or provided in form and substance reasonably satisfactory to Agent. ARTICLE8-RESERVED ARTICLE9-RESERVED ARTICLE10-EVENTS OF DEFAULT Section 10.1Events of Default.For purposes of the Financing Documents, the occurrence of any of the following conditions and/or events, whether voluntary or involuntary, by operation of law or otherwise, shall constitute an “Event of Default”: (a)(i)any Borrower shall fail to pay when due any principal, interest, premium or fee under any Financing Document or any other amount payable under any Financing Document, (ii)there shall occur any default in the performance of or compliance with any of the following sectionsof this Agreement:Section2.11, Section4.2(b), Section4.4(c), Section4.6, Section 4.12 and Article5, or (iii)there shall occur any default in the performance of or compliance with Section4.1 and/or Article6 of this Agreement and Borrower Representative has received written notice from Agent or Required Lenders of such default; 79 (b)any Credit Party defaults in the performance of or compliance with any term contained in this Agreement or in any other Financing Document (other than occurrences described in other provisions of this Section10.1 for which a different grace or cure period is specified or for which no grace or cure period is specified and thereby constitute immediate Events of Default) and such default is not remedied by the Credit Party or waived by Agent within thirty (30) days after the earlier of (i)receipt by Borrower Representative of notice from Agent or Required Lenders of such default, or (ii)actual knowledge of any Borrower or any other Credit Party of such default; (c)any representation, warranty, certification or statement made by any Credit Party or any other Person in any Financing Document or in any certificate, financial statement or other document delivered pursuant to any Financing Document is incorrect in any respect (or in any material respect if such representation, warranty, certification or statement is not by its terms already qualified as to materiality) when made (or deemed made); (d)(i)failure of any Credit Party to pay when due or within any applicable grace period any principal, interest or other amount on Debt(other than the Loans), or the occurrence of any breach, default, condition or event with respect to any Debt (other than the Loans) if the effect of such failure or occurrence is to cause or to permit the holder or holders of any such Debt, or to cause, Debt or other liabilities having an individual principal amount in excess of $500,000 or having an aggregate principal amount in excess of $500,000 to become or be declared due prior to its stated maturity, or (ii)the occurrence of any breach or default under any terms or provisions of any Subordinated Debt Document or under any agreement subordinating the Subordinated Debt to all or any portion of the Obligations or the occurrence of any event requiring the prepayment of any Subordinated Debt; (e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary case or other proceeding seeking liquidation, reorganization or other relief with respect to itself or its debts under any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any substantial part of its property, or shall consent to any such relief or to the appointment of or taking possession by any such official in an involuntary case or other proceeding commenced against it, or shall make a general assignment for the benefit of creditors, or shall fail generally to pay its debts as they become due, or shall take any corporate action to authorize any of the foregoing; (f)an involuntary case or other proceeding shall be commenced against any Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization or other relief with respect to it or its debts under any bankruptcy, insolvency or other similar law now or hereafter in effect or seeking the appointment of a trustee, receiver, liquidator, custodian or other similar official of it or any substantial part of its property, and such involuntary case or other proceeding shall remain undismissed and unstayed for a period of forty-five (45) days; or an order for relief shall be entered against any Credit Party or any Subsidiary of a Borrower under applicable federal bankruptcy, insolvency or other similar law in respect of (i)bankruptcy, liquidation, winding-up, dissolution or suspension of general operations, (ii)composition, rescheduling, reorganization, arrangement or readjustment of, or other relief from, or stay of proceedings to enforce, some or all of the debts or obligations, or (iii)possession, foreclosure, seizure or retention, sale or other disposition of, or other proceedings to enforce security over, all or any substantial part of the assets of such Credit Party or Subsidiary; 80 (g)(i)institution of any steps by any Person to terminate a Pension Plan if as a result of such termination any Credit Party or any member of the Controlled Group could be required to make a contribution to such Pension Plan, or could incur a liability or obligation to such Pension Plan, in excess of $250,000, (ii)a contribution failure occurs with respect to any Pension Plan sufficient to give rise to a Lien under Section302(f) of ERISA, or (iii)there shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and the withdrawal liability (without unaccrued interest) to Multiemployer Plans as a result of such withdrawal (including any outstanding withdrawal liability that any Credit Party or any member of the Controlled Group have incurred on the date of such withdrawal) exceeds $250,000; (h)one or more final judgments or orders for the payment of money (not paid or fully covered by insurance maintained in accordance with the requirements of this Agreement and as to which the relevant insurance company has acknowledged coverage) aggregating in excess of $500,000 shall be rendered against any or all Credit Parties and either (i)enforcement proceedings shall have been commenced by any creditor upon any such judgments or orders, or (ii)there shall be any period of twenty (20) consecutive days during which a stay of enforcement of any such judgments or orders, by reason of a pending appeal, bond or otherwise, shall not be in effect; (i)any Lien created by any of the Security Documents shall at any time fail to constitute a valid and perfected Lien on all of the Collateral purported to be encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or any Credit Party shall so assert; (j)the indictment of any Credit Party by any Governmental Authority on any criminal felony charges or criminal charges for any crime of fraud or other crime of moral turpitude; (k)a default or event of default occurs under any Guarantee of any portion of the Obligations; (l)any Borrower makes any payment on account of any Subordinated Debt, other than payments specifically permitted by the terms of the applicable Subordination Agreement; (m)if any Borrower is or becomes an entity whose equity is registered with the SEC, and/or is publicly traded on and/or registered with a public securities exchange, such Borrower’s equity fails to remain registered with the SEC in good standing, and/or such equity fails to remain publicly traded on and registered with a public securities exchange; 81 (n)the occurrence of any fact, event or circumstance that could reasonably be expected to result in a Material Adverse Effect, if such default shall have continued unremedied for a period of ten (10) days after written notice from Agent; (o)Agent determines, in its reasonable judgment, at any time that the Term Loan is outstanding, based on discussions with Borrowers’ senior management team and other information available to it, that there is a reasonable likelihood that Borrowers shall fail to comply with one or more financial covenants in Article6 during the next succeeding financial reporting period; (p)the institution of any proceeding by FDA or similar Governmental Authority to order the withdrawal of any Product or Product category from the market or to enjoin any Credit Party or any representative of a Credit Party from manufacturing, marketing, selling or distributing any Product or Product category if such proceeding could reasonably be expected to have a Material Adverse Effect; (q)the institution of any action or proceeding by DEA, FDA, or any other Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict any Required Permit held by a Credit Party or any representative of a Credit Party if such action or proceeding could reasonably be expected to have a Material Adverse Effect; (r)the commencement of any enforcement action against any Credit Party by DEA, FDA, or any other Governmental Authority if such enforcement action could reasonably be expected to have a Material Adverse Effect; (s)the Recall of any Products from the market, the voluntary withdrawal of any Products from the market, or actions to discontinue the sale of any Products if any such actions could reasonably be expected to have a Material Adverse Effect; (t)a change in Law, including a change in FDA or DEA policies or procedures, occurs which could reasonably be expected to have a Material Adverse Effect; or (u)the termination of any agreements with manufacturers that supply any Products or any components of any Products or any material changes to any agreements with manufacturers that supply any Products or any components of any Products that could reasonably be expected to have a Material Adverse Effect. 82 All cure periods provided for in this Section10.1 shall run concurrently with any cure period provided for in any applicable Financing Documents under which the default occurred. Section 10.2Acceleration and Suspension or Termination of Revolving Loan Commitment and Term Loan Commitment.Upon the occurrence and during the continuance of an Event of Default, Agent may, and shall if requested by Required Lenders, (a)by notice to Borrower Representative suspend or terminate the Revolving Loan Commitment and Term Loan Commitment and the obligations of Agent and the Lenders with respect thereto, in whole or in part (and, if in part, each Lender’s Revolving Loan Commitment and Term Loan Commitment shall be reduced in accordance with its Pro Rata Share), and/or (b)by notice to Borrower Representative declare all or any portion of the Obligations to be, and the Obligations shall thereupon become, immediately due and payable, with accrued interest thereon, without presentment, demand, protest or other notice of any kind, all of which are hereby waived by each Borrower and Borrowers will pay the same; provided, however, that in the case of any of the Events of Default specified in Section10.1(e) or 10.1(f) above, without any notice to any Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment and Term Loan Commitment and the obligations of Agent and the Lenders with respect thereto shall thereupon immediately and automatically terminate and all of the Obligations shall become immediately and automatically due and payable without presentment, demand, protest or other notice of any kind, all of which are hereby waived by each Borrower and Borrowers will pay the same. Section 10.3UCC Remedies. (a)Upon the occurrence of and during the continuance of an Event of Default under this Agreement or the other Financing Documents, Agent, in addition to all other rights, options, and remedies granted to Agent under this Agreement or at law or in equity, may exercise, either directly or through one or more assignees or designees, all rights and remedies granted to it under all Financing Documents and under the UCC in effect in the applicable jurisdiction(s) and under any other applicable law; including, without limitation: (i)the right to take possession of, send notices regarding, and collect directly the Collateral, with or without judicial process; (ii)the right to (by its own means or with judicial assistance) enter any of Borrowers’ premises and take possession of the Collateral, or render it unusable, or to render it usable or saleable, or dispose of the Collateral on such premises in compliance with subsection(iii)below and to take possession of Borrowers’ original books and records, to obtain access to Borrowers’ data processing equipment, computer hardware and software relating to the Collateral and to use all of the foregoing and the information contained therein in any manner Agent deems appropriate, without any liability for rent, storage, utilities, or other sums, and Borrowers shall not resist or interfere with such action (if Borrowers’ books and records are prepared or maintained by an accounting service, contractor or other third party agent, Borrowers hereby irrevocably authorize such service, contractor or other agent, upon notice by Agent to such Person that an Event of Default has occurred and is continuing, to deliver to Agent or its designees such books and records, and to follow Agent’s instructions with respect to further services to be rendered); 83 (iii)the right to require Borrowers at Borrowers’ expense to assemble all or any part of the Collateral and make it available to Agent at any place designated by Lender; (iv)the right to notify postal authorities to change the address for delivery of Borrowers’ mail to an address designated by Agent and to receive, open and dispose of all mail addressed to any Borrower; and/or (v)the right to enforce Borrowers’ rights against Account Debtors and other obligors, including, without limitation, (i)the right to collect Accounts directly in Agent’s own name (as agent for Lenders) and to charge the collection costs and expenses, including attorneys’ fees, to Borrowers, and (ii)the right, in the name of Agent or any designee of Agent or Borrowers, to verify the validity, amount or any other matter relating to any Accounts by mail, telephone, telegraph or otherwise, including, without limitation, verification of Borrowers’ compliance with applicable Laws.Borrowers shall cooperate fully with Agent in an effort to facilitate and promptly conclude such verification process.Such verification may include contacts between Agent and applicable federal, state and local regulatory authorities having jurisdiction over the Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably authorize. (b)Each Borrower agrees that a notice received by it at least ten (10) days before the time of any intended public sale, or the time after which any private sale or other disposition of the Collateral is to be made, shall be deemed to be reasonable notice of such sale or other disposition.If permitted by applicable law, any perishable Collateral which threatens to speedily decline in value or which is sold on a recognized market may be sold immediately by Agent without prior notice to Borrowers.At any sale or disposition of Collateral, Agent may (to the extent permitted by applicable law) purchase all or any part of the Collateral, free from any right of redemption by Borrowers, which right is hereby waived and released.Each Borrower covenants and agrees not to interfere with or impose any obstacle to Agent’s exercise of its rights and remedies with respect to the Collateral.Agent shall have no obligation to clean-up or otherwise prepare the Collateral for sale.Agent may comply with any applicable state or federal law requirements in connection with a disposition of the Collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the Collateral.Agent may sell the Collateral without giving any warranties as to the Collateral.Agent may specifically disclaim any warranties of title or the like.This procedure will not be considered to adversely affect the commercial reasonableness of any sale of the Collateral.If Agent sells any of the Collateral upon credit, Borrowers will be credited only with payments actually made by the purchaser, received by Agent and applied to the indebtedness of the purchaser.In the event the purchaser fails to pay for the Collateral, Agent may resell the Collateral and Borrowers shall be credited with the proceeds of the sale. Borrowers shall remain liable for any deficiency if the proceeds of any sale or disposition of the Collateral are insufficient to pay all Obligations. 84 (c)Without restricting the generality of the foregoing and for the purposes aforesaid, each Borrower hereby appoints and constitutes Agent its lawful attorney-in-fact with full power of substitution in the Collateral, upon the occurrence and during the continuance of an Event of Default, to (i)use unadvanced funds remaining under this Agreement or which may be reserved, escrowed or set aside for any purposes hereunder at any time, or to advance funds in excess of the face amount of the Notes, (ii)pay, settle or compromise all existing bills and claims, which may be Liens or security interests, or to avoid such bills and claims becoming Liens against the Collateral, (iii)execute all applications and certificates in the name of such Borrower and to prosecute and defend all actions or proceedings in connection with the Collateral, and (iv)do any and every act which such Borrower might do in its own behalf; it being understood and agreed that this power of attorney in this subsection(c) shall be a power coupled with an interest and cannot be revoked. (d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license or other right to use, without charge, Borrowers’ labels, mask works, rights of use of any name, any other Intellectual Property and advertising matter, and any similar property as it pertains to the Collateral, in completing production of, advertising for sale, and selling any Collateral and, in connection with Agent’s exercise of its rights under this Article, Borrowers’ rights under all licenses (whether as licensor or licensee) and all franchise agreements inure to Agent’s and each Lender’s benefit. Section 10.4Cash Collateral.If (a)any Event of Default specified in Section10.1(e) or 10.1(f) shall occur, (b)the Obligations shall have otherwise been accelerated pursuant to Section10.2, or (c)the Revolving Loan Commitment and the obligations of Agent and the Lenders with respect thereto shall have been terminated pursuant to Section10.2, then without any request or the taking of any other action by Agent or the Lenders, Borrowers shall immediately comply with the provisions of Section2.5(e) with respect to the deposit of cash collateral to secure the existing Letter of Credit Liability and future payment of related fees. Section 10.5Default Rate of Interest.At the election of Agent or Required Lenders, after the occurrence of an Event of Default and for so long as it continues, (a)the Loans and other Obligations shall bear interest at rates that are three percent (3.0%) per annum in excess of the rates otherwise payable under this Agreement, and (b)the fee described in Section2.5(b) shall increase by a rate that is three percent (3.0%) in excess of the rate otherwise payable under such Section. Section 10.6Setoff Rights.During the continuance of any Event of Default, each Lender is hereby authorized by each Borrower at any time or from time to time, with reasonably prompt subsequent notice to such Borrower (any prior or contemporaneous notice being hereby expressly waived) to set off and to appropriate and to apply any and all (a)balances held by such Lender or any of such Lender’s Affiliates at any of its offices for the account of such Borrower or any of its Subsidiaries (regardless of whether such balances are then due to such Borrower or its Subsidiaries), and (b)other property at any time held or owing by such Lender to or for the credit or for the account of such Borrower or any of its Subsidiaries, against and on account of any of the Obligations; except that no Lender shall exercise any such right without the prior written consent of Agent.Any Lender exercising a right to set off shall purchase for cash (and the other Lenders shall sell) interests in each of such other Lender’s Pro Rata Share of the Obligations as would be necessary to cause all Lenders to share the amount so set off with each other Lender in accordance with their respective Pro Rata Share of the Obligations.Each Borrower agrees, to the fullest extent permitted by law, that any Lender and any of such Lender’s Affiliates may exercise its right to set off with respect to the Obligations as provided in this Section10.6. 85 Section 10.7Application of Proceeds. (a)Notwithstanding anything to the contrary contained in this Agreement, upon the occurrence and during the continuance of an Event of Default, each Borrower irrevocably waives the right to direct the application of any and all payments at any time or times thereafter received by Agent from or on behalf of such Borrower or any Guarantor of all or any part of the Obligations, and, as between Borrowers on the one hand and Agent and Lenders on the other, Agent shall have the continuing and exclusive right to apply and to reapply any and all payments received against the Obligations in such manner as Agent may deem advisable notwithstanding any previous application by Agent. (b)Following the occurrence and continuance of an Event of Default, but absent the occurrence and continuance of an Acceleration Event, Agent shall apply any and all payments received by Agent in respect of the Obligations, and any and all proceeds of Collateral received by Agent, in such order as Agent may from time to time elect. (c)Notwithstanding anything to the contrary contained in this Agreement, if an Acceleration Event shall have occurred, and so long as it continues, Agent shall apply any and all payments received by Agent in respect of the Obligations, and any and all proceeds of Collateral received by Agent, in the following order:first, to all fees, costs, indemnities, liabilities, obligations and expenses incurred by or owing to Agent with respect to this Agreement, the other Financing Documents or the Collateral; second, to all fees, costs, indemnities, liabilities, obligations and expenses incurred by or owing to any Lender with respect to this Agreement, the other Financing Documents or the Collateral; third, to accrued and unpaid interest on the Obligations (including any interest which, but for the provisions of the Bankruptcy Code, would have accrued on such amounts); fourth, to the principal amount of the Obligations outstanding and to provide cash collateral to secure any and all Letter of Credit Liability and future payment of related fees, as provided for in Section2.5(e); andfifth to any other indebtedness or obligations of Borrowers owing to Agent or any Lender under the Financing Documents.Any balance remaining shall be delivered to Borrowers or to whomever may be lawfully entitled to receive such balance or as a court of competent jurisdiction may direct.In carrying out the foregoing, (y)amounts received shall be applied in the numerical order provided until exhausted prior to the application to the next succeeding category, and (z)each of the Persons entitled to receive a payment in any particular category shall receive an amount equal to its Pro Rata Share of amounts available to be applied pursuant thereto for such category. 86 Section 10.8Waivers. (a)Except as otherwise provided for in this Agreement and to the fullest extent permitted by applicable law, each Borrower waives:(i)presentment, demand and protest, and notice of presentment, dishonor, intent to accelerate, acceleration, protest, default, nonpayment, maturity, release, compromise, settlement, extension or renewal of any or all Financing Documents, the Notes or any other notes, commercial paper, accounts, contracts, documents, Instruments, Chattel Paper and Guarantees at any time held by Lenders on which any Borrower may in any way be liable, and hereby ratifies and confirms whatever Lenders may do in this regard; (ii)all rights to notice and a hearing prior to Agent’s or any Lender’s taking possession or control of, or to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral or any bond or security which might be required by any court prior to allowing Agent or any Lender to exercise any of its remedies; and (iii)the benefit of all valuation, appraisal and exemption Laws.Each Borrower acknowledges that it has been advised by counsel of its choices and decisions with respect to this Agreement, the other Financing Documents and the transactions evidenced hereby and thereby. (b)Each Borrower for itself and all its successors and assigns, (i)agrees that its liability shall not be in any manner affected by any indulgence, extension of time, renewal, waiver, or modification granted or consented to by Lender; (ii)consents to any indulgences and all extensions of time, renewals, waivers, or modifications that may be granted by Agent or any Lender with respect to the payment or other provisions of the Financing Documents, and to any substitution, exchange or release of the Collateral, or any part thereof, with or without substitution, and agrees to the addition or release of any Borrower, endorsers, guarantors, or sureties, or whether primarily or secondarily liable, without notice to any other Borrower and without affecting its liability hereunder; (iii)agrees that its liability shall be unconditional and without regard to the liability of any other Borrower, Agent or any Lender for any tax on the indebtedness; and (iv)to the fullest extent permitted by law, expressly waives the benefit of any statute or rule of law or equity now provided, or which may hereafter be provided, which would produce a result contrary to or in conflict with the foregoing. (c)To the extent that Agent or any Lender may have acquiesced in any noncompliance with any requirements or conditions precedent to the closing of the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent or any Lender of such requirements with respect to any future disbursements of Loan proceeds and Agent may at any time after such acquiescence require Borrowers to comply with all such requirements.Any forbearance by Agent or Lender in exercising any right or remedy under any of the Financing Documents, or otherwise afforded by applicable law, including any failure to accelerate the maturity date of the Loans, shall not be a waiver of or preclude the exercise of any right or remedy nor shall it serve as a novation of the Notes or as a reinstatement of the Loans or a waiver of such right of acceleration or the right to insist upon strict compliance of the terms of the Financing Documents.Agent’s or any Lender’s acceptance of payment of any sum secured by any of the Financing Documents after the due date of such payment shall not be a waiver of Agent’s and such Lender’s right to either require prompt payment when due of all other sums so secured or to declare a default for failure to make prompt payment.The procurement of insurance or the payment of taxes or other Liens or charges by Agent as the result of an Event of Default shall not be a waiver of Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt of any condemnation awards, insurance proceeds, or damages under this Agreement operate to cure or waive any Credit Party’s default in payment of sums secured by any of the Financing Documents. 87 (d)Without limiting the generality of anything contained in this Agreement or the other Financing Documents, each Borrower agrees that if an Event of Default is continuing (i)Agent and Lenders shall not be subject to any “one action” or “election of remedies” law or rule, and (ii)all Liens and other rights, remedies or privileges provided to Agent or Lenders shall remain in full force and effect until Agent or Lenders have exhausted all remedies against the Collateral and any other properties owned by Borrowers and the Financing Documents and other security instruments or agreements securing the Loans have been foreclosed, sold and/or otherwise realized upon in satisfaction of Borrowers’ obligations under the Financing Documents. (e)Nothing contained herein or in any other Financing Document shall be construed as requiring Agent or any Lender to resort to any part of the Collateral for the satisfaction of any of Borrowers’ obligations under the Financing Documents in preference or priority to any other Collateral, and Agent may seek satisfaction out of all of the Collateral or any part thereof, in its absolute discretion in respect of Borrowers’ obligations under the Financing Documents.In addition, Agent shall have the right from time to time to partially foreclose upon any Collateral in any manner and for any amounts secured by the Financing Documents then due and payable as determined by Agent in its sole discretion, including, without limitation, the following circumstances:(i)in the event any Borrower defaults beyond any applicable grace period in the payment of one or more scheduled payments of principal and/or interest, Agent may foreclose upon all or any part of the Collateral to recover such delinquent payments, or (ii)in the event Agent elects to accelerate less than the entire outstanding principal balance of the Loans, Agent may foreclose all or any part of the Collateral to recover so much of the principal balance of the Loans as Lender may accelerate and such other sums secured by one or more of the Financing Documents as Agent may elect.Notwithstanding one or more partial foreclosures, any unforeclosed Collateral shall remain subject to the Financing Documents to secure payment of sums secured by the Financing Documents and not previously recovered. (f)To the fullest extent permitted by law, each Borrower, for itself and its successors and assigns, waives in the event of foreclosure of any or all of the Collateral any equitable right otherwise available to any Credit Party which would require the separate sale of any of the Collateral or require Agent or Lenders to exhaust their remedies against any part of the Collateral before proceeding against any other part of the Collateral; and further in the event of such foreclosure each Borrower does hereby expressly consent to and authorize, at the option of Agent, the foreclosure and sale either separately or together of each part of the Collateral. Section 10.9Injunctive Relief.The parties acknowledge and agree that, in the event of a breach or threatened breach of any Credit Party’s obligations under any Financing Documents, Agent and Lenders may have no adequate remedy in money damages and, accordingly, shall be entitled to an injunction (including, without limitation, a temporary restraining order, preliminary injunction, writ of attachment, or order compelling an audit) against such breach or threatened breach, including, without limitation, maintaining any cash management and collection procedure described herein.However, no specification in this Agreement of a specific legal or equitable remedy shall be construed as a waiver or prohibition against any other legal or equitable remedies in the event of a breach or threatened breach of any provision of this Agreement.Each Credit Party waives, to the fullest extent permitted by law, the requirement of the posting of any bond in connection with such injunctive relief.By joining in the Financing Documents as a Credit Party, each Credit Party specifically joins in this Sectionas if this Sectionwere a part of each Financing Document executed by such Credit Party. 88 Section 10.10Marshalling; Payments Set Aside.Neither Agent nor any Lender shall be under any obligation to marshal any assets in payment of any or all of the Obligations.To the extent that any Borrower makes any payment or Agent enforces its Liens or Agent or any Lender exercises its right of set-off, and such payment or the proceeds of such enforcement or set-off is subsequently invalidated, declared to be fraudulent or preferential, set aside, or required to be repaid by anyone, then to the extent of such recovery, the Obligations or part thereof originally intended to be satisfied, and all Liens, rights and remedies therefore, shall be revived and continued in full force and effect as if such payment had not been made or such enforcement or set-off had not occurred. ARTICLE11-AGENT Section 11.1Appointment and Authorization.Each Lender hereby irrevocably appoints and authorizes Agent to enter into each of the Financing Documents to which it is a party (other than this Agreement) on its behalf and to take such actions as Agent on its behalf and to exercise such powers under the Financing Documents as are delegated to Agent by the terms thereof, together with all such powers as are reasonably incidental thereto.Subject to the terms of Section11.16 and to the terms of the other Financing Documents, Agent is authorized and empowered to amend, modify, or waive any provisions of this Agreement or the other Financing Documents on behalf of Lenders.The provisions of this Article11 are solely for the benefit of Agent and Lenders and neither any Borrower nor any other Credit Party shall have any rights as a third party beneficiary of any of the provisions hereof.In performing its functions and duties under this Agreement, Agent shall act solely as agent of Lenders and does not assume and shall not be deemed to have assumed any obligation toward or relationship of agency or trust with or for any Borrower or any other Credit Party.Agent may perform any of its duties hereunder, or under the Financing Documents, by or through its agents or employees. Section 11.2Agent and Affiliates.Agent shall have the same rights and powers under the Financing Documents as any other Lender and may exercise or refrain from exercising the same as though it were not Agent, and Agent and its Affiliates may lend money to, invest in and generally engage in any kind of business with each Credit Party or Affiliate of any Credit Party as if it were not Agent hereunder. Section 11.3Action by Agent.The duties of Agent shall be mechanical and administrative in nature.Agent shall not have by reason of this Agreement a fiduciary relationship in respect of any Lender.Nothing in this Agreement or any of the Financing Documents is intended to or shall be construed to impose upon Agent any obligations in respect of this Agreement or any of the Financing Documents except as expressly set forth herein or therein. Section 11.4Consultation with Experts.Agent may consult with legal counsel, independent public accountants and other experts selected by it and shall not be liable for any action taken or omitted to be taken by it in good faith in accordance with the advice of such counsel, accountants or experts. 89 Section 11.5Liability of Agent.Neither Agent nor any of its directors, officers, agents or employees shall be liable to any Lender for any action taken or not taken by it in connection with the Financing Documents, except that Agent shall be liable with respect to its specific duties set forth hereunder but only to the extent of its own gross negligence or willful misconduct in the discharge thereof as determined by a final non-appealable judgment of a court of competent jurisdiction.Neither Agent nor any of its directors, officers, agents or employees shall be responsible for or have any duty to ascertain, inquire into or verify (a)any statement, warranty or representation made in connection with any Financing Document or any borrowing hereunder; (b)the performance or observance of any of the covenants or agreements specified in any Financing Document; (c)the satisfaction of any condition specified in any Financing Document; (d)the validity, effectiveness, sufficiency or genuineness of any Financing Document, any Lien purported to be created or perfected thereby or any other instrument or writing furnished in connection therewith; (e)the existence or non-existence of any Default or Event of Default; or (f)the financial condition of any Credit Party.Agent shall not incur any liability by acting in reliance upon any notice, consent, certificate, statement, or other writing (which may be a bank wire, telex, facsimile or electronic transmission or similar writing) believed by it to be genuine or to be signed by the proper party or parties.Agent shall not be liable for any apportionment or distribution of payments made by it in good faith and if any such apportionment or distribution is subsequently determined to have been made in error the sole recourse of any Lender to whom payment was due but not made, shall be to recover from other Lenders any payment in excess of the amount to which they are determined to be entitled (and such other Lenders hereby agree to return to such Lender any such erroneous payments received by them). Section 11.6Indemnification.Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand against any cost, expense (including counsel fees and disbursements), claim, demand, action, loss or liability (except such as result from Agent’s gross negligence or willful misconduct as determined by a final non-appealable judgment of a court of competent jurisdiction) that Agent may suffer or incur in connection with the Financing Documents or any action taken or omitted by Agent hereunder or thereunder.If any indemnity furnished to Agent for any purpose shall, in the opinion of Agent, be insufficient or become impaired, Agent may call for additional indemnity and cease, or not commence, to do the acts indemnified against even if so directed by Required Lenders until such additional indemnity is furnished. Section 11.7Right to Request and Act on Instructions.Agent may at any time request instructions from Lenders with respect to any actions or approvals which by the terms of this Agreement or of any of the Financing Documents Agent is permitted or desires to take or to grant, and if such instructions are promptly requested, Agent shall be absolutely entitled to refrain from taking any action or to withhold any approval and shall not be under any liability whatsoever to any Person for refraining from any action or withholding any approval under any of the Financing Documents until it shall have received such instructions from Required Lenders or all or such other portion of the Lenders as shall be prescribed by this Agreement.Without limiting the foregoing, no Lender shall have any right of action whatsoever against Agent as a result of Agent acting or refraining from acting under this Agreement or any of the other Financing Documents in accordance with the instructions of Required Lenders (or all or such other portion of the Lenders as shall be prescribed by this Agreement) and, notwithstanding the instructions of Required Lenders (or such other applicable portion of the Lenders), Agent shall have no obligation to take any action if it believes, in good faith, that such action would violate applicable Law or exposes Agent to any liability for which it has not received satisfactory indemnification in accordance with the provisions of Section11.6. 90 Section 11.8Credit Decision.Each Lender acknowledges that it has, independently and without reliance upon Agent or any other Lender, and based on such documents and information as it has deemed appropriate, made its own credit analysis and decision to enter into this Agreement.Each Lender also acknowledges that it will, independently and without reliance upon Agent or any other Lender, and based on such documents and information as it shall deem appropriate at the time, continue to make its own credit decisions in taking or not taking any action under the Financing Documents. Section 11.9Collateral Matters.Lenders irrevocably authorize Agent, at its option and in its discretion (and in the case of the following clause (a), Agent hereby agrees) to (a) release any Lien granted to or held by Agent under any Security Document (i) upon termination of the Loan Commitment and payment in full of all Obligations; or (ii) encumbering property sold or disposed of as part of or in connection with any disposition permitted under any Financing Document or otherwise consented to by Lenders or Required Lenders, as applicable in accordance with the terms of Section 11.16 (it being understood and agreed that Agent may conclusively rely without further inquiry on a certificate of a Responsible Officer as to the sale or other disposition of property being made in full compliance with the provisions of the Financing Documents); and (b) release or subordinate any Lien granted to or held by Agent under any Security Document constituting personal property described herein (it being understood and agreed that Agent may conclusively rely without further inquiry on a certificate of a Responsible Officer as to the identification of any personal property described herein).Upon request by Agent at any time, Lenders will confirm Agent’s authority to release and/or subordinate particular types or items of Collateral pursuant to this Section 11.9. Section 11.10Agency for Perfection.Agent and each Lender hereby appoint each other Lender as agent for the purpose of perfecting Agent’s security interest in assets which, in accordance with the Uniform Commercial Code in any applicable jurisdiction, can be perfected by possession or control.Should any Lender (other than Agent) obtain possession or control of any such assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall deliver such assets to Agent or in accordance with Agent’s instructions or transfer control to Agent in accordance with Agent’s instructions.Each Lender agrees that it will not have any right individually to enforce or seek to enforce any Security Document or to realize upon any Collateral for the Loan unless instructed to do so by Agent (or consented to by Agent), it being understood and agreed that such rights and remedies may be exercised only by Agent. Section 11.11Notice of Default.Agent shall not be deemed to have knowledge or notice of the occurrence of any Default or Event of Default except with respect to defaults in the payment of principal, interest and fees required to be paid to Agent for the account of Lenders, unless Agent shall have received written notice from a Lender or a Borrower referring to this Agreement, describing such Default or Event of Default and stating that such notice is a “notice of default”.Agent will notify each Lender of its receipt of any such notice.Agent shall take such action with respect to such Default or Event of Default as may be requested by Required Lenders (or all or such other portion of the Lenders as shall be prescribed by this Agreement) in accordance with the terms hereof.Unless and until Agent has received any such request, Agent may (but shall not be obligated to) take such action, or refrain from taking such action, with respect to such Default or Event of Default as it shall deem advisable or in the best interests of Lenders. 91 Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent. (a)Agent may at any time assign its rights, powers, privileges and duties hereunder to (i)another Lender, (ii) an Affiliate of such assigning Agent, or (iii)any Person to whom Agent, in its capacity as a Lender, has assigned (or will assign, in conjunction with such assignment of agency rights hereunder) 50% or more of its Loan, in each case without the consent of the Lenders or Borrowers.Following any such assignment, Agent shall give notice to the Lenders and Borrowers.An assignment by Agent pursuant to this subsection(a) shall not be deemed a resignation by Agent for purposes of subsection(b) below. (b)Without limiting the rights of Agent to designate an assignee pursuant to subsection(a) above, Agent may at any time give notice of its resignation to the Lenders and Borrowers.Upon receipt of any such notice of resignation, Required Lenders shall have the right, in consultation with the Borrower Representative, to appoint a successor Agent.The fees payable by Borrowers to a successor Agent shall be the same as those payable to its predecessor unless otherwise agreed between Borrowers and such successor.If no such successor shall have been so appointed by Required Lenders and shall have accepted such appointment within ten (10) Business Days after the retiring Agent gives notice of its resignation, then the retiring Agent may on behalf of the Lenders, appoint a successor Agent; provided, however, that if Agent shall notify Borrowers and the Lenders that no Person has accepted such appointment, then such resignation shall nonetheless become effective in accordance with such notice from Agent that no Person has accepted such appointment and, from and following delivery of such notice, (i)the retiring Agent shall be discharged from its duties and obligations hereunder and under the other Financing Documents, and (ii)all payments, communications and determinations provided to be made by, to or through Agent shall instead be made by or to each Lender directly, until such time as Required Lenders appoint a successor Agent as provided for above in this paragraph. (c)Upon (i)an assignment permitted by subsection(a) above, or (ii)the acceptance of a successor’s appointment as Agent pursuant to subsection(b) above, such successor shall succeed to and become vested with all of the rights, powers, privileges and duties of the retiring (or retired) Agent, and the retiring Agent shall be discharged from all of its duties and obligations hereunder and under the other Financing Documents (if not already discharged therefrom as provided above in this paragraph).The fees payable by Borrowers to a successor Agent shall be the same as those payable to its predecessor unless otherwise agreed between Borrowers and such successor.After the retiring Agent’s resignation hereunder and under the other Financing Documents, the provisions of this Articleand Section11.12 shall continue in effect for the benefit of such retiring Agent and its sub-agents in respect of any actions taken or omitted to be taken by any of them while the retiring Agent was acting or was continuing to act as Agent. 92 Section 11.13Payment and Sharing of Payment. (a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments. (i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds to Borrowers for all Revolving Loans requested or deemed requested by Borrowers pursuant to the terms of this Agreement.Agent shall be conclusively entitled to assume, for purposes of the preceding sentence, that each Revolving Lender, other than any Non-Funding Revolving Lenders, will fund its Pro Rata Share of all Revolving Loans requested by Borrowers.Each Revolving Lender shall reimburse Agent on demand, in accordance with the provisions of the immediately following paragraph, for all funds disbursed on its behalf by Agent pursuant to the first sentence of this clause(i), or if Agent so requests, each Revolving Lender will remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses the same to a Borrower.If Agent elects to require that each Revolving Lender make funds available to Agent, prior to a disbursement by Agent to a Borrower, Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan requested by such Borrower no later than noon (Eastern time) on the date of funding of such Revolving Loan, and each such Revolving Lender shall pay Agent on such date such Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day funds, by wire transfer to the Payment Account, or such other account as may be identified by Agent to Revolving Lenders from time to time.If any Lender fails to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant to the first sentence of this clause(i) within one (1) Business Day after Agent’s demand, Agent shall promptly notify Borrower Representative, and Borrowers shall immediately repay such amount to Agent.Any repayment required by Borrowers pursuant to this Section11.13 shall be accompanied by accrued interest thereon from and including the date such amount is made available to a Borrower to but excluding the date of payment at the rate of interest then applicable to Revolving Loans.Nothing in this Section11.13 or elsewhere in this Agreement or the other Financing Documents shall be deemed to require Agent to advance funds on behalf of any Lender or to relieve any Lender from its obligation to fulfill its commitments hereunder or to prejudice any rights that Agent or any Borrower may have against any Lender as a result of any default by such Lender hereunder. (ii)On a Business Day of each week as selected from time to time by Agent, or more frequently (including daily), if Agent so elects (each such day being a “Settlement Date”), Agent will advise each Revolving Lender by telephone, facsimile or e-mail of the amount of each such Revolving Lender’s percentage interest of the Revolving Loan balance as of the close of business of the Business Day immediately preceding the Settlement Date.In the event that payments are necessary to adjust the amount of such Revolving Lender’s actual percentage interest of the Revolving Loans to such Lender’s required percentage interest of the Revolving Loan balance as of any Settlement Date, the Revolving Lender from which such payment is due shall pay Agent, without setoff or discount, to the Payment Account before 1:00p.m. (Eastern time) on the Business Day following the Settlement Date the full amount necessary to make such adjustment.Any obligation arising pursuant to the immediately preceding sentence shall be absolute and unconditional and shall not be affected by any circumstance whatsoever.In the event settlement shall not have occurred by the date and time specified in the second preceding sentence, interest shall accrue on the unsettled amount at the rate of interest then applicable to Revolving Loans. 93 (iii)On each Settlement Date, Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of the amount of such Revolving Lender’s percentage interest of principal, interest and fees paid for the benefit of Revolving Lenders with respect to each applicable Revolving Loan, to the extent of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and shall make payment to such Revolving Lender before 1:00p.m. (Eastern time) on the Business Day following the Settlement Date of such amounts in accordance with wire instructions delivered by such Revolving Lender to Agent, as the same may be modified from time to time by written notice to Agent; provided, however, that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be entitled to set off the funding short-fall against that Defaulted Lender’s respective share of all payments received from any Borrower. (iv)On the Restatement Closing Date, Agent, on behalf of Lenders, may elect to advance to Borrowers the full amount of the initial Loans to be made on the Restatement Closing Date prior to receiving funds from Lenders, in reliance upon each Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such date.If Agent elects to advance the initial Loans to Borrower in such manner, Agent shall be entitled to receive all interest that accrues on the Restatement Closing Date on each Lender’s Pro Rata Share of such Loans unless Agent receives such Lender’s Pro Rata Share of such Loans before 3:00p.m. (Eastern time) on the Restatement Closing Date. (v)It is understood that for purposes of advances to Borrowers made pursuant to this Section11.13, Agent will be using the funds of Agent, and pending settlement, (A)all funds transferred from the Payment Account to the outstanding Revolving Loans shall be applied first to advances made by Agent to Borrowers pursuant to this Section11.13, and (B)all interest accruing on such advances shall be payable to Agent. (vi)The provisions of this Section11.13(a) shall be deemed to be binding upon Agent and Lenders notwithstanding the occurrence of any Default or Event of Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower or any other Credit Party. (b)Term Loan Payments.Payments of principal, interest and fees in respect of the Term Loans will be settled on the date of receipt if received by Agent on the last Business Day of a month or on the Business Day immediately following the date of receipt if received on any day other than the last Business Day of a month. (c)Return of Payments. (i)If Agent pays an amount to a Lender under this Agreement in the belief or expectation that a related payment has been or will be received by Agent from a Borrower and such related payment is not received by Agent, then Agent will be entitled to recover such amount from such Lender on demand without setoff, counterclaim or deduction of any kind, together with interest accruing on a daily basis at the Federal Funds Rate. 94 (ii)If Agent determines at any time that any amount received by Agent under this Agreement must be returned to any Borrower or paid to any other Person pursuant to any insolvency law or otherwise, then, notwithstanding any other term or condition of this Agreement or any other Financing Document, Agent will not be required to distribute any portion thereof to any Lender.In addition, each Lender will repay to Agent on demand any portion of such amount that Agent has distributed to such Lender, together with interest at such rate, if any, as Agent is required to pay to any Borrower or such other Person, without setoff, counterclaim or deduction of any kind. (d)Defaulted Lenders.The failure of any Defaulted Lender to make any payment required by it hereunder shall not relieve any other Lender of its obligations to make payment, but neither any other Lender nor Agent shall be responsible for the failure of any Defaulted Lender to make any payment required hereunder.Notwithstanding anything set forth herein to the contrary, a Defaulted Lender shall not have any voting or consent rights under or with respect to any Financing Document or constitute a “Lender” (or be included in the calculation of “Required Lenders” hereunder) for any voting or consent rights under or with respect to any Financing Document. (e)Sharing of Payments.If any Lender shall obtain any payment or other recovery (whether voluntary, involuntary, by application of setoff or otherwise) on account of any Loan (other than pursuant to the terms of Section2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to the other provisions of this Section11.13, such Lender shall purchase from the other Lenders such participations in extensions of credit made by such other Lenders (without recourse, representation or warranty) as shall be necessary to cause such purchasing Lender to share the excess payment or other recovery ratably with each of them; provided, however, that if all or any portion of the excess payment or other recovery is thereafter required to be returned or otherwise recovered from such purchasing Lender, such portion of such purchase shall be rescinded and each Lender which has sold a participation to the purchasing Lender shall repay to the purchasing Lender the purchase price to the ratable extent of such return or recovery, without interest.Each Borrower agrees that any Lender so purchasing a participation from another Lender pursuant to this clause(e) may, to the fullest extent permitted by law, exercise all its rights of payment (including pursuant to Section10.6) with respect to such participation as fully as if such Lender were the direct creditor of Borrowers in the amount of such participation).If under any applicable bankruptcy, insolvency or other similar law, any Lender receives a secured claim in lieu of a setoff to which this clause(e) applies, such Lender shall, to the extent practicable, exercise its rights in respect of such secured claim in a manner consistent with the rights of the Lenders entitled under this clause(e) to share in the benefits of any recovery on such secured claim. Section 11.14Right to Perform, Preserve and Protect.If any Credit Party fails to perform any obligation hereunder or under any other Financing Document, Agent itself may, but shall not be obligated to, cause such obligation to be performed at Borrowers’ expense.Agent is further authorized by Borrowers and the Lenders to make expenditures from time to time which Agent, in its reasonable business judgment, deems necessary or desirable to (a)preserve or protect the business conducted by Borrowers, the Collateral, or any portion thereof, and/or (b)enhance the likelihood of, or maximize the amount of, repayment of the Loan and other Obligations.Each Borrower hereby agrees to reimburse Agent on demand for any and all costs, liabilities and obligations incurred by Agent pursuant to this Section11.14.Each Lender hereby agrees to indemnify Agent upon demand for any and all costs, liabilities and obligations incurred by Agent pursuant to this Section11.14, in accordance with the provisions of Section11.6. 95 Section 11.15Additional Titled Agents.Except for rights and powers, if any, expressly reserved under this Agreement to any bookrunner, arranger or to any titled agent named on the cover page of this Agreement, other than Agent (collectively, the “Additional Titled Agents”), and except for obligations, liabilities, duties and responsibilities, if any, expressly assumed under this Agreement by any Additional Titled Agent, no Additional Titled Agent, in such capacity, has any rights, powers, liabilities, duties or responsibilities hereunder or under any of the other Financing Documents.Without limiting the foregoing, no Additional Titled Agent shall have nor be deemed to have a fiduciary relationship with any Lender.At any time that any Lender serving as an Additional Titled Agent shall have transferred to any other Person (other than any Affiliates) all of its interests in the Loan, such Lender shall be deemed to have concurrently resigned as such Additional Titled Agent. Section 11.16Amendments and Waivers. (a)No provision of this Agreement or any other Financing Document may be amended, waived or otherwise modified unless such amendment, waiver or other modification is in writing and is signed or otherwise approved by Borrowers, the Required Lenders and any other Lender to the extent required under Section11.16(b); provided, however, that the Fee Letter may be amended, or rights or privileges thereunder waived, in a writing executed only by the parties thereto. (b)In addition to the required signatures under Section11.16(a), no provision of this Agreement or any other Financing Document may be amended, waived or otherwise modified unless such amendment, waiver or other modification is in writing and is signed or otherwise approved by the following Persons: (i)if any amendment, waiver or other modification would increase a Lender’s funding obligations in respect of any Loan, by such Lender; and/or (ii)if the rights or duties of Agent or LC Issuer are affected thereby, by Agent and LC Issuer, as the case may be; provided, however, that, in each of (i) and (ii) above, no such amendment, waiver or other modification shall, unless signed or otherwise approved in writing by all the Lenders directly affected thereby, (A)reduce the principal of, rate of interest on or any fees with respect to any Loan or Reimbursement Obligation or forgive any principal, interest (other than default interest) or fees (other than late charges) with respect to any Loan or Reimbursement Obligation; (B)postpone the date fixed for, or waive, any payment (other than any mandatory prepayment pursuant to Section2.1(b)(ii)) of principal of any Loan or of any Reimbursement Obligation, or of interest on any Loan or Reimbursement Obligation (other than default interest) or any fees provided for hereunder (other than late charges) or postpone the date of termination of any commitment of any Lender hereunder; (C)change the definition of the term Required Lenders or the percentage of Lenders which shall be required for Lenders to take any action hereunder; (D)release all or substantially all of the Collateral, authorize any Borrower to sell or otherwise dispose of all or substantially all of the Collateral or release any Guarantor of all or any portion of the Obligations or its Guarantee obligations with respect thereto, except, in each case with respect to this clause(D), as otherwise may be provided in this Agreement or the other Financing Documents (including in connection with any disposition permitted hereunder); (E)amend, waive or otherwise modify this Section11.16(b) or the definitions of the terms used in this Section11.16(b) insofar as the definitions affect the substance of this Section11.16(b);(F)consent to the assignment, delegation or other transfer by any Credit Party of any of its rights and obligations under any Financing Document or release any Borrower of its payment obligations under any Financing Document, except, in each case with respect to this clause(F), pursuant to a merger or consolidation permitted pursuant to this Agreement; or (G)amend any of the provisions of Section10.7 or amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term Loan Commitment, Revolving Loan Commitment Amount, Term Loan Commitment Amount, Revolving Loan Commitment Percentage, Term Loan Commitment Percentage or that provide for the Lenders to receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.It is hereby understood and agreed that all Lenders shall be deemed directly affected by an amendment, waiver or other modification of the type described in the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence. 96 Section 11.17Assignments and Participations. (a)Assignments. (i)Any Lender may at any time assign to one or more Eligible Assignees all or any portion of such Lender’s Loans and interest in the Revolving Loan Commitment, together with all related obligations of such Lender hereunder.Except as Agent may otherwise agree, the amount of any such assignment (determined as of the date of the applicable Assignment Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less, the assignor’s entire interests in the Revolving Credit Commitment and outstanding Loans; provided, however, that, in connection with simultaneous assignments to two or more related Approved Funds, such Approved Funds shall be treated as one assignee for purposes of determining compliance with the minimum assignment size referred to above.Borrowers and Agent shall be entitled to continue to deal solely and directly with such Lender in connection with the interests so assigned to an Eligible Assignee until Agent shall have received and accepted an effective Assignment Agreement executed, delivered and fully completed by the applicable parties thereto and a processing fee of $3,500 to be paid by the assigning Lender; provided, however, that only one processing fee shall be payable in connection with simultaneous assignments to two or more related Approved Funds.Except with respect to an assignment by a Lender to an Eligible Assignee that is an Affiliate of such Lender, all assignments shall be made on a pro rata basis such that the same percentage of such Lender’s Term Loan Commitment and Revolving Loan Commitment are assigned to such Eligible Assignee. (ii)From and after the date on which the conditions described above have been met, (A)such Eligible Assignee shall be deemed automatically to have become a party hereto and, to the extent of the interests assigned to such Eligible Assignee pursuant to such Assignment Agreement, shall have the rights and obligations of a Lender hereunder, and (B)the assigning Lender, to the extent that rights and obligations hereunder have been assigned by it pursuant to such Assignment Agreement, shall be released from its rights and obligations hereunder (other than those that survive termination pursuant to Section12.1).Upon the request of the Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an effective Assignment Agreement, each Borrower shall execute and deliver to Agent for delivery to the Eligible Assignee (and, as applicable, the assigning Lender) Notes in the aggregate principal amount of the Eligible Assignee’s percentage interest in the Revolving Loan Commitment and in the principal amount of the Eligible Assignee’s Term Loan (and, as applicable, Notes in the principal amount of the percentage interest in the Revolving Loan Commitment retained by the assigning Lender and in the principal amount of the Term Loan retained by the assigning Lender).Upon receipt by the assigning Lender of such Note, the assigning Lender shall return to Borrower Representative any prior Note held by it. 97 (iii)Agent, acting solely for this purpose as an agent of Borrower, shall maintain at its offices located in Bethesda, Maryland a copy of each Assignment Agreement delivered to it and a register for the recordation of the names and addresses of each Lender, and the commitments of, and principal amount of the Loan owing to, such Lender pursuant to the terms hereof.The entries in such register shall be conclusive, and Borrower, Agent and Lenders may treat each Person whose name is recorded therein pursuant to the terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding notice to the contrary.Such register shall be available for inspection by Borrower and any Lender, at any reasonable time upon reasonable prior notice to Agent. (iv)Notwithstanding the foregoing provisions of this Section11.17(a) or any other provision of this Agreement, any Lender may at any time pledge or assign a security interest in all or any portion of its rights under this Agreement to secure obligations of such Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank; provided, however, that no such pledge or assignment shall release such Lender from any of its obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto. (v)Notwithstanding the foregoing provisions of this Section11.17(a) or any other provision of this Agreement, Agent has the right, but not the obligation, to effectuate assignments of Loan via an electronic settlement system acceptable to Agent as designated in writing from time to time to the Lenders by Agent (the “Settlement Service”).At any time when the Agent elects, in its sole discretion, to implement such Settlement Service, each such assignment shall be effected by the assigning Lender and proposed assignee pursuant to the procedures then in effect under the Settlement Service, which procedures shall be consistent with the other provisions of this Section11.17(a).Each assigning Lender and proposed Eligible Assignee shall comply with the requirements of the Settlement Service in connection with effecting any assignment of Loan pursuant to the Settlement Service.With the prior written approval of Agent, Agent’s approval of such Eligible Assignee shall be deemed to have been automatically granted with respect to any transfer effected through the Settlement Service.Assignments and assumptions of the Loan shall be effected by the provisions otherwise set forth herein until Agent notifies Lenders of the Settlement Service as set forth herein. (b)Participations.Any Lender may at any time, without the consent of, or notice to, any Borrower or Agent, sell to one or more Persons participating interests in its Loan, commitments or other interests hereunder (any such Person, a “Participant”).In the event of a sale by a Lender of a participating interest to a Participant, (i)such Lender’s obligations hereunder shall remain unchanged for all purposes, (ii)Borrowers and Agent shall continue to deal solely and directly with such Lender in connection with such Lender’s rights and obligations hereunder, and (iii)all amounts payable by each Borrower shall be determined as if such Lender had not sold such participation and shall be paid directly to such Lender.Each Borrower agrees that if amounts outstanding under this Agreement are due and payable (as a result of acceleration or otherwise), each Participant shall be deemed to have the right of set-off in respect of its participating interest in amounts owing under this Agreement to the same extent as if the amount of its participating interest were owing directly to it as a Lender under this Agreement; provided, however, that such right of set-off shall be subject to the obligation of each Participant to share with Lenders, and Lenders agree to share with each Participant, as provided in Section11.5. 98 (c)Replacement of Lenders.Within thirty (30) days after: (i)receipt by Agent of notice and demand from any Lender for payment of additional costs as provided in Section2.8(d), which demand shall not have been revoked, (ii)any Borrower is required to pay any additional amount to any Lender or any Governmental Authority for the account of any Lender pursuant to Section2.8(a), (iii)any Lender is a Defaulted Lender, and the circumstances causing such status shall not have been cured or waived; or (iv)any failure by any Lender to consent to a requested amendment, waiver or modification to any Financing Document in which Required Lenders have already consented to such amendment, waiver or modification but the consent of each Lender, or each Lender affected thereby, is required with respect thereto (each relevant Lender in the foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower Representative and Agent may, at its option, notify such Affected Lender and, in the case of Borrowers’ election, the Agent, of such Person’s intention to obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender, which Replacement Lender shall be an Eligible Assignee and, in the event the Replacement Lender is to replace an Affected Lender described in the preceding clause(iv), such Replacement Lender consents to the requested amendment, waiver or modification making the replaced Lender an Affected Lender.In the event Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety (90) days following notice of its intention to do so, the Affected Lender shall sell, at par, and assign all of its Loans and funding commitments hereunder to such Replacement Lender in accordance with the procedures set forth in Section11.17(a); provided, however, that (A)Borrowers shall have reimbursed such Lender for its increased costs and additional payments for which it is entitled to reimbursement under Section2.8(a) or Section2.8(d), as applicable, of this Agreement through the date of such sale and assignment, and (B)Borrowers shall pay to Agent the $3,500 processing fee in respect of such assignment.In the event that a replaced Lender does not execute an Assignment Agreement pursuant to Section11.17(a) within five (5) Business Days after receipt by such replaced Lender of notice of replacement pursuant to this Section11.17(c) and presentation to such replaced Lender of an Assignment Agreement evidencing an assignment pursuant to this Section11.17(c), such replaced Lender shall be deemed to have consented to the terms of such Assignment Agreement, and any such Assignment Agreement executed by Agent, the Replacement Lender and, to the extent required pursuant to Section11.17(a), Borrowers, shall be effective for purposes of this Section11.17(c) and Section11.17(a).Upon any such assignment and payment, such replaced Lender shall no longer constitute a “Lender” for purposes hereof, other than with respect to such rights and obligations that survive termination as set forth in Section12.1. (d)Credit Party Assignments.No Credit Party may assign, delegate or otherwise transfer any of its rights or other obligations hereunder or under any other Financing Document without the prior written consent of Agent and each Lender. 99 Section 11.18Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist. So long as Agent has not waived the conditions to the funding of Revolving Loans set forth in Section7.2, any Lender may deliver a notice to Agent stating that such Lender shall cease making Revolving Loans due to the non-satisfaction of one or more conditions to funding Loans set forth in Section7.2, and specifying any such non-satisfied conditions.Any Lender delivering any such notice shall become a non-funding Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the Business Day following receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on the date on which such Lender has either revoked the effectiveness of such notice or acknowledged in writing to each of Agent the satisfaction of the condition(s) specified in such notice, or Required Lenders waive the conditions to the funding of such Loans giving rise to such notice by Non-Funding Lender.Each Non-Funding Lender shall remain a Lender for purposes of this Agreement to the extent that such Non-Funding Lender has Revolving Loans Outstanding in excess of zero or Term Loans outstanding in excess of zero; provided, however, that during any period of time that any Non-Funding Lender exists, and notwithstanding any provision to the contrary set forth herein, the following provisions shall apply: (a)For purposes of determining the Pro Rata Share of each Revolving Lender under clause(c) of the definition of such term, each Non-Funding Lender shall be deemed to have a Revolving Loan Commitment Amount and Term Loan Commitment Amount as in effect immediately before such Lender became a Non-Funding Lender. (b)Except as provided in clause(a) above, the Revolving Loan Commitment Amount and Term Loan Commitment Amount of each Non-Funding Lender shall be deemed to be zero. (c)The Revolving Loan Commitment at any date of determination during such period shall be deemed to be equal to the sum of (i)the aggregate Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus (ii)the aggregate Revolving Loan Outstandings of all Non-Funding Lenders as of such date. (d)The Term Loan Commitment at any date of determination during such period shall be deemed to be equal to the sum of (i)the aggregate Term Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus (ii)the aggregate principal amount outstanding under the Term Loans of all Non-Funding Lenders as of such date. (e)Agent shall have no right to make or disburse Revolving Loans or Term Loan advances for the account of any Non-Funding Lender pursuant to Section11.13, or to assume that any Non-Funding Lender will fund its Pro Rata Share of any Revolving Loans requested by Borrower during such period. (f)Agent shall have no right to make or disburse Revolving Loans for the account of any Non-Funding Lender pursuant to Section2.1(b)(i) to pay interest, fees, expenses and other charges of any Credit Party, other than reimbursement obligations that have arisen pursuant to Section2.5(c) in respect of Letters of Credit issued at the time such Non-Funding Lender was not then a Non-Funding Lender. (g)Agent shall have no right to (i)make or disburse Revolving Loans as provided in Section2.1(b)(i) for the account of any Revolving Lender that was a Non-Funding Lender at the time of issuance of any Letter of Credit for which funding or reimbursement obligations have arisen pursuant to Section2.5(c), or (ii)assume that any Revolving Lender that was a Non-Funding Lender at the time of issuance of such Letter of Credit will fund any portion of the Revolving Loans to be funded pursuant to Section2.5(c) in respect of such Letter of Credit.In addition, no Revolving Lender that was a Non-Funding Lender at the time of issuance of any Letter of Credit for which funding or reimbursement obligations have arisen pursuant to Section2.5(c), shall have an obligation to fund any portion of the Revolving Loans to be funded pursuant to Section2.5(c) in respect to such Letter of Credit, or to make any payment to Agent or the L/C Issuer, as applicable, under Section2.5(f)(ii) in respect of such Letter of Credit, or be deemed to have purchased any interest or participation in such Letter of Credit from Agent or the L/C Issuer, as applicable, under Section2.5(f)(i). (h)To the extent that Agent applies proceeds of Collateral or other payments received by Agent to repayment of Revolving Loans pursuant to Section10.7, such payments and proceeds shall be applied first in respect of Revolving Loans made at the time any Non-Funding Lenders exist, and second in respect of all other outstanding Revolving Loans. Section 11.19Buy-Out Upon Refinancing.MCF shall have the right to purchase from the other Lenders all of their respective interests in the Loan at par in connection with any refinancing of the Loan upon one or more new economic terms, but which refinancing is structured as an amendment and restatement of the Loan rather than a payoff of the Loan. ARTICLE12- MISCELLANEOUS Section 12.1Survival.All agreements, representations and warranties made herein and in every other Financing Document shall survive the execution and delivery of this Agreement and the other Financing Documents.The provisions of Section2.9 and Articles 11 and 12 shall survive the payment of the Obligations (both with respect to any Lender and all Lenders collectively) and any termination of this Agreement and any judgment with respect to any Obligations, including any final foreclosure judgment with respect to any Security Document, and no unpaid or unperformed, current or future, Obligations will merge into any such judgment. Section 12.2No Waivers.No failure or delay by Agent or any Lender in exercising any right, power or privilege under any Financing Document shall operate as a waiver thereof nor shall any single or partial exercise thereof preclude any other or further exercise thereof or the exercise of any other right, power or privilege.The rights and remedies herein and therein provided shall be cumulative and not exclusive of any rights or remedies provided by law.Any reference in any Financing Document to the “continuing” nature of any Event of Default shall not be construed as establishing or otherwise indicating that any Borrower or any other Credit Party has the independent right to cure any such Event of Default, but is rather presented merely for convenience should such Event of Default be waived in accordance with the terms of the applicable Financing Documents. Section 12.3Notices. (a)All notices, requests and other communications to any party hereunder shall be in writing (including prepaid overnight courier, facsimile transmission or similar writing) and shall be given to such party at its address, facsimile number or e-mail address set forth on the signature pages hereof (or, in the case of any such Lender who becomes a Lender after the date hereof, in an assignment agreement or in a notice delivered to Borrower Representative and Agent by the assignee Lender forthwith upon such assignment) or at such other address, facsimile number or e-mail address as such party may hereafter specify for the purpose by notice to Agent and Borrower Representative; provided, however, that notices, requests or other communications shall be permitted by electronic means only in accordance with the provisions of Section12.3(b) and (c).Each such notice, request or other communication shall be effective (i)if given by facsimile, when such notice is transmitted to the facsimile number specified by this Sectionand the sender receives a confirmation of transmission from the sending facsimile machine, or (ii)if given by mail, prepaid overnight courier or any other means, when received or when receipt is refused at the applicable address specified by this Section12.3(a). (b)Notices and other communications to the parties hereto may be delivered or furnished by electronic communication (including e-mail and Internet or intranet websites) pursuant to procedures approved from time to time by Agent, provided, however, that the foregoing shall not apply to notices sent directly to any Lender if such Lender has notified the Agent that it is incapable of receiving notices by electronic communication.The Agent or Borrower Representative may, in their discretion, agree to accept notices and other communications to them hereunder by electronic communications pursuant to procedures approved by it, provided, however, that approval of such procedures may be limited to particular notices or communications. (c)Unless the Agent otherwise prescribes, (i)notices and other communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgment from the intended recipient (such as by the “return receipt requested” function, as available, return e-mail or other written acknowledgment), and (ii)notices or communications posted to an Internet or intranet website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause(i) of notification that such notice or communication is available and identifying the website address therefor, provided, however, that if any such notice or other communication is not sent or posted during normal business hours, such notice or communication shall be deemed to have been sent at the opening of business on the next Business Day. Section 12.4Severability.In case any provision of or obligation under this Agreement or any other Financing Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in any way be affected or impaired thereby. Section 12.5Headings.Headings and captions used in the Financing Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are included for convenience of reference only and shall not be given any substantive effect. Section 12.6Confidentiality. (a)Each Credit Party agrees (i)not to transmit or disclose provisions of any Financing Document to any Person (other than to Borrowers’ advisors and officers on a need-to-know basis or as otherwise may be required by Law) without Agent’s prior written consent, (ii)to inform all of such Persons of the confidential nature of the Financing Documents and to direct them not to disclose the same to any other Person and to require each of them to be bound by these provisions. (b)Agent and each Lender shall hold all non-public information regarding the Credit Parties and their respective businesses identified as such by Borrowers and obtained by Agent or any Lender pursuant to the requirements hereof in accordance with such Person’s customary procedures for handling information of such nature, except that disclosure of such information may be made (i)to their respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating agencies, insurance industry associations and portfolio management services, (ii)to prospective transferees or purchasers of any interest in the Loans, the Agent or a Lender, provided, however, that any such Persons are bound by obligations of confidentiality, (iii)as required by Law, subpoena, judicial order or similar order and in connection with any litigation, (iv)as may be required in connection with the examination, audit or similar investigation of such Person, provided, however, that any such Persons are bound by obligations of confidentiality, and (v)to a Person that is a trustee, investment advisor, collateral manager, servicer, noteholder or secured party in a Securitization (as hereinafter defined) in connection with the administration, servicing and reporting on the assets serving as collateral for such Securitization, provided, however, that any such Persons are bound by obligations of confidentiality.For the purposes of this Section, “Securitization” shall mean (A)the pledge of the Loans as collateral security for loans to a Lender, or (B)a public or private offering by a Lender or any of its Affiliates or their respective successors and assigns, of securities which represent an interest in, or which are collateralized, in whole or in part, by the Loans.Confidential information shall include only such information identified as such at the time provided to Agent and shall not include information that either:(y)is in the public domain, or becomes part of the public domain after disclosure to such Person through no fault of such Person, or (z)is disclosed to such Person by a Person other than a Credit Party, provided, however, Agent does not have actual knowledge that such Person is prohibited from disclosing such information.The obligations of Agent and Lenders under this Section12.6 shall supersede and replace the obligations of Agent and Lenders under any confidentiality agreement in respect of this financing executed and delivered by Agent or any Lender prior to the date hereof. Section 12.7Waiver of Consequential and Other Damages.To the fullest extent permitted by applicable law, no Borrower shall assert, and each Borrower hereby waives, any claim against any Indemnitee (as defined below), on any theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out of, in connection with, or as a result of this Agreement, any other Financing Document or any agreement or instrument contemplated hereby or thereby, the transactions contemplated hereby or thereby, any Loan or Letter of Credit or the use of the proceeds thereof.No Indemnitee shall be liable for any damages arising from the use by unintended recipients of any information or other materials distributed by it through telecommunications, electronic or other information transmission systems in connection with this Agreement or the other Financing Documents or the transactions contemplated hereby or thereby. Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION. (a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. (b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. (c)Each Borrower, Agent and each Lender agree that each Loan (including those made on the Restatement Closing Date) shall be deemed to be made in, and the transactions contemplated hereunder and in any other Financing Document shall be deemed to have been performed in, the State of Maryland. Section 12.9WAIVER OF JURY TRIAL.EACH BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS. Section 12.10Publication; Advertisement. (a)Publication.No Credit Party will directly or indirectly publish, disclose or otherwise use in any public disclosure, advertising material, promotional material, press release or interview, any reference to the name, logo or any trademark of MCF or any of its Affiliates or any reference to this Agreement or the financing evidenced hereby, in any case except (i)as required by Law, subpoena or judicial or similar order, in which case the applicable Credit Party shall give Agent prior written notice of such publication or other disclosure, or (ii)with MCF’s prior written consent. (b)Advertisement.Subject to the provisions of Section 12.6, each Lender and each Credit Party hereby authorizes MCF to publish the name of such Lender and Credit Party, the existence of the financing arrangements referenced under this Agreement, the primary purpose and/or structure of those arrangements, the amount of credit extended under each facility, the title and role of each party to this Agreement, and the total amount of the financing evidenced hereby in any “tombstone”, comparable advertisement or press release which MCF elects to submit for publication.In addition, each Lender and each Credit Party agrees that MCF may provide lending industry trade organizations with information necessary and customary for inclusion in league table measurements after the Restatement Closing Date.With respect to any of the foregoing, MCF shall provide Borrowers with an opportunity to review and confer with MCF regarding the contents of any such tombstone, advertisement or information, as applicable, prior to its submission for publication and, following such review period, MCF may, from time to time, publish such information in any media form desired by MCF, until such time that Borrowers shall have requested MCF cease any such further publication. Section 12.11Counterparts; Integration.This Agreement and the other Financing Documents may be signed in any number of counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument.Signatures by facsimile or by electronic mail delivery of an electronic version of any executed signature page shall bind the parties hereto.This Agreement and the other Financing Documents constitute the entire agreement and understanding among the parties hereto and supersede any and all prior agreements and understandings, oral or written, relating to the subject matter hereof. Section 12.12No Strict Construction.The parties hereto have participated jointly in the negotiation and drafting of this Agreement.In the event an ambiguity or question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by the parties hereto and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any provisions of this Agreement. Section 12.13Lender Approvals.Unless expressly provided herein or in any applicable Financing Document to the contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with respect to any matter that is the subject of this Agreement or such other Financing Documents may be granted or withheld by Agent and Lenders in their sole and absolute discretion and credit judgment. Section 12.14Expenses; Indemnity (a)Borrowers hereby agree to promptly pay (i)all reasonable costs and expenses of Agent (including, without limitation, the reasonable fees, costs and expenses of counsel to, and independent appraisers and consultants retained by Agent) in connection with the examination, review, due diligence investigation, documentation, negotiation, closing and syndication of the transactions contemplated by the Financing Documents, in connection with the performance by Agent of its rights and remedies under the Financing Documents and in connection with the continued administration of the Financing Documents including (A)any amendments, modifications, consents and waivers to and/or under any and all Financing Documents, and (B)any periodic public record searches conducted by or at the request of Agent as permitted hereunder (including, without limitation, title investigations, UCC searches, fixture filing searches, judgment, pending litigation and tax lien searches and searches of applicable corporate, limited liability, partnership and related records concerning the continued existence, organization and good standing of certain Persons); (ii)without limitation of the preceding clause(i), all costs and expenses of Agent in connection with the creation, perfection and maintenance of Liens pursuant to the Financing Documents; (iii)without limitation of the preceding clause(i), all costs and expenses of Agent in connection with (A)protecting, storing, insuring, handling, maintaining or selling any Collateral, (B)any litigation, dispute, suit or proceeding relating to any Financing Document, and (C)any workout, collection, bankruptcy, insolvency and other enforcement proceedings under any and all of the Financing Documents; (iv)without limitation of the preceding clause(i), all costs and expenses of Agent in connection with Agent’s reservation of funds in anticipation of the funding of the initial Loans to be made hereunder; and (v)all costs and expenses incurred by Lenders in connection with any litigation, dispute, suit or proceeding relating to any Financing Document and in connection with any workout, collection, bankruptcy, insolvency and other enforcement proceedings under any and all Financing Documents, whether or not Agent or Lenders are a party thereto; provided, that to the extent that the costs and expenses referred to in this clause (iv) consists of fees, costs and expenses of counsel, Borrowers shall be obligated to pays such fees, costs and expenses for counsel to the Agent and for only one counsel acting for all Lenders (other than the Agent).If Agent or any Lender uses in-house counsel for any of these purposes, Borrowers further agree that the Obligations include reasonable charges for such work commensurate with the fees that would otherwise be charged by outside legal counsel selected by Agent or such Lender for the work performed. (b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and Lenders and the officers, directors, employees, trustees, agents, investment advisors, collateral managers, servicers, and counsel of Agent and Lenders (collectively called the “Indemnitees”) from and against any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits, claims, costs, expenses and disbursements of any kind or nature whatsoever (including the fees and disbursements of counsel for such Indemnitee) in connection with any investigative, response, remedial, administrative or judicial matter or proceeding, whether or not such Indemnitee shall be designated a party thereto and including any such proceeding initiated by or on behalf of a Credit Party, and the reasonable expenses of investigation by engineers, environmental consultants and similar technical personnel and any commission, fee or compensation claimed by any broker (other than any broker retained by Agent or Lenders) asserting any right to payment for the transactions contemplated hereby, which may be imposed on, incurred by or asserted against such Indemnitee as a result of or in connection with the transactions contemplated hereby or by the other Financing Documents (including (i)(A)as a direct or indirect result of the presence on or under, or escape, seepage, leakage, spillage, discharge, emission or release from, any property now or previously owned, leased or operated by Borrower, any Subsidiary or any other Person of any Hazardous Materials, (B)arising out of or relating to the offsite disposal of any materials generated or present on any such property, or (C)arising out of or resulting from the environmental condition of any such property or the applicability of any governmental requirements relating to Hazardous Materials, whether or not occasioned wholly or in part by any condition, accident or event caused by any act or omission of Borrower or any Subsidiary, and (ii)proposed and actual extensions of credit under this Agreement) and the use or intended use of the proceeds of the Loans and Letters of Credit, except that Borrower shall have no obligation hereunder to an Indemnitee with respect to any liability resulting from the gross negligence or willful misconduct of such Indemnitee, as determined by a final non-appealable judgment of a court of competent jurisdiction.To the extent that the undertaking set forth in the immediately preceding sentence may be unenforceable, Borrower shall contribute the maximum portion which it is permitted to pay and satisfy under applicable Law to the payment and satisfaction of all such indemnified liabilities incurred by the Indemnitees or any of them. (c)Notwithstanding any contrary provision in this Agreement, the obligations of Borrowers under this Section12.14 shall survive the payment in full of the Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. Section 12.15Reserved. Section 12.16Reinstatement.This Agreement shall remain in full force and effect and continue to be effective should any petition or other proceeding be filed by or against any Credit Party for liquidation or reorganization, should any Credit Party become insolvent or make an assignment for the benefit of any creditor or creditors or should an interim receiver, receiver, receiver and manager or trustee be appointed for all or any significant part of any Credit Party’s assets, and shall continue to be effective or to be reinstated, as the case may be, if at any time payment and performance of the Obligations, or any part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must otherwise be restored or returned by any obligee of the Obligations, whether as a fraudulent preference reviewable transaction or otherwise, all as though such payment or performance had not been made.In the event that any payment, or any part thereof, is rescinded, reduced, restored or returned, the Obligations shall be reinstated and deemed reduced only by such amount paid and not so rescinded, reduced, restored or returned. Section 12.17Successors and Assigns.This Agreement shall be binding upon and inure to the benefit of Borrowers and Agent and each Lender and their respective successors and permitted assigns. Section 12.18USA PATRIOT Act Notification.Agent (for itself and not on behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is required to obtain, verify and record certain information and documentation that identifies Borrowers, which information includes the name and address of Borrowers and such other information that will allow Agent or such Lender, as applicable, to identify Borrowers in accordance with the USA PATRIOT Act. Section 12.19Prior Agreements. (a) This Agreement shall become effective, and shall amend and restate the Original Credit Agreement, upon the execution of this Agreement by Borrowers, Agent and the Lenders and upon the satisfaction of the conditions contained in Section 7.1 hereof; and from and after such effective time, (i) all references made to the Original Credit Agreement in the Financing Documents or in any other instrument or document executed and/or delivered pursuant thereto shall, without anything further, be deemed to refer to this Agreement and (ii) the Original Credit Agreement shall be deemed amended and restated in its entirety hereby. (b) This Agreement and the Financing Documents executed and delivered in connection herewith are entered into and delivered to Agent and the Lenders in replacement of and substitution for, and not in payment of or satisfaction for, the following documents:(i) the Original Credit Agreement and (ii) the Notes (as defined in the Original Credit Agreement) delivered in connection therewith (collectively, the “Prior Agreements”).All Financing Documents, including, the other instruments, documents and agreements executed and delivered in connection with the Prior Agreements, are hereby reaffirmed and shall continue in full force and effect, as may be amended, restated or otherwise modified in connection herewith.Each Borrower acknowledges that the Loans and other Obligations evidenced by the Prior Agreements have not been satisfied but instead have become part of the Loans and Obligations under this Agreement and under the other Financing Documents executed in connection herewith.Borrower further acknowledges that all of the Liens granted by Borrower under the Prior Agreements and all instruments, documents and agreements executed in connection therewith are hereby reaffirmed and shall continue hereafter to secure the Obligations under the Financing Documents, until all Obligations are repaid in full in cash and this Agreement is terminated. [SIGNATURES APPEAR ON FOLLOWING PAGE(S)] (Signature Page to Amended and Restated Credit Agreement) IN WITNESS WHEREOF, intending to be legally bound, and intending that this Agreement constitute an agreement executed under seal, each of the parties have caused this Agreement to be executed under seal the day and year first above mentioned. BORROWERS: PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer Address: 10003 Woodloch Forest Drive Suite 950 The Woodlands, Texas 77380 Facsimile 281-419-4009 MACOVEN PHARMACEUTICALS, L.L.C., a Louisiana limited liability company By: Pernix Therapeutics, LLC, a Louisiana limited liability company Its: Sole Member and Sole Manager By: Pernix Therapeutics Holdings, Inc., a Maryland corporation Its: Sole Member and Sole Manager By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer PERNIX MANUFACTURING, LLC, a Texas limited liability company By: Pernix Therapeutics Holdings, Inc., a Maryland corporation Its: Sole Member By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer (Signature Page to Amended and Restated Credit Agreement) BORROWERS: PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company By: Pernix Therapeutics Holdings, Inc., a Maryland corporation Its: Sole Member and Sole Manager By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer GTA GP, INC., a Maryland corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer GTA LP, INC., a Maryland corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer GAINE, INC., a Delaware corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer (Signature Page to Amended and Restated Credit Agreement) BORROWERS: RESPICOPEA INC., a Delaware corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President HAWTHORN PHARMACEUTICALS, INC., a Mississippi corporation By: /s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer PERNIX SLEEP, INC., a Delaware corporation By:/s/ Cooper C. Collins (SEAL) Cooper C. Collins President and Chief Executive Officer (Signature Page to Amended and Restated Credit Agreement) AGENT: MIDCAP FINANCIAL, LLC, a Delaware limited liability company By:/s/ William Gould (SEAL) William Gould President, Specialty Finance Address: 7255 Woodmont Avenue, Suite 200 Bethesda, Maryland 20814 Attn:Account Manager for Pernix transaction Facsimile:301-941-1450 Payment Account Designation SunTrust Bank 25 Park Place Atlanta, GA30303 ABA #:061-000-104 Account Name:MidCap Financial, LLC Account #:1000113400435 Attention: Pernix Therapeutics (Signature Page to Amended and Restated Credit Agreement) LENDER: MIDCAP FINANCIAL, LLC, a Delaware limited liability company By:/s/ William Gould (SEAL) William Gould President, Specialty Finance Address: 7255 Woodmont Avenue, Suite 200 Bethesda, Maryland 20814 Attn:Account Manager for Pernix transaction Facsimile:301-941-1450 ANNEXES, EXHIBITS AND SCHEDULES ANNEXES Annex A Commitment Annex EXHIBITS ExhibitA [Reserved] ExhibitB Compliance Certificate ExhibitC Borrowing Base Certificate ExhibitD Notice of Borrowing ExhibitE Payment Notification SCHEDULES Schedule 1.1 Products Schedule2.1 Scheduled Principal Payments Schedule3.1 Existence, Organizational ID Numbers, Foreign Qualification, Prior Names Schedule3.4 Capitalization Schedule3.6 Litigation Schedule3.17 Material Contracts Schedule3.18 Environmental Compliance Schedule3.19 Intellectual Property Schedule 3.25 Compliance of Products Schedule4.4 Insurance Schedule4.9 Litigation, Governmental Proceedings and Other Notice Events Schedule5.1 Debt; Contingent Obligations Schedule5.2 Liens Schedule 5.6 Permitted Asset Dispositions Schedule5.7 Permitted Investments Schedule5.8 Affiliate Transactions Schedule5.11 Business Description Schedule5.14 Deposit Accounts and Securities Accounts Schedule7.4 Post-Closing Obligations ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX) Lender Revolving Loan Commitment Amount Revolving Loan Commitment Percentage Term Loan Commitment Amount Term Loan Commitment Percentage MidCap Financial, LLC $ % $ % TOTALS $ % $ % EXHIBITA TO CREDIT AGREEMENT (RESERVED) EXHIBITB TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE) COMPLIANCE CERTIFICATE Date:, 201 This Compliance Certificate is given by , a Responsible Officer of Pernix Therapeutics Holdings, Inc. (the “Borrower Representative”), pursuant to that certain Amended and Restated Credit Agreement dated as of , 201 among the Borrower Representative, the other Borrowers named therein, and any additional Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and the financial institutions or other entities from time to time parties hereto, each as a Lender (as such agreement may have been amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Capitalized terms used herein without definition shall have the meanings set forth in the Credit Agreement. The undersigned Responsible Officer hereby certifies to Agent and Lenders that: (a)the financial statements delivered with this certificate in accordance with Section4.1 of the Credit Agreement fairly present in all material respects the results of operations and financial condition of Borrowers and their Consolidated Subsidiaries as of the dates and the accounting period covered by such financial statements; (b)I have reviewed the terms of the Credit Agreement and have made, or caused to be made under my supervision, a review in reasonable detail of the transactions and conditions of Borrowers and their Consolidated Subsidiaries during the accounting period covered by such financial statements; (c)such review has not disclosed the existence during or at the end of such accounting period, and I have no knowledge of the existence as of the date hereof, of any condition or event that constitutes a Default or an Event of Default, except as set forth in Schedule1 hereto, which includes a description of the nature and period of existence of such Default or an Event of Default and what action Borrowers have taken, are undertaking and propose to take with respect thereto; (d)Except as noted on Schedule2 attached hereto, the Credit Agreement contains a complete and accurate list of all business locations of Borrowers and Guarantors and all names under which Borrowers or Guarantors currently conduct business; Schedule2 specifically notes any changes in the names under which Borrowers or Guarantors conduct business; (e)Except as noted on Schedule3 attached hereto, the undersigned has no knowledge of any federal or state tax liens having been filed against the Borrowers, Guarantors or any Collateral; (f)Except as noted on Schedule3 attached hereto, the undersigned has no knowledge of any failure of the Borrowers or Guarantors to make required payments of withholding or other tax obligations of the Borrowers or Guarantors during the accounting period to which the attached statements pertain or any subsequent period. Exhibit B – Page 1 (g)If the Credit Agreement contemplates a lien on the deposit accounts or investment accounts of the Borrowers and/or Guarantors in favor of Agent, Schedule4 attached hereto contains a complete and accurate statement of all deposit or investment accounts maintained by Borrowers or Guarantors; (h)Except as described in the Credit Agreement or in Schedule5 attached hereto, the undersigned has no knowledge of any current, pending or threatened: (i)litigation against the Borrowers or Guarantors; (ii)inquiries, investigations or proceedings concerning the business affairs, practices, licensing or reimbursement entitlements of Borrowers or Guarantors; (iii)default by Borrowers or Guarantors under any material contract to which either of them is a party, including, without limitation, any leases. (i)Except as noted on Schedule6 attached hereto, no Borrower or Guarantor has acquired, by purchase, by the approval or granting of any application for registration (whether or not such application was previously disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is registered with any United States or foreign Governmental Authority, or has filed with any such United States or foreign Governmental Authority, any new application for the registration of any Intellectual Property, or acquired rights under a license as a licensee with respect to any such registered Intellectual Property (or any such application for the registration of Intellectual Property) owned by another Person, that has not previously been reported to Agent on Schedule3.17 to the Credit Agreement or any Schedule6 to any previous Compliance Certificate delivered by the Company to Agent. (j)Except as noted on Schedule7 attached hereto, no Borrower or Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights, Instruments, Documents or Investment Property that has not previously been reported to Agent on any Schedule7 to any previous Compliance Certificate delivered by Borrower Representative to Agent. (k)Except as noted on Schedule8 attached hereto, no Borrower or Guarantor is aware of any commercial tort claim that has not previously been reported to Agent on any Schedule8 to any previous Compliance Certificate delivered by Borrower Representative to Agent. [INCLUDE THIS ON COMPLIANCE CERTIFICATES DELIVERED AT THE END OF EACH QUARTER ONLY] (l)Borrowers are in compliance with the covenants contained in Article6 of the Credit Agreement, as demonstrated by the calculation of such covenants below, except as set forth below; in determining such compliance, the following calculations have been made:[See attached worksheets].Such calculations and the certifications contained therein are true, correct and complete. Exhibit B – Page 2 The foregoing certifications and computations are made as of , 201 (end of month) and as of , 201. Sincerely, [BORROWER REPRESENTATIVE] By: Name: Title: Exhibit B – Page 3 Schedules to Compliance Certificate Schedule1 – Non-Compliance with Covenants Schedule2 – Business Locations and Names of Borrowers and Guarantors Schedule3 – Unpaid Tax or Withholding Obligations Schedule4 – List of all Deposit and Investment Accounts of Borrowers and Guarantors Schedule5 – Pending Litigation, Inquiries or Investigations; Defaults under Material Contracts Schedule6 – Newly Acquired Intellectual Property and Intellectual Property Licenses Schedule 7 – Newly Acquired Chattel Paper, Letter of Credit Rights, Instruments, Documents or Investment Property Schedule 8 – Newly Acquired Commercial Tort Claims Worksheet(s) for Financial or Other Covenant Calculations Exhibit B – Page 4 EBITDA Worksheet(Attachment to Compliance Certificate) EBITDA for the applicable Defined Period is calculated as follows*: Net income (or loss) for the Defined Period of Borrowers and their Consolidated Subsidiaries, but excluding:(a)the income (or loss) of any Person (other than Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has an ownership interest unless received by Borrower or their Subsidiary in a cash distribution; and (b)the income (or loss) of any Person accrued prior to the date it became a Subsidiary of Borrowers or is merged into or consolidated with Borrowers $ Plus:Any provision for (or minus any benefit from) income and franchise taxes deducted in the determination of net income for the Defined Period $ Plus:Interest expense, net of interest income, deducted in the determination of net income for the Defined Period $ Plus:Amortization and depreciation deducted in the determination of net income for the Defined Period $ Plus:Non-cash charges for stock compensation expenses with respect to stock or stock options granted or issued by Borrower deducted in the determination of net income for the Defined Period $ Plus:Losses (or minus gains) from Asset Dispositions included in the determination of net income for the Defined Period (excluding sales, expenses or losses related to current assets) $ Plus:Non-recurring cash expenses incurred in the consummation of Permitted Acquisitions and Permitted Asset Dispositions deducted in the determination of net income for the Defined Period, as and to the extent approved by Administrative Agent $ Plus:Any expense (or minus any income) relating to changes in the value of the (i) Earnout/Escrow Payments, (ii) Milestone Payments, and/or (iii) put option provided to the stockholders of Cypress in connection with the Cypress Purchase Agreement, in each case included in the determination of net income for the Defined Period. $ EBITDA for the applicable Defined Period: $ * All amounts used for purposes of financial calculations required to be made herein shall be without duplication Exhibit B – Page 5 Fixed Charge Coverage Ratio Worksheet(Attachment to Compliance Certificate) Fixed Charges for the applicable Defined Period is calculated as follows*: Interest expense ($), net of interest income ($), interest paid in kind ($) and amortization of capitalized fees and expenses incurred to consummate the transactions contemplated by the Financing Documents and included in interest expense ($), included in the determination of net income of Borrowers and their Consolidated Subsidiaries for the Defined Period (“Total Interest Expense”) $ Plus:Any provision for (or minus any benefit from) income or franchise taxes included in the determination of net income for the Defined Period * $ Plus:Payments of principal and interest for the Defined Period with respect to all Debt (including the portion of scheduled payments under capital leases allocable to principal but excluding mandatory prepayments required by Section2.1 and excluding scheduled repayments of Revolving Loans and other Debt subject to reborrowing to the extent not accompanied by a concurrent and permanent reduction of the Revolving Loan Commitment (or equivalent loan commitment)) $ Plus:Permitted Distributions $ Fixed Charges for the applicable Defined Period: $ Operating Cash Flow for the applicable Defined Period is calculated as follows: EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet) $ Minus:Unfinanced capital expenditures for the Defined Period $ Minus:To the extent not already reflected in the calculation of EBITDA, other capitalized costs, defined as the gross amount paid in cash and capitalized during the Defined Period, as long term assets, other than amounts capitalized during the Defined Period as capital expenditures for property, plant and equipment or similar fixed asset accounts $ Operating Cash Flow for the Defined Period: $ Covenant Compliance: Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for the Defined Period to 1.0 Minimum Fixed Charge Coverage for the Defined Period to 1.0 In Compliance Yes/No * All amounts used for puposes of financial calculations required to be made herein shall be without duplication Exhibit B – Page 6 EXHIBITC TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE) EXHIBITD TO CREDIT AGREEMENT (NOTICE OF BORROWING) NOTICE OF BORROWING This Notice of Borrowing is given by , a Responsible Officer of Pernix Therapeutics Holdings, Inc. (the “Borrower Representative”), pursuant to that certain Amended and Restated Credit Agreement dated as of , 201 among the Borrower Representative, the other Borrowers named therein, and any additional Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and the financial institutions or other entities from time to time parties hereto, each as a Lender (as such agreement may have been amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Capitalized terms used herein without definition shall have the meanings set forth in the Credit Agreement. The undersigned Responsible Officer hereby gives notice to Agent of Borrower Representative’s request to on , 201 borrow $ of Loans.Attached is a Borrowing Base Certificate complying in all respects with the Credit Agreement and confirming that, after giving effect to the requested advance, the Revolving Loan Outstandings will not exceed the Revolving Loan Limit. The undersigned officer hereby certifies that, both before and after giving effect to the request above (a)each of the conditions precedent set forth in Section7.2 have been satisfied, (b)all of the representations and warranties contained in the Credit Agreement and the other Financing Documents are true, correct and complete as of the date hereof, except to the extent such representation or warranty relates to a specific date, in which case such representation or warranty is true, correct and complete as of such earlier date, and (c)no Default or Event of Default has occurred and is continuing on the date hereof. IN WITNESS WHEREOF, the undersigned officer has executed and delivered this Notice of Borrowing this day of , 201. Sincerely, [BORROWER REPRESENTATIVE] By: Name: Title: EXHIBITE TO CREDIT AGREEMENT (PAYMENT NOTIFICATION) PAYMENT NOTIFICATION This Payment Notification is given by , a Responsible Officer of (the “Borrower Representative”), pursuant to that certain Amended and Restated Credit Agreement dated as of , 201 among the Borrower Representative,and any additional Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and the financial institutions or other entities from time to time parties hereto, each as a Lender (as such agreement may have been amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Capitalized terms used herein without definition shall have the meanings set forth in the Credit Agreement. Please be advised that funds in the amount of $ will be wire transferred to Agent on , 200_.Such funds shall constitute [an optional] [a mandatory] prepayment of the Term Loans, with such prepayments to be applied in the manner specified in Section2.1(a)(iii).[Such mandatory prepayment is being made pursuant to Section of the Credit Agreement.] Fax to MCF Operations 301-941-1450 no later than noon Eastern time. Note:Funds must be received in the Payment Account by no later than noon Eastern time for same day application IN WITNESS WHEREOF, the undersigned officer has executed and delivered this Payment Notification this day of , 201. Sincerely, [BORROWER REPRESENTATIVE] By: Name: Title: Schedule2.1 - Amortization Commencing on that date which is six (6) months after the Restatement Closing Date, and continuing on the same day of each month thereafter until the Term Loan is repaid in full, Borrowers shall pay to Agent as a principal payment under the Term Loan an amount equal to $333,333.33. Schedule 5.6 – Permitted Asset Disposition Without limiting the definition of “Permitted Asset Disposition”, Borrowers shall be permitted to consummate an Asset Disposition involving (1) all or any of the assets of Cypress or all of the equity interests in Cypress held by Holdings so long as each of the following conditions are satisfied to Agent’s reasonable satisfaction prior to such Asset Disposition: (a) the equity interests in Hawthorn held by Cypress are excluded from such Asset Disposition; (b) if such Asset Disposition is structured as a stock sale, Hawthorn becomesdirect Subsidiary of a Borrower other than Cypress prior to the consummation of such Asset Disposition; (c) the cash consideration for such Asset Disposition exceeds the outstanding principal balance of the Term Loan on the date of such Asset Disposition; and (d) after giving effect to the mandatory prepayment required Section 2.1(a)(ii)(B)(iii) as a result of such Asset Disposition, the Term Loan will be paid in full and (2) all or any of the assets of Hawthorn relating to the product Rezira for cash and fair value (the “Rezira Disposition”) so long as the net cash proceeds of any such disposition are applied as required by Section 2.1(a)(ii)(B)(iii). For the avoidance of doubt, any transaction that includes any assets of Hawthorn (other than the Rezira Disposition) or the equity interests in Hawthorn held by Cypress shall not be permitted pursuant to this Schedule 5.6. Schedule7.4 – Post Closing Requirements Borrowers shall satisfy and complete each of the following obligations, or provide Agent each of the items listed below, as applicable, on or before the date indicated below, all to the satisfaction of Agent in its sole and absolute discretion: 1. Borrower’s failure to complete and satisfy any of the above obligations on or before the date indicated above, or Borrower’s failure to deliver any of the above listed items on or before the date indicated above, shall constitute an immediate an automatic Event of Default. TABLE OF CONTENTS TABLE OF CONTENTS ARTICLE1- DEFINITIONS 2 Section 1.1 Certain Defined Terms 2 Section 1.2 Accounting Terms and Determinations 33 Section 1.3 Other Definitional and Interpretive Provisions 33 Section 1.4 Time is of the Essence 34 ARTICLE 2- LOANS AND LETTERS OF CREDIT 34 Section 2.1 Loans 34 Section 2.2 Interest, Interest Calculations and Certain Fees 40 Section 2.3 Notes 41 Section 2.4 Reserved 41 Section 2.5 Letters of Credit and Letter of Credit Fees 41 Section 2.6 General Provisions Regarding Payment; Loan Account 45 Section 2.7 Maximum Interest 46 Section 2.8 Taxes; Capital Adequacy 46 Section 2.9 Appointment of Borrower Representative 48 Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination and Subrogation 49 Section 2.11 Collections and Lockbox Account 51 Section 2.12 Termination; Restriction on Termination 53 ARTICLE 3- REPRESENTATIONS AND WARRANTIES 54 Section 3.1 Existence and Power 54 Section 3.2 Organization and Governmental Authorization; No Contravention 54 Section 3.3 Binding Effect 54 Section 3.4 Capitalization 54 Section 3.5 Financial Information 55 Section 3.6 Litigation 55 Section 3.7 Ownership of Property 55 Section 3.8 No Default 55 Section 3.9 Labor Matters 55 Section 3.10 Regulated Entities 56 i TABLE OF CONTENTS (continued) Section 3.11 Margin Regulations 56 Section 3.12 Compliance With Laws; Anti-Terrorism Laws 56 Section 3.13 Taxes 56 Section 3.14 Compliance with ERISA 57 Section 3.15 Consummation of Financing Documents and Subordinated Debt Documents; Brokers 57 Section 3.16 Reserved 57 Section 3.17 Material Contracts 57 Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials 58 Section 3.19 Intellectual Property 58 Section 3.20 Solvency 59 Section 3.21 Full Disclosure 59 Section 3.22 Reserved 59 Section 3.23 Subsidiaries 59 Section 3.24 Reserved 59 Section 3.25 Compliance of Products 59 ARTICLE 4- AFFIRMATIVE COVENANTS 63 Section 4.1 Financial Statements and Other Reports 63 Section 4.2 Payment and Performance of Obligations 64 Section 4.3 Maintenance of Existence 64 Section 4.4 Maintenance of Property; Insurance 64 Section 4.5 Compliance with Laws 65 Section 4.6 Inspection of Property, Books and Records 65 Section 4.7 Use of Proceeds 66 Section 4.8 Estoppel Certificates 66 Section 4.9 Notices of Litigation and Defaults 66 Section 4.10 Hazardous Materials; Remediation 67 Section 4.11 Further Assurances 67 Section 4.12 Covenants Regarding Products and Required Permits 69 Section 4.13 Power of Attorney 69 Section 4.14 Borrowing Base Collateral Administration 69 ii TABLE OF CONTENTS (continued) ARTICLE 5- NEGATIVE COVENANTS 70 Section 5.1 Debt; Contingent Obligations 70 Section 5.2 Liens 70 Section 5.3 Restricted Distributions 70 Section 5.4 Restrictive Agreements 70 Section 5.5 Payments and Modifications of Subordinated Debt 71 Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control 71 Section 5.7 Purchase of Assets, Investments 71 Section 5.8 Transactions with Affiliates 72 Section 5.9 Modification of Organizational Documents 72 Section 5.10 Modification of Certain Agreements 72 Section 5.11 Conduct of Business 72 Section 5.12 Lease Payments 72 Section 5.13 Limitation on Sale and Leaseback Transactions 72 Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts 73 Section 5.15 Compliance with Anti-Terrorism Laws 73 Section 5.16 Earnout/Escrow and Milestone Payments 73 ARTICLE 6- FINANCIAL COVENANTS 74 Section 6.1 Additional Defined Terms 74 Section 6.2 Minimum EBITDA 74 Section 6.3 Minimum Net Invoiced Revenues 76 Section 6.4 Evidence of Compliance 77 ARTICLE 7- CONDITIONS 77 Section 7.1 Conditions to Closing 77 Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of Credit 78 Section 7.3 Searches 79 Section 7.4 Post Closing Requirements 79 iii TABLE OF CONTENTS (continued) ARTICLE 8- RESERVED 79 ARTICLE 9- RESERVED 79 ARTICLE 10- EVENTS OF DEFAULT 79 Section 10.1 Events of Default 79 Section 10.2 Acceleration and Suspension or Termination of Revolving Loan Commitment and Term Loan Commitment 83 Section 10.3 UCC Remedies 83 Section 10.4 Cash Collateral 85 Section 10.5 Default Rate of Interest 85 Section 10.6 Setoff Rights 85 Section 10.7 Application of Proceeds 86 Section 10.8 Waivers 87 Section 10.9 Injunctive Relief 88 Section 10.10 Marshalling; Payments Set Aside 89 ARTICLE 11- AGENT 89 Section 11.1 Appointment and Authorization 89 Section 11.2 Agent and Affiliates 89 Section 11.3 Action by Agent 89 Section 11.4 Consultation with Experts 89 Section 11.5 Liability of Agent 90 Section 11.6 Indemnification 90 Section 11.7 Right to Request and Act on Instructions 90 Section 11.8 Credit Decision 91 Section 11.9 Collateral Matters 91 Section 11.10 Agency for Perfection 91 Section 11.11 Notice of Default 91 Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent 92 Section 11.13 Payment and Sharing of Payment 93 Section 11.14 Right to Perform, Preserve and Protect 95 Section 11.15 Additional Titled Agents 96 iv TABLE OF CONTENTS (continued) Section 11.16 Amendments and Waivers 96 Section 11.17 Assignments and Participations 97 Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist Section 11.19 Buy-Out Upon Refinancing ARTICLE 12- MISCELLANEOUS Section 12.1 Survival Section 12.2 No Waivers Section 12.3 Notices Section 12.4 Severability Section 12.5 Headings Section 12.6 Confidentiality Section 12.7 Waiver of Consequential and Other Damages Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION Section 12.9 WAIVER OF JURY TRIAL Section 12.10 Publication; Advertisement Section 12.11 Counterparts; Integration Section 12.12 No Strict Construction Section 12.13 Lender Approvals Section 12.14 Expenses; Indemnity Section 12.15 Reserved Section 12.16 Reinstatement Section 12.17 Successors and Assigns Section 12.18 USA PATRIOT Act Notification Section 12.19 Prior Agreements v
